[a37538273v9activeuscseco001.jpg]
Exhibit 10.1 Execution Version $250,000,000 REVOLVING CREDIT FACILITY SECOND
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT among U.S. CONCRETE, INC. and
CERTAIN SUBSIDIARIES OF U.S. CONCRETE, INC., as Borrowers, CERTAIN SUBSIDIARIES
OF U.S. CONCRETE, INC., as Guarantors, CERTAIN FINANCIAL INSTITUTIONS, as
Lenders, and BANK OF AMERICA, N.A., as Agent and Sole Lead Arranger Dated as of
November 18, 2015



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco002.jpg]
TABLE OF CONTENTS Page SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
............................................................2 1.1. Definitions
.......................................................................................................................2
1.2. Accounting Terms
.........................................................................................................39
1.3. Uniform Commercial Code
...........................................................................................39
1.4. Certain Matters of Construction
....................................................................................39
SECTION 2. CREDIT FACILITIES
..................................................................................................40
2.1. Revolver Commitment
..................................................................................................40
2.2. Letter of Credit Facility.
................................................................................................42
SECTION 3. INTEREST, FEES AND CHARGES
............................................................................45
3.1. Interest.
..........................................................................................................................45
3.2. Fees.
...............................................................................................................................46
3.3. Computation of Interest, Fees, Yield Protection
...........................................................47 3.4. Reimbursement
Obligations
..........................................................................................47
3.5. Illegality
.........................................................................................................................48
3.6. Inability to Determine Rates
..........................................................................................48
3.7. Increased Costs; Capital Adequacy.
..............................................................................48
3.8. Mitigation; Replacement of Lenders under Certain Circumstances
..............................49 3.9. Funding Losses
..............................................................................................................50
3.10. Maximum Interest
.........................................................................................................50
SECTION 4. LOAN ADMINISTRATION
........................................................................................51
4.1. Manner of Borrowing and Funding Revolver Loans.
....................................................51 4.2. Defaulting Lender.
.........................................................................................................53
4.3. Number and Amount of LIBOR Loans; Determination of Rate
...................................53 4.4. Borrower Agent
.............................................................................................................54
4.5. One Obligation
..............................................................................................................54
4.6. Effect of Termination
....................................................................................................54
SECTION 5.
PAYMENTS..................................................................................................................54
5.1. General Payment Provisions
..........................................................................................54
5.2. Repayment of Revolver Loans
......................................................................................55
5.3. Payment of Other Obligations
.......................................................................................55
5.4. Marshaling; Payments Set Aside
...................................................................................55
5.5. Application and Allocation of Payments.
......................................................................55 5.6.
Dominion Account
........................................................................................................56
5.7. Account
Stated...............................................................................................................57
5.8. Taxes.
............................................................................................................................57
5.9. Lender Tax Information.
...............................................................................................57
5.10. Nature and Extent of Each Borrower’s Liability.
..........................................................58 SECTION 6.
CONDITIONS PRECEDENT
.......................................................................................61
6.1. Conditions Precedent to Initial Loans
...........................................................................61
6.2. Conditions Precedent to All Credit Extensions
.............................................................62 SECTION 7.
COLLATERAL
.............................................................................................................63
7.1. Grant of Security Interest
..............................................................................................63
7.2. Liens on Deposit Accounts, Securities Accounts and Commodity Accounts; Cash
Collateral.
......................................................................................................................64
7.3. Real Estate Collateral.
...................................................................................................65



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco003.jpg]
-ii- 7.4. Other Collateral.
............................................................................................................65
7.5. No Assumption of Liability
...........................................................................................65
7.6. Further Assurances
........................................................................................................65
7.7. Additional Borrowers
....................................................................................................65
SECTION 8. COLLATERAL ADMINISTRATION
.........................................................................66 8.1.
Borrowing Base Certificates
..........................................................................................66
8.2. Administration of Accounts.
.........................................................................................67
8.3. Administration of Inventory.
.........................................................................................68
8.4. Administration of Equipment.
.......................................................................................68
8.5. Administration of Deposit Accounts, Securities Accounts and Commodities
Accounts70 8.6. General Provisions.
........................................................................................................70
8.7. Power of Attorney
.........................................................................................................72
SECTION 9. REPRESENTATIONS AND WARRANTIES
.............................................................73 9.1. General
Representations and Warranties
.......................................................................73 9.2.
Complete Disclosure
.....................................................................................................78
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
...............................................78 10.1. Affirmative Covenants
..................................................................................................78
10.2. Negative Covenants
.......................................................................................................82
10.3. Financial Covenants
......................................................................................................89
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
...............................................89 11.1. Events of Default
...........................................................................................................89
11.2. Remedies upon Default
.................................................................................................91
11.3. License
...........................................................................................................................92
11.4. Setoff
.............................................................................................................................92
11.5. Remedies Cumulative; No Waiver.
...............................................................................93
SECTION 12. AGENT
.........................................................................................................................93
12.1. Appointment, Authority and Duties of Agent.
..............................................................93 12.2.
Agreements Regarding Collateral and Borrower Materials.
.........................................94 12.3. Reliance By Agent
.........................................................................................................95
12.4. Action Upon Default
.....................................................................................................95
12.5. Ratable Sharing
.............................................................................................................95
12.6. Indemnification
..............................................................................................................96
12.7. Limitation on Responsibilities of Agent
........................................................................96 12.8.
Successor Agent and Co-Agents.
..................................................................................96
12.9. Due Diligence and Non-Reliance
..................................................................................97
12.10. Remittance of Payments and Collections.
.....................................................................97 12.11.
Individual Capacities
.....................................................................................................98
12.12. Titles
..............................................................................................................................98
12.13. Bank Product Providers
.................................................................................................98
12.14. No Third Party Beneficiaries
.........................................................................................99
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS
.........................................................99 13.1. Successors and
Assigns
.................................................................................................99
13.2. Participations.
................................................................................................................99
13.3. Assignments.
...............................................................................................................100
13.4. Replacement of Certain Lenders
.................................................................................100
SECTION 14. GUARANTY
...............................................................................................................101
14.1. Guaranty of the Obligations
........................................................................................101
14.2. Contribution by Guarantors
.........................................................................................101
14.3. Payment by Guarantors
...............................................................................................102



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco004.jpg]
-iii- 14.4. Liability of Guarantors Absolute
.................................................................................102
14.5. Waivers by Guarantors
................................................................................................104
14.6. Guarantors’ Rights of Subrogation, Contribution, etc.
................................................104 14.7. Subordination of Other
Obligations
............................................................................105
14.8. Continuing Guaranty
...................................................................................................105
14.9. Authority of Guarantors or Borrowers
........................................................................105
14.10. Financial Condition of Borrowers
...............................................................................105
14.11. Bankruptcy, etc.
...........................................................................................................106
SECTION 15. MISCELLANEOUS
....................................................................................................106
15.1. Consents, Amendments and Waivers.
.........................................................................106
15.2. Indemnity
.....................................................................................................................107
15.3. Notices and Communications.
.....................................................................................108
15.4. Performance of Obligors’ Obligations
........................................................................109
15.5. Credit Inquiries
............................................................................................................109
15.6. Severability
..................................................................................................................109
15.7. Cumulative Effect; Conflict of Terms
.........................................................................109
15.8. Counterparts
................................................................................................................109
15.9. Entire Agreement
.........................................................................................................110
15.10. Relationship with Lenders
...........................................................................................110
15.11. No Advisory or Fiduciary Responsibility
....................................................................110 15.12.
Confidentiality
.............................................................................................................110
15.13. Certifications Regarding Senior Notes and Intercreditor Agreement
..........................111 15.14. GOVERNING LAW
...................................................................................................111
15.15. Consent to Forum
........................................................................................................111
15.16. Waivers by Obligors
....................................................................................................111
15.17. Patriot Act Notice
........................................................................................................112
15.18. NO ORAL AGREEMENT
..........................................................................................112
15.19. Non-Applicability of Chapter 346
...............................................................................112
15.20. OBLIGORS’ WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE PRACTICES ACT
.......................................................................................................112
15.21. Intercreditor Agreement
..............................................................................................113
15.22. Senior Notes Priority Collateral
..................................................................................113
15.23. Amendment and Restatement
......................................................................................113
15.24. Release
.........................................................................................................................114



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco005.jpg]
iv LIST OF EXHIBITS AND SCHEDULES Exhibit A Assignment and Acceptance Exhibit B
Assignment Notice Schedule 1.1 Commitments of Lenders Schedule 1.1(a) Existing
Debt Schedule 1.1(b) Investments Schedule 2.2.1 Outstanding Letters of Credit
Schedule 8.5 Deposit Accounts, Securities Accounts and Commodities Accounts
Schedule 8.6.1 Business Locations Schedule 9.1.1 Organization and Qualification
Schedule 9.1.4 Names and Capital Structure Schedule 9.1.8 Surety Obligations
Schedule 9.1.9 Taxes Schedule 9.1.11 Patents, Trademarks, Copyrights and
Licenses Schedule 9.1.14 Environmental Matters Schedule 9.1.15 Restrictive
Agreements Schedule 9.1.16 Litigation Schedule 9.1.18 Pension Plan Disclosures
Schedule 9.1.20 Labor Contracts Schedule 10.2.2 Existing Liens Schedule 10.2.5
Permitted Real Estate Dispositions Schedule 10.2.16 Existing Affiliate
Transactions



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco006.jpg]
1 SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT THIS SECOND AMENDED
AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated as of
November 18, 2015 among 160 EAST 22ND TERMINAL LLC, a New Jersey limited
liability company (“160 East”), AGGREGATE & CONCRETE TESTING, LLC, a New York
limited liability company (“Aggregate”), ALLIANCE HAULERS, INC., a Texas
corporation (“Alliance”), ATLAS-TUCK CONCRETE, INC., an Oklahoma corporation
(“Atlas”), BODE CONCRETE LLC, a California limited liability company (“Bode
Concrete”), BODE GRAVEL CO., a California corporation (“Bode Gravel”),
BRECKENRIDGE READY MIX, INC., a Texas corporation (“Breckenridge”), CENTRAL
CONCRETE SUPPLY CO., INC., a California corporation (“Central Concrete”),
CENTRAL PRECAST CONCRETE, INC., a California corporation (“Central Precast”),
COLONIAL CONCRETE, CO., a New Jersey corporation (“Colonial”), EASTERN CONCRETE
MATERIALS, INC., a New Jersey corporation (“Eastern”), FERRARA BROS., LLC, a
Delaware limited liability company (“Ferrara Bros.”), FERRARA WEST LLC, a New
Jersey limited liability company (“Ferrara West”), INGRAM CONCRETE, LLC, a Texas
limited liability company (“Ingram”), KURTZ GRAVEL COMPANY, a Michigan
corporation (“Kurtz”), LOCAL CONCRETE SUPPLY & EQUIPMENT, LLC, a Delaware
limited liability company (“Local”), MASTER MIX, LLC, a Delaware limited
liability company (“Master”), NEW YORK SAND & STONE, LLC, a New York limited
liability company (“NYSS”), PEBBLE LANE ASSOCIATES, LLC, a Delaware limited
liability company (“Pebble”), REDI-MIX, LLC, a Texas limited liability company
(“Redi-Mix”), RIGHT AWAY REDY MIX INCORPORATED, a California corporation (“Right
Away Redy Mix”), RIVERSIDE MATERIALS, LLC, a Delaware limited liability company
(“Riverside”), ROCK TRANSPORT, INC., a California corporation (“Rock
Transport”), SAN DIEGO PRECAST CONCRETE, INC., a Delaware corporation (“San
Diego”), SMITH PRE-CAST, INC., a Delaware corporation (“Smith”), SUPERIOR
CONCRETE MATERIALS, INC., a District of Columbia corporation (“Superior”), USC
TECHNOLOGIES, INC., a Delaware corporation (“USC”), U.S. CONCRETE ON-SITE, INC.,
a Delaware corporation (“On-Site”), and U.S. CONCRETE, INC., a Delaware
corporation (“US Concrete”, and together with 160 East, Aggregate, Alliance,
Atlas, Bode Concrete, Bode Gravel, Breckenridge, Central Concrete, Central
Precast, Colonial, Eastern, Ferrara Bros., Ferrara West, Ingram, Kurtz, Local,
Master, NYSS, Pebble, Redi-Mix, Right Away Redy Mix, Riverside, Rock Transport,
San Diego, Smith, Superior, USC and On-Site, collectively, “Borrowers”), the
hereinafter defined “Guarantors”, the financial institutions party to this
Agreement from time to time as lenders (collectively, “Lenders”), and BANK OF
AMERICA, N.A., a national banking association, as agent for the Lenders
(“Agent”). R E C I T A L S: Borrowers, Guarantors, Agent and the Lenders are
party to that certain First Amended and Restated Loan and Security Agreement,
dated as of October 29, 2013 (as in effect immediately prior to the date hereof,
the “Initial Loan Agreement”), pursuant to which the Lenders made available to
Borrowers Revolver Commitments in an aggregate principal amount of up to
$175,000,000. Borrowers have requested certain amendments to the Initial Loan
Agreement, including an increase in the Revolver Commitments to $250,000,000.
Agent and Lenders are willing to amend and restate the Initial Loan Agreement,
in its entirety, to increase the Revolver



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco007.jpg]
-2- Commitments and to continue to provide the credit facility on the terms and
conditions set forth in this Agreement. NOW, THEREFORE, for valuable
consideration hereby acknowledged, the parties agree as follows: SECTION 1.
DEFINITIONS; RULES OF CONSTRUCTION 1.1. Definitions. As used herein, the
following terms have the meanings set forth below: ABL Priority Collateral: as
defined in the Intercreditor Agreement. Account: as defined in the UCC,
including all rights to payment for goods sold or leased, or for services
rendered. Account Debtor: a Person obligated under an Account, Chattel Paper or
General Intangible. Accounts Formula Amount: 90% of the Value of Eligible
Accounts; provided, however, that during any 85% Accounts Formula Amount Trigger
Period, upon Agent providing at least five (5) days prior notice to Borrower
Agent, the Accounts Formula Amount shall be 85% of the Value of Eligible
Accounts. Acquisition: a transaction or series of transactions resulting in (a)
acquisition of a business, division, or substantially all assets of a Person;
(b) record or beneficial ownership of more than 50% of the Equity Interests of a
Person; or (c) merger, consolidation or combination of an Obligor or Subsidiary
with another Person (other than an Obligor with an Obligor). Affiliate: with
respect to any Person, another Person that directly, or indirectly through one
or more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified. “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “Controlled” have correlative meanings.
Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys. Agent Professionals: attorneys, accountants, appraisers,
auditors, business valuation experts, environmental engineers or consultants,
turnaround consultants, and other professionals and experts retained by Agent.
Aggregates: all stone, sand, gravel, limestone and similar minerals, including,
but not limited to, all such materials that constitute “as-extracted collateral”
under the UCC (but excluding oil and gas). Allocable Amount: as defined in
Section 5.10.3(b).



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco008.jpg]
-3- Anti-Terrorism Law: any law relating to terrorism or money laundering,
including the Patriot Act. Applicable Law: all laws, rules, regulations and
governmental guidelines applicable to the Person, conduct, transaction,
agreement or matter in question, including all applicable statutory law, common
law and equitable principles, and all provisions of constitutions, treaties,
statutes, rules, regulations, orders and decrees of Governmental Authorities.
Applicable Margin: with respect to any Type of Loan, the respective margin set
forth below, based on the Average Availability for the most recent Fiscal
Quarter determined as of the most recent determination date: Level Average
Availability LIBOR Loans Base Rate Loans I If the Average Availability is
greater than the amount equal to 66% of the aggregate Revolver Commitments:
1.25% 0.00% II If the Average Availability is greater than the amount equal to
33% of the aggregate Revolver Commitments and less than or equal to the amount
equal to 66% of the aggregate Revolver Commitments: 1.50% 0.25% III If the
Average Availability is less than or equal to the amount equal to 33% of the
aggregate Revolver Commitments: 1.75% 0.50% As of the Closing Date, the
Applicable Margin shall be determined as if Level II were applicable.
Thereafter, margins shall be subject to increase or decrease by Agent on the
first day of the calendar month following the receipt by the Agent of the
financial statements and Compliance Certificate for the Fiscal Quarter or, in
the case of the last Fiscal Quarter of each year, the calendar year then ended,
pursuant to Section 10.1.2(a) or (b), as applicable. If Agent is unable to
calculate Average Availability for a Fiscal Quarter due to Borrowers’ failure to
deliver any Borrowing Base Certificate when required hereunder, then, at the
option of Agent or Required Lenders margins shall be determined as if Level III
were applicable until the first day of the calendar month following receipt.
Appraisal: each appraisal that was conducted by the Agent or any of its
designees prior to the Closing Date, and each appraisal that is conducted after
the Closing Date pursuant to Section 10.1.1, for the purpose of calculating
certain components of the Borrowing Base, in form and substance reasonably
satisfactory to the Agent and performed by an appraiser that is reasonably
satisfactory to the Agent. As of the Closing Date, the existing Appraisals are
the April 2015 Inventory Appraisal, the April 2015 Trucks Appraisal and the
October 2015 Trucks Appraisal. Approved Fund: any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in its ordinary course of
activities, and is administered or managed by a Lender, an entity that
administers or manages a Lender, or an Affiliate of either.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco009.jpg]
-4- April 2015 Inventory Appraisal: that certain appraisal of the Inventory of
U.S. Concrete, Inc. by Hilco Appraisal Services, LLC, with a report date of
April 2015. April 2015 Trucks Appraisal: that certain appraisal update of Trucks
and certain other Collateral of U.S. Concrete, Inc. by Hilco Appraisal Services,
LLC, with a report date of April 2015. Asset Disposition: a sale, lease,
license, consignment, transfer or other disposition of Property of an Obligor,
including a disposition of Property in connection with a sale-leaseback
transaction or synthetic lease. Assignment and Acceptance: an assignment
agreement between a Lender and Eligible Assignee, in the form of Exhibit A.
Availability: (a) the Borrowing Base, minus (b) the principal balance of all
Revolver Loans. Availability Reserve: the sum (without duplication) of (a) the
Inventory Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the
Bank Product Reserve; (e) the Dilution Reserve; (f) the amount established by
Agent from time to time in its Permitted Discretion for amounts payable at the
time in question by Borrowers as license or royalty fees to owners of sites of
Aggregates extraction; (g) the amount established by Agent from time to time in
its Permitted Discretion for the amount of all fees, taxes and other amounts
payable at the time in question in respect of all licenses, registrations and
other permits for Trucks and, after the occurrence of the Machinery Qualifying
Date, Machinery; (h) other than liabilities pursuant to the Senior Notes
Agreement, the aggregate amount of liabilities secured by Liens upon Collateral
that are senior to Agent’s Liens (but imposition of any such reserve shall not
waive an Event of Default, if any, arising therefrom); and (i) such additional
reserves, in such amounts and with respect to such matters, as Agent in its
Permitted Discretion may elect to impose from time to time. Each change to the
Availability Reserve shall become effective automatically following the Required
Reserve Notice, if required, with respect to such change. No reserve shall be
established with respect to any specific Account, Inventory, Truck or Machinery
to the extent that such item is deemed not to be an Eligible Account, Eligible
Inventory, Eligible Truck or Eligible Machinery, respectively. Average
Availability: for any period, the average daily Availability during such period.
Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns. Bank of America Indemnitees: Bank of America and its
officers, directors, employees, Affiliates, agents and attorneys. Bank Product:
any of the following products, services or facilities extended to any Obligor or
Subsidiary by a Lender or any of its Affiliates: (a) Cash Management Services;
(b) products under Hedging Agreements; (c) commercial credit card and merchant
card services; and (d) other banking products or services as may be requested by
any Obligor or Subsidiary, other than Letters of Credit.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco010.jpg]
-5- Bank Product Reserve: the aggregate amount of reserves established by Agent
from time to time in its Permitted Discretion in respect of Secured Bank Product
Obligations (other than in respect of any Hedging Agreement entered into and
maintained in compliance with Section 10.2.14 for which the counterparty and the
applicable Obligor mutually agree that a reserve shall not be required with
respect thereto). Bankruptcy Code: Title 11 of the United States Code. Base
Rate: for any day, a per annum rate equal to the greatest of (a) the Prime Rate
for such day; (b) the Federal Funds Rate for such day, plus 0.50%; and (c) LIBOR
for a 30 day interest period as determined on such day, plus 1.0%. Base Rate
Loan: any Loan that bears interest based on the Base Rate. Base Rate Revolver
Loan: a Revolver Loan that bears interest based on the Base Rate. Board of
Governors: the Board of Governors of the Federal Reserve System. Borrowed Money:
with respect to any Obligor, without duplication, its (a) Debt that (i) arises
from the lending of money by any Person to such Obligor, (ii) is evidenced by
notes, drafts, bonds, debentures, credit documents or similar instruments, (iii)
accrues interest or is a type upon which interest charges are customarily paid
(excluding holdbacks, earnouts, accrued expenses and trade payables owing in the
Ordinary Course of Business), or (iv) was issued or assumed as full or partial
payment for Property (excluding holdbacks, earnouts, accrued expenses and trade
payables incurred in the Ordinary Course of Business); (b) Capital Leases; (c)
reimbursement obligations with respect to letters of credit; and (d) guaranties
of any Debt of the foregoing types owing by another Person. Borrower Agent: as
defined in Section 4.4. Borrower Materials: Borrowing Base information, reports,
financial statements and other materials delivered by Borrowers hereunder, as
well as other Reports and information provided to the Agent by other Persons
pursuant to, or as contemplated by, the terms hereof, or by Agent to Lenders.
Borrowers: as defined in the preamble to this Agreement, including any other
Person who hereafter becomes a “Borrower” pursuant to Section 7.7. Borrowing: a
group of Loans of one Type that are made on the same day or are converted into
Loans of one Type on the same day. Borrowing Base: on any date of determination,
an amount equal to the lesser of (a) the aggregate amount of Revolver
Commitments, minus the LC Reserve, minus the Senior Notes Availability Reserve,
minus the Tax Amount; (b) the sum of the Accounts Formula Amount, plus the
Inventory Formula Amount, plus the Truck Formula Amount, plus the Machinery
Formula Amount, minus the Availability Reserve, minus the Tax Amount; provided,
notwithstanding anything herein to the contrary, in determining the Borrowing
Base under this clause (b), the Machinery Formula Amount shall only be included
after the occurrence of the Machinery Qualifying Date, and the sum of (i) the
Truck Formula Amount and (ii) the Machinery Formula Amount shall not exceed the
amount equal to thirty percent (30%) of the Borrowing Base as of



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco011.jpg]
-6- such date of determination; or (c) the amount of the Senior Notes Borrowing
Base, minus the greater of (i) $10,000,000 and (ii) the amount equal to five
percent (5%) of the Senior Notes Borrowing Base; provided, however, in any
event, clause (c) of the definition of Borrowing Base shall be permanently
terminated if the Senior Notes have been amended or have been refinanced, in
each case with the effect that (i) to the extent the Intercreditor Agreement is
then in effect and applicable to the Senior Notes, as so amended, or such
Refinancing Debt, as applicable, the ABL Cap Amount (as defined in the
Intercreditor Agreement) is increased to at least 110% of the aggregate Revolver
Commitments, (ii) any cap contained in the relevant executed satisfactory
intercreditor documentation between the holders of such Refinancing Debt (or a
trustee, agent or other representative on their behalf) and Agent as to the
aggregate outstanding principal amount of Loans and LC Obligations as to which
the first priority Lien of Agent, for the benefit of the Secured Parties, in the
Collateral shall have priority over the Lien of the holders of such Refinancing
Debt shall be no less than 110% of the aggregate Revolver Commitments or (iii)
to the extent such Refinancing Debt is unsecured, any cap contained in the
relevant documentation governing such Refinancing Debt as to the aggregate
outstanding principal amount of Loans and LC Obligations shall be no less than
110% of the aggregate Revolver Commitments. Appraisal and similar requirements
with respect to Accounts, Inventory, Trucks and Machinery need not be met with
regard to any Person or Property acquired pursuant to a Permitted Acquisition to
the extent the aggregate contribution, as of any date of determination, of all
such unappraised Persons and Property to the Borrowing Base does not exceed
$10,000,000. Borrowing Base Certificate: a certificate, in form and substance
satisfactory to Agent in its Permitted Discretion, by which Borrowers certify
calculation of the Borrowing Base. Business Day: any day other than a Saturday,
Sunday or other day on which commercial banks are authorized to close under the
laws of, or are in fact closed in, Texas, and if such day relates to a LIBOR
Loan, any such day on which dealings in Dollar deposits are conducted between
banks in the London interbank eurodollar market. Capital Lease: any lease that
is required to be capitalized for financial reporting purposes in accordance
with GAAP. The amount of obligations under any Capital Lease at any time shall
be the capitalized amount thereof at such time determined in accordance with
GAAP. Cash Collateral: cash, and any interest or other income earned thereon,
that is delivered to Agent to Cash Collateralize any Obligations. Cash
Collateral Account: a demand deposit, money market or other account established
by Agent at such financial institution as Agent may select in its Permitted
Discretion, which account shall be subject to a Lien in favor of Agent. Cash
Collateralize: the delivery of cash to Agent, as security for the payment of
Obligations, in an amount equal to (a) with respect to LC Obligations, 105% of
the aggregate LC Obligations, and (b) with respect to any inchoate, contingent
or other Obligations (including Secured Bank Product Obligations), Agent’s good
faith estimate of the amount that is due or will become due, including all fees
and other amounts relating to such Obligations. “Cash Collateralization” has a
correlative meaning. Cash Equivalents: (a) marketable obligations issued or
unconditionally guaranteed by, and backed by the full faith and credit of, the
United States government, maturing within 18



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco012.jpg]
-7- months of the date of acquisition; (b) certificates of deposit, time
deposits and bankers’ acceptances maturing within 18 months of the date of
acquisition, and overnight bank deposits, in each case which are issued by Bank
of America or a commercial bank organized under the laws of the United States or
any state or district thereof, rated A-1 (or better) by S&P or P-1 (or better)
by Moody’s at the time of acquisition, and (unless issued by a Lender) not
subject to offset rights; (c) repurchase obligations with a term of not more
than 30 days for underlying investments of the types described in clauses (a)
and (b) entered into with any bank described in clause (b); (d) commercial paper
issued by Bank of America or rated A-1 (or better) by S&P or P-1 (or better) by
Moody’s, and maturing within nine months of the date of acquisition; and (e)
shares of any money market fund that has substantially all of its assets
invested continuously in the types of investments referred to above, has net
assets of at least $500,000,000 and has the highest rating obtainable from
either Moody’s or S&P. Cash Management Services: any services provided from time
to time by a Lender or any of its Affiliates to any Obligor or Subsidiary in
connection with operating, collections, payroll, trust, or other depository or
disbursement accounts, including automated clearinghouse, e- payable, electronic
funds transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services. CERCLA: the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9601 et seq.). Change in Control: the occurrence of any of the following: (a)
any person or group of persons (within the meaning of Section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Exchange Act) of 50% or more of the
issued and outstanding voting securities within the meaning of Rule 13d-5(b) of
the Exchange Act of US Concrete or (b) a Change of Control (as defined in the
Senior Notes Agreement). Change in Law: the occurrence, after the date hereof,
of (a) the adoption, taking effect or phasing in of any law, rule, regulation or
treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof; or (c) the making,
issuance or application of any request, guideline, requirement or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, that “Change in Law” shall include, regardless of the date
enacted, adopted or issued, all requests, guidelines, requirements or directives
(i) under or relating to the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or (ii) promulgated pursuant to Basel III by the Bank of
International Settlements, the Basel Committee on Banking Supervision (or any
similar authority) or any other Governmental Authority. Claims: all claims,
liabilities, obligations, losses, damages, penalties, judgments, proceedings,
interest, costs and expenses of any kind (including remedial response costs,
reasonable attorneys’ fees and Extraordinary Expenses) at any time (including
after Full Payment of the Obligations or replacement of Agent or any Lender)
incurred by any Indemnitee or asserted against any Indemnitee by any Obligor or
other Person, in any way relating to (a) any Loans, Letters of Credit, Loan
Documents, Borrower Materials, or the use thereof or transactions relating
thereto, (b) any action taken or omitted in connection with any Loan Documents,
(c) the existence or perfection of any Liens, or realization upon any
Collateral, (d) exercise of any rights



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco013.jpg]
-8- or remedies under any Loan Documents or Applicable Law, or (e) failure by
any Obligor to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.
Closing Date: as defined in Section 6.1. Code: the Internal Revenue Code of
1986, as amended. Collateral: all Property described in Section 7.1, all
Property described in any Security Documents as security for any Obligations,
and all other Property that now or hereafter secures (or is intended to secure)
any Obligations. Commitment: for any Lender, the aggregate amount of such
Lender’s Revolver Commitment. “Commitments” means the aggregate amount of all
Revolver Commitments. Commitment Termination Date: the earliest to occur of (a)
the Revolver Termination Date; (b) the date on which Borrowers terminate the
Revolver Commitments pursuant to Section 2.1.4; or (c) the date on which the
Revolver Commitments are terminated pursuant to Section 11.2. Commodities
Account Control Agreements: the commodities account control agreements (whether
in the form of an agreement, notice and acknowledgment or like instrument) to be
executed by each institution maintaining a Commodities Account for an Obligor,
in favor of Agent, as security for the Obligations. Commodity Exchange Act:
means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to
time, and any successor statute. Compliance Certificate: a certificate, in form
and substance satisfactory to Agent, by which Borrowers certify compliance with
Sections 10.2.3 and 10.3. Consolidated Net Tangible Assets: the aggregate amount
of assets of the Borrowers and Subsidiaries (less applicable reserves and other
properly deductible items) after deducting therefrom (to the extent otherwise
included therein) (a) all trade payables and (b) all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangibles, all as set forth on the books and records of Borrowers and
Subsidiaries on a consolidated basis and in accordance with GAAP. Contingent
Obligation: any obligation of a Person arising from a guaranty, indemnity or
other assurance of payment or performance of any Debt, lease, dividend or other
obligation (“primary obligations”) of another obligor (“primary obligor”) in any
manner, whether directly or indirectly, including any obligation of such Person
under any (a) guaranty, endorsement, co- making or sale with recourse of an
obligation of a primary obligor; (b) obligation to make take- or-pay or similar
payments regardless of nonperformance by any other party to an agreement; and
(c) arrangement (i) to purchase any primary obligation or security therefor,
(ii) to supply funds for the purchase or payment of any primary obligation,
(iii) to maintain or assure working capital, equity capital, net worth or
solvency of the primary obligor, (iv) to purchase Property or services for the
purpose of assuring the ability of the primary obligor to perform a primary



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco014.jpg]
-9- obligation, or (v) otherwise to assure or hold harmless the holder of any
primary obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be the stated or determinable amount of the
primary obligation (or, if less, the maximum amount for which such Person may be
liable under the instrument evidencing the Contingent Obligation) or, if not
stated or determinable, the maximum reasonably anticipated liability with
respect thereto. Convertible Notes: the $55,000,000 in original principal amount
of senior secured convertible notes issued on August 31, 2010 in a private
placement pursuant to Section 4(2) and Regulation D of the Securities Exchange
Act of 1934, as amended by the Supplemental Indenture dated as of October 31,
2012, the Second Supplemental Indenture dated as of March 22, 2013 and the First
Amendment to Intercreditor Agreement, as decreased to $6,498,000 principal
amount outstanding pursuant to the exchange offer consummated on March 22, 2013
in connection with the issuance of the Senior Notes (as defined in the Initial
Loan Agreement) (the “Convertible Notes Exchange Offer”), as further decreased
to $0 principal amount outstanding as of the Closing Date, and as the same may
be further amended, replaced, renewed, refunded, refinanced, exchanged,
supplemented or otherwise modified from time to time. Convertible Notes Agent:
U.S. Bank National Association in its capacity as noteholder collateral agent
for the holders of the Convertible Notes and its successors and permitted
assigns in such capacity. Convertible Notes Agreement: that certain Indenture by
and among the Convertible Notes Agent, the Convertible Notes Trustee and the
Obligors party thereto relating to the Convertible Notes, as amended by the
Supplemental Indenture dated as of October 31, 2012, the Second Supplemental
Indenture dated as of March 22, 2013 and the First Amendment to Intercreditor
Agreement, and as the same may be further amended, replaced, renewed, refunded,
refinanced, exchanged, supplemented or otherwise modified from time to time.
Convertible Notes Documents: the Convertible Notes Agreement and the “Note
Documents” under and as defined in the Convertible Notes Agreement. Convertible
Notes Trustee: U.S. Bank National Association in its capacity as trustee for the
holders of the Convertible Notes and its successors and permitted assigns in
such capacity. CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.). Debt: as
applied to any Person, without duplication, (a) all items that would be included
as liabilities on a balance sheet in accordance with GAAP, including Capital
Leases, but excluding accrued expenses, trade payables and other non-interest
bearing unsecured liabilities incurred and being paid in the Ordinary Course of
Business and deferred taxes; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of an Obligor, the Obligations. The
Debt of a Person shall include any recourse Debt of any partnership or other
entity in which such Person is a general partner or otherwise liable with
respect to such recourse Debt. Default: an event or condition that, with the
lapse of time or giving of notice, would constitute an Event of Default.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco015.jpg]
-10- Default Rate: for any Obligation (including, to the extent permitted by
law, interest not paid when due), 2% plus the interest rate otherwise applicable
thereto. Defaulting Lender: any Lender that, as determined by Agent, (a) has
failed to perform any funding obligations hereunder, and such failure is not
cured within three Business Days; (b) has notified Agent or any Borrower that
such Lender does not intend to comply with its funding obligations hereunder or
has made a public statement to the effect that it does not intend to comply with
its funding obligations hereunder or under any other credit facility; (c) has
failed, within three Business Days following request by Agent, to confirm in a
manner satisfactory to Agent that such Lender will comply with its funding
obligations hereunder; or (d) has, or has a direct or indirect parent company
that has, become the subject of an Insolvency Proceeding or taken any action in
furtherance thereof; provided, however, that a Lender shall not be a Defaulting
Lender solely by virtue of a Governmental Authority’s ownership of an Equity
Interest in such Lender or parent company, so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts made with such Lender.
Deposit Account Control Agreements: the deposit account control agreements to be
executed by each institution maintaining a Deposit Account for an Obligor, in
favor of Agent, as security for the Obligations. Depreciation Amount: as of any
date of determination, an amount equal to: (a) with respect to Eligible Trucks,
the product of: (i) 1.6666% of the Net Orderly Liquidation Value of the Eligible
Trucks pursuant to the most recent Appraisal multiplied by (ii) the number of
months since the latest Truck Appraisal Date; adjusted upwards for depreciation
attributable to any Eligible Trucks acquired since the latest Truck Appraisal
Date (calculated based on 1.6666% per month of the cost of such acquired
Eligible Trucks) and adjusted downwards for any depreciation attributable to
Eligible Trucks disposed of since the latest Truck Appraisal Date (calculated
based on 1.6666% per month of the Net Orderly Liquidation Value of such disposed
of Eligible Trucks) and (b) with respect to Eligible Machinery, the product of:
(i) 1.6666% of the Net Orderly Liquidation Value of the Eligible Machinery
pursuant to the most recent Appraisal multiplied by (ii) the number of months
since the latest Machinery Appraisal Date; adjusted downwards for any
depreciation attributable to Eligible Machinery disposed of since the latest
Machinery Appraisal Date (calculated based on 1.6666% per month of the Net
Orderly Liquidation Value of such disposed of Eligible Machinery). Designated
Jurisdiction: any country or territory that is the subject of any Sanction.
Dilution: the aggregate amount of bad debt write-downs or write-off discounts,
returns, promotions, credits, credit memos and other dilutive items with respect
to Accounts. Dilution Percent: the percent, determined for Borrowers’ most
recent six calendar months, equal to (a) Dilution during such period, divided by
(b) (i) cash collected from Account Debtors during such period plus (ii)
Dilution during such period.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco016.jpg]
-11- Dilution Reserve: a reserve established by Agent at its Permitted
Discretion from time to time with respect to Dilution, in an amount equal to the
amount by which the actual Dilution Percent exceeds 2.5% during any six calendar
month period. Distribution: any declaration or payment of a distribution,
interest or dividend on any Equity Interest (other than payment-in-kind); any
distribution, advance or repayment of Debt (other than the Obligations, the
Convertible Notes and the Senior Notes, and as the same may be amended,
replaced, renewed, refunded, refinanced, exchanged, supplemented or otherwise
modified from time to time, and including increases from time to time in the
principal amount thereof (including in conjunction with refinancings) to the
extent such amounts are in compliance with the provisions of the definition of
the term "Refinancing Conditions") to a holder of Equity Interests; or any
purchase, redemption, or other acquisition or retirement for value of any Equity
Interest. Distribution Conditions: with respect to any Distribution pursuant to
clause (vii) of Section 10.2.3(a), the following conditions: (a) no Default or
Event of Default exists and is continuing or would result on a pro forma basis
immediately after giving effect to such Distribution; and (b) either one of the
following conditions: (1)(i) Availability (A) for each of the thirty (30) days
preceding the date of such Distribution and (B) as of the date of such
Distribution after giving effect to such Distribution is greater than or equal
to the greater of (I) $26,000,000 or (II) the lesser of fifteen percent (15%) of
(a) the Borrowing Base or (b) the aggregate amount of Revolver Commitments; and
(ii) the Fixed Charge Coverage Ratio, determined on a pro forma basis
immediately after giving effect to such Distribution for the most recent
trailing twelve month period, is not less than 1.0 to 1.0; or (2) Availability
(i) for each of the thirty (30) days preceding the date of such Distribution and
(ii) as of the date of such Distribution after giving effect to such
Distribution is greater than or equal to the greater of (A) $44,000,000 or (B)
the lesser of twenty-five percent (25%) of (I) the Borrowing Base or (II) the
aggregate amount of Revolver Commitments; provided, upon the occurrence of a
Revolver Commitments Increase Event, the $26,000,000 amount referenced in
subclause (1)(i) of clause (b) of this definition and the $44,000,000 amount
referenced in subclause (2) of clause (b) of this definition (or, in each case,
such amounts as increased pursuant to this proviso after a Revolver Commitments
Increase Event), shall automatically, without any further action or
documentation required, increase by the same percentage amount as the Revolver
Commitments upon such Revolver Commitments Increase Event, such that, by way of
example, if the Revolver Commitments increase by twenty percent (20%) upon the
Revolver Commitments Increase Event, then the $26,000,000 amount and the
$44,000,000 amount herein referenced (or such amounts as increased pursuant to
this proviso after a Revolver Commitments Increase Event) shall increase by
twenty percent (20%). Disqualified Equity Interests: with respect to any Person,
any Equity Interests of such Person that, by its terms (or by the terms of any
security or other Equity Interests into which it is convertible or for which it
is redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Equity Interests
other than Disqualified Equity Interests), pursuant to a sinking fund obligation
or otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) is redeemable at the option of the holder thereof (other
than solely for Equity Interests other than Disqualified Equity Interests), in
whole or in part, (c)



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco017.jpg]
-12- provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Debt or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety-one (91) days after the earlier of (x) the Revolver
Termination Date and (y) the date on which the Loans and all other Obligations
that are accrued and payable are repaid in full and the Commitments are
terminated; provided, however, that (i) only the portion of the Equity Interests
that so mature or are mandatorily redeemable, are so convertible or exchangeable
or are so redeemable at the option of the holder thereof prior to such date
shall be deemed to be Disqualified Equity Interests, (ii) if such Equity
Interests are issued to any employee or to any plan for the benefit of employees
of any of the Borrowers or the Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by any Borrower
or Subsidiary in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability, (iii) any
class of Equity Interests of such Person that by its terms authorizes such
person to satisfy its obligations thereunder by delivery of Equity Interests
that are not Disqualified Equity Interests shall not be deemed Disqualified
Equity Interests and (iv) with respect to clause (d) above, Equity Interests
constituting Disqualified Equity Interests when issued shall not cease to
constitute Disqualified Equity Interests as a result of the subsequent extension
of the Revolver Termination Date. Dollars: lawful money of the United States.
Dominion Account: a special account established by Borrowers or other Obligors
at Bank of America or another bank acceptable to Agent, over which Agent has
exclusive control for withdrawal purposes. EBITDA: for any period, with respect
to US Concrete and its Subsidiaries on a consolidated basis, (a) Net Income of
such Person for such period, plus (b) the sum of, in each case to the extent
included in the calculation of such Net Income but without duplication, (i) any
provision for federal, state and local income and franchise taxes, (ii) interest
expense, (iii) loss or charges from extraordinary items, including losses from
the sale or other disposition of assets or any Subsidiaries, (iv) depreciation,
depletion and amortization expenses, (v) all other non-cash charges, non-cash
impairment charges and non-cash expenses and losses for such period, (vi) the
amount of any non-cash (x) compensation deduction as the result of any grant of
stock or stock equivalents to employees, officers, directors or consultants and
(y) incentive compensation charges, (vii) unusual or non-recurring charges, fees
and expenses which are acceptable to the Agent in its Permitted Discretion,
(viii) fees, expenses and costs incurred in connection with (A) the
establishment and closing of the credit facility evidenced by the “Initial Loan
Agreement” (as defined in the Initial Loan Agreement), the Initial Loan
Agreement and this Agreement, (B) the termination of the credit facility
evidenced by that certain Credit Agreement, dated as of August 31, 2010, among
U.S. Concrete, Inc., the lenders party thereto, and JPMorgan Chase Bank, N.A.,
as administrative agent, J.P. Morgan Securities Inc., as sole bookrunner and
lead arranger, Wells Fargo Capital Finance, LLC, as documentation agent and lead
arranger, and Chase Business Credit in an aggregate amount not to exceed
$500,000, (C) the Convertible Notes Exchange Offer and (D) the Senior Notes
Refinancing, (ix) relocation expenses in an aggregate amount not to exceed
$3,500,000 (or such greater amount approved by Agent in its Permitted
Discretion), and (x) to the extent not already included in consolidated Net
Income, cash proceeds from liability casualty and business interruption
insurance, minus (c) the sum of, in each case to the extent included in the
calculation of such Net Income but without duplication, (i) any credit for any
federal, state and local income and franchise tax, (ii) gains from



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco018.jpg]
-13- extraordinary items for such period and (iii) any other non-cash gains or
other items which have been added in determining Net Income, including any
reversal of a change referred to in clause (b)(vi) above by reason of a decrease
in the value of any Equity Interest, plus/minus (d) to the extent not already
accounted for pursuant to clause (b) or clause (c) above, the non-cash gain or
loss during such period resulting under GAAP from the mark to market of the
conversion option of the Convertible Notes. In no event shall the calculation of
“EBITDA” include any gain or loss from the early extinguishment or repurchase of
Debt. 85% Accounts Formula Amount Trigger Period: the period (a) commencing on
the day that Agent in good faith determines, based on Borrower Materials,
whether pursuant to the financial statements submitted pursuant to Section
10.1.2 hereof or otherwise, that the Fixed Charge Coverage Ratio for the most
recent period of twelve calendar months is less than 1.10 to 1.00 (whether or
not a FCCR Trigger Period is in effect) and (b) continuing until the later of
(i) the thirtieth day after the commencement of such period and (ii) the day
that each of the following is true: (x) no Event of Default exists, and (y)
Agent in good faith determines based on Borrower Materials, whether pursuant to
the financial statements submitted pursuant to Section 10.1.2 or otherwise, that
the Fixed Charge Coverage Ratio for the most recent period of twelve calendar
months is at least 1.10 to 1.00 (whether or not a FCCR Trigger Period is in
effect.) Eligible Account: an Account owing to a Borrower that arises in the
Ordinary Course of Business from the sale of goods or rendition of services, is
payable in Dollars and is deemed by Agent, in its Permitted Discretion, to be an
Eligible Account. Without limiting the foregoing, unless such Account is subject
to credit support in form and substance satisfactory to the Agent, no Account
shall be an Eligible Account if (a) it is unpaid for more than 90 days after the
original due date, or more than 120 days after the original invoice date; (b)
50% or more of the Accounts owing by the Account Debtor are not Eligible
Accounts; (c) when aggregated with other Accounts owing by the Account Debtor,
it exceeds 15% of the aggregate Eligible Accounts; (d) it does not conform with
a covenant or representation herein; (e) it is owing by a creditor or supplier,
or is otherwise subject to a potential offset, counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, credit or allowance (but
ineligibility under this clause (e) shall be limited to the amount thereof); (f)
an Insolvency Proceeding has been commenced by or against the Account Debtor; or
the Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, is not Solvent, or is subject
to any country sanctions program or specially designated nationals list
maintained by the Office of Foreign Assets Control of the U.S. Treasury
Department; or the Borrower is not able to bring suit or enforce remedies
against the Account Debtor through judicial process; (g) the Account Debtor is
organized or has its principal offices or assets outside the United States,
Canada, Puerto Rico, the United States Virgin Islands and the other United
States territories; provided, with respect to all Account Debtors organized or
having their principal offices or assets in the United States territories
(insular areas) (other than Puerto Rico, but including the United States Virgin
Islands), the aggregate amount of Eligible Accounts for such Account Debtors in
excess of $10,000,000 shall not be Eligible Accounts under this clause (g); (h)
it is owing by a Governmental Authority; (i) it is not subject to a duly
perfected, first priority Lien in favor of Agent, or is subject to any other
Lien, other than a Permitted Lien that is subordinate in priority to the Lien in
favor of the Agent; (j) the goods giving rise to it have not been delivered to
the Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale; (k) it is
evidenced by Chattel Paper or an Instrument of any kind that has not been
delivered to Agent, or has been reduced to judgment;



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco019.jpg]
-14- (l) its payment has been extended or the Account Debtor has made a partial
payment; (m) it arises from a sale to an Affiliate, from a sale on a
cash-on-delivery, bill-and-hold, sale or return, sale on approval, consignment,
or other repurchase or return basis, or from a sale for personal, family or
household purposes; (n) it represents a progress billing or retainage, or
relates to services for which a performance, surety or completion bond or
similar assurance has been issued; (o) it includes a billing for interest, fees
or late charges, but ineligibility shall be limited to the extent thereof; (p)
it is a contra account; (q) it is a royalty arising from a lease or license
allowing the extraction of the Aggregates from the property of a Borrower; (r)
it relates to the sale of Aggregates at the minehead or other site of
extraction, unless an appropriate UCC-1 financing statement or mortgage in favor
of the Agent complying with Section 9-502 of the UCC as to as-extracted
collateral shall have been filed in the relevant real property records; or (s)
as of any date of determination, the aggregate amount of all Eligible Accounts
other than Accounts approved by the Agent which are unpaid for more than 60, but
less than 90, days after the original due date, or more than 90, but less than
120, days after the original invoice date, exceeds $5,000,000, to the extent of
such excess. In calculating delinquent portions of Accounts under clauses (a)
and (b), credit balances owing to an Account Debtor more than 120 days old will
be netted against such Accounts. Eligible Assignee: a Person that is (a) a
Lender, an Affiliate of a Lender or an Approved Fund; (b) any other financial
institution approved by Borrower Agent (which approval shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
five Business Days after notice of the proposed assignment) and Agent, which
extends revolving credit facilities of this type in its Ordinary Course of
Business; and (c) during any Event of Default, any Person acceptable to Agent in
its Permitted Discretion. Eligible Inventory: Inventory owned by a Borrower that
Agent, in its Permitted Discretion, deems to be Eligible Inventory. Without
limiting the foregoing, no Inventory shall be Eligible Inventory unless it (a)
is finished goods or raw materials, and not work-in-process, packaging or
shipping materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies; (b) is not held on consignment, nor subject to any
deposit or down payment; (c) is in new and saleable condition and is not
damaged, defective, shopworn or otherwise unfit for sale; (d) is not
slow-moving, perishable, obsolete or unmerchantable, and does not constitute
returned or repossessed goods; (e) meets all material standards imposed by any
Governmental Authority that has jurisdiction over such Inventory, and does not
constitute hazardous materials under any relevant Environmental Law; (f)
conforms with the covenants and representations herein; (g) is subject to
Agent’s duly perfected, first priority Lien, and no other Lien, other than a
Permitted Lien that is subordinate in priority to the Lien in favor of Agent;
(h) is within the United States, Canada or Puerto Rico, is not in transit except
between locations of Borrowers, and is not consigned to any Person; (i) is not
subject to any warehouse receipt or negotiable Document; (j) is not subject to
any License or other arrangement that restricts such Borrower’s or Agent’s right
to dispose of such Inventory, unless Agent has received an appropriate Lien
Waiver; (k) is not located on leased premises, unless the lessor has delivered a
Lien Waiver or an appropriate Rent and Charges Reserve has been established
therefor; (l) is not in the possession of a warehouseman, processor, repairman,
mechanic, shipper, freight forwarder or other Person, unless such Person has
delivered a Lien Waiver or an appropriate Rent and Charges Reserve has been
established therefor; (m) is not fuel or gasoline; (n) is not goods which
constitute forms or casting patterns used in the production of pre-cast
Inventory; (o) is not goods which constitute personal computers (and equipment
and supplies related thereto); (p) is not spare parts used in the maintenance of
Trucks or Machinery, (q) is not custom Inventory



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco020.jpg]
-15- manufactured for a specific project; and (r) is not Aggregates located at
the site of extraction unless an appropriate UCC-1 financing statement or
mortgage in favor of Agent complying with Section 9-502 of the UCC as to
as-extracted collateral shall have been properly filed in the relevant real
property records. Eligible Machinery: the Machinery of each Borrower (a) that is
owned solely by such Borrower, (b) with respect to which the Agent has a valid,
perfected and enforceable first- priority Lien, subject only to Permitted Liens
that are subordinate in priority to the Agent’s Lien; provided, however, until
90 days after the acquisition date of any Machinery that is evidenced by a
certificate of title issued by the applicable Governmental Authority, as to the
perfection and priority of the Lien on any such Machinery, the requirements of
this clause (b) shall be deemed satisfied if the ownership of such Machinery is
evidenced by an application for a certificate of title filed with the applicable
Governmental Authority, a copy of which has been delivered to Agent, along with
a receipt therefor issued by such Governmental Authority, (c) with respect to
which no covenant, representation or warranty contained in any Loan Document
relating to such Machinery has been breached, (d) that is not, in the Agent’s
Permitted Discretion, obsolete, unmerchantable, defective or otherwise unusable
and is in good working order, condition and repair (ordinary wear and tear
excepted), (e) to the extent evidenced by a certificate of title, that is
evidenced by a certificate of title issued by the appropriate Governmental
Authority of the state in which such Machinery is registered in the name of such
Borrower and which certificate of title is in the possession of the Agent or any
agent or bailee acting for the Agent or the applicable Governmental Authority
for lien recordation purposes; provided, however, the requirements of this
clause (e) shall be deemed satisfied for a period of 90 days from the
acquisition date of any Machinery that is evidenced by a certificate of title
issued by the applicable Governmental Authority if ownership of such Machinery
is evidenced by an application for a certificate of title in respect of such
Machinery filed with the applicable Governmental Authority, a copy of which has
been delivered to Agent, along with a receipt therefor issued by such
Governmental Authority, (f) to the extent evidenced by a certificate of title
issued by the applicable Governmental Authority, is properly registered in the
name of such Borrower (or its predecessor in interest) in one of the states of
the United States, provinces of Canada or Puerto Rico, as applicable, and all
registration fees then due for such Machinery has been paid, (g) to the extent
evidenced by a certificate of title issued by the applicable Governmental
Authority, that is currently licensed for commercial use in the United States,
Canada or Puerto Rico, as applicable, and is in compliance with all applicable
motor vehicle laws, (h) that is insured by such Borrower pursuant to the terms
of this Agreement, and (i) that the Agent deems to be Eligible Machinery in its
Permitted Discretion. Machinery which would otherwise be eligible pursuant to
the foregoing criteria but which were not owned by a Borrower on the date of the
most recent Appraisal delivered to the Agent shall only become “Eligible
Machinery” on the last day of any fiscal month during which (or after) such
Machinery is (or was) acquired by such Borrower. Notwithstanding anything to the
contrary herein, the aggregate Value of Machinery deemed eligible pursuant to
the provisos contained in clause (b) or clause (e) of the definition of Eligible
Machinery, shall at no time exceed $1,000,000 and no Machinery shall be deemed
eligible pursuant to the provisos contained in clause (b) or clause (e) of the
definition of Eligible Machinery during the continuance of an Event of Default.
Eligible Trucks: the Trucks of each Borrower (a) that are owned solely by such
Borrower, (b) with respect to which the Agent has a valid, perfected and
enforceable first- priority Lien, subject only to the Permitted Lien of the
Senior Notes Agent (the priority of which shall be as provided in the
Intercreditor Agreement) and other Permitted Liens that are



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco021.jpg]
-16- subordinate in priority to the Agent’s Lien; provided, however, until 90
days after the acquisition date of any Truck, as to the perfection and priority
of the Lien on any such Truck, the requirements of this clause (b) shall be
deemed satisfied if the ownership of such Truck is evidenced by an application
for a certificate of title filed with the applicable Governmental Authority, a
copy of which has been delivered to Agent, along with a receipt therefor issued
by such Governmental Authority, (c) with respect to which no covenant,
representation or warranty contained in any Loan Document relating to such Truck
has been breached, (d) that are not, in the Agent’s Permitted Discretion,
obsolete, unmerchantable, defective or otherwise unusable and are in good
working order, condition and repair (ordinary wear and tear excepted), (e) that
are evidenced by a certificate of title issued by the appropriate Governmental
Authority of the state in which such Truck is registered in the name of such
Borrower and which certificate of title is in the possession of the Agent or any
agent or bailee acting for the Agent or the applicable Governmental Authority
for lien recordation purposes; provided, however, the requirements of this
clause (e) shall be deemed satisfied for a period of 90 days from the
acquisition date of any Truck if ownership of such Truck is evidenced by an
application for a certificate of title in respect of such Truck filed with the
applicable Governmental Authority, a copy of which has been delivered to Agent,
along with a receipt therefor issued by such Governmental Authority, (f) are
properly registered in the name of such Borrower (or its predecessor in
interest) in one of the states of the United States, provinces of Canada or
Puerto Rico, as applicable, and all registration fees then due for such Truck
have been paid, (g) that are currently licensed for commercial use in the United
States, Canada or Puerto Rico, as applicable, and are in compliance with all
applicable motor vehicle laws, (h) that are insured by such Borrower pursuant to
the terms of this Agreement, and (i) that the Agent deems to be Eligible Trucks
in its Permitted Discretion. Trucks which would otherwise be eligible pursuant
to the foregoing criteria but which were not owned by a Borrower on the date of
the most recent Appraisal delivered to the Agent shall only become “Eligible
Trucks” on the last day of any fiscal month during which (or after) such Truck
is (or was) acquired by such Borrower. Notwithstanding anything to the contrary
herein, the aggregate Value of Trucks deemed eligible pursuant to the provisos
contained in clause (b) or clause (e) of the definition of Eligible Trucks,
shall at no time exceed $1,000,000 and no Trucks shall be deemed eligible
pursuant to the provisos contained in clause (b) or clause (e) of the definition
of Eligible Trucks during the continuance of an Event of Default. Enforcement
Action: any action to enforce any Obligations (other than Secured Bank Product
Obligations) or Loan Documents or to exercise any rights or remedies relating to
any Collateral (whether by judicial action, self-help, notification of Account
Debtors, exercise of setoff or recoupment, exercise of any right to act in an
Obligor’s Insolvency Proceeding or to credit bid Obligations, or otherwise).
Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.
Environmental Notice: a written notice from any Governmental Authority or other
Person of any alleged noncompliance with, investigation of an alleged violation
of, litigation relating to, or potential fine or liability in the amount of
$100,000 or more under any Environmental Law, or with respect to any
Environmental Release, environmental pollution or



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco022.jpg]
-17- hazardous materials, including any complaint, summons, citation, order,
claim, demand or request for correction, remediation or otherwise. Environmental
Release: a release as defined in CERCLA or under any other Environmental Law.
Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest, including, without
limitation, a warrant or right to purchase an equity security or an ownership
interest. ERISA: the Employee Retirement Income Security Act of 1974, as
amended. ERISA Affiliate: any trade or business (whether or not incorporated)
that, together with an Obligor, is treated as a single employer under Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code). ERISA Event: (a) a
Reportable Event with respect to a Pension Plan or Multiemployer Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
the determination that any Pension Plan or Multiemployer Plan is considered an
at risk plan or a plan in critical or endangered status under the Code, ERISA or
the Pension Protection Act of 2006; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Obligor or
ERISA Affiliate. Event of Default: as defined in Section 11. Excluded Deposit
Account: as defined in Section 8.5. Excluded Machinery: as defined in Section
10.1.11. Excluded Property: collectively, (i) any property to the extent that
such grant of a security interest is prohibited by Applicable Law, requires a
consent not obtained of any Governmental Authority (provided, however, in no
event shall this include or in any way pertain to any Truck or Machinery if
ownership of such Truck or Machinery is evidenced by an application for a
certificate of title in respect of such Truck or Machinery filed with the
applicable Governmental Authority, a copy of which has been delivered to Agent
along with a receipt therefore issued by such Governmental Authority) pursuant
to such Applicable Law or is prohibited by, or constitutes a breach or default
under or results in the termination of or gives rise to a right on the part of
the parties thereto other than US Concrete and its Subsidiaries to terminate (or
materially modify) or requires any consent not obtained under, any contract,



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco023.jpg]
-18- license, agreement, instrument or other document evidencing or giving rise
to such property or, in the case of any Investment Property, pledged stock or
pledged note or any applicable shareholder or similar agreement, except to the
extent that such Applicable Law or the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or right of termination or
modification or requiring such consent is ineffective under the UCC or other
Applicable Law; provided that from and after the Closing Date, the Obligors
shall not knowingly permit to become effective in any document creating,
governing, or providing for any contract, license, agreement, instrument or
other document a provision which would prohibit the creation of a Lien on such
license, agreement, instrument, or other document in favor of Agent with the
intention of circumventing the Lien created by this Agreement, (ii) Property
owned by any Obligor that is subject to a purchase money Lien or a Capital Lease
permitted pursuant to Section 10.2.2, but only for so long as the contract or
other agreement in which such Lien is granted (or in the documentation providing
for such Capital Lease) prohibits or requires the consent of any Person other
than the Obligors and their Affiliates as a condition to the creation of any
other Lien on such Property and only to the extent such prohibition or
requirement is not rendered unenforceable or otherwise deemed ineffective by the
UCC or any other Applicable Law, (iii) any trademark application filed on an
"intent-to-use" basis, prior to the filing and acceptance of a “Statement of
Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, provided that
any such trademark application shall automatically be included in the Collateral
upon the filing of acceptable evidence of use of such trademark, (iv) any assets
other than Trucks and Machinery the perfection of which would require notation
of a lien on a certificate of title, (v) any Real Estate owned or leased by an
Obligor (other than that constituting As-Extracted Collateral) and (vi) Equity
Interests of any Subsidiary of US Concrete; provided, however, “Excluded
Property” shall (a) not include any proceeds, substitutions or replacements of
Excluded Property (unless such proceeds, substitutions or replacements would
constitute Excluded Property) and (b) with respect to the exclusions set forth
in clause (i) above, not be construed to limit, impair or otherwise affect the
Agent’s continuing security interests in any Obligor’s rights to or interests of
any Obligor in (x) monies due or to become due under any such contract, license,
agreement, instrument or other document (to the extent not prohibited by such
contract, license, agreement, instrument or other document and applicable law),
or (y) any proceeds from the sale, license, lease or other disposition of any
such contract, license, agreement, instrument or other document. Excluded
Securities and Commodities Account: as defined in Section 8.5. Excluded Swap
Obligation: with respect to an Obligor, each Swap Obligation as to which, and
only to the extent that, such Obligor's guaranty of or grant of a Lien as
security for such Swap Obligation is or becomes illegal under the Commodity
Exchange Act because the Obligor does not constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to any keepwell, support or other agreement for the benefit of such
Obligor and all guarantees of Swap Obligations by other Obligors) when such
guaranty or grant of Lien becomes effective with respect to the Swap Obligation.
If a Hedging Agreement governs more than one Swap Obligation, only the Swap
Obligation(s) or portions thereof described in the foregoing sentence shall be
Excluded Swap Obligation(s) for the applicable Obligor. Excluded Tax: with
respect to Agent, any Lender, Issuing Bank or any other recipient of a payment
to be made by or on account of any Obligation, (a) taxes imposed on or measured
by



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco024.jpg]
-19- its income, receipts or capital (however denominated), and franchise taxes
imposed on it (in lieu of such taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located; (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which Borrower Agent is located; (c) any backup withholding tax required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with Section 5.9; (d) in the case of a Foreign Lender, any United States
withholding tax that is (i) required pursuant to laws in force at the time such
Lender becomes a Lender (or designates a new Lending Office) hereunder, or (ii)
attributable to such Lender’s failure or inability (other than as a result of a
Change in Law) to comply with Section 5.9, except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from Borrowers with respect to such withholding tax; and (e) taxes
imposed on it by reason of Section 1471 or 1472 of the Code. Excluded Truck: as
defined in Section 10.1.11. Existing Debt: Indebtedness outstanding as of the
Closing Date and described in Schedule 1.1(a) and any extensions, replacements
or renewals thereof which do not result in an increase in the amount thereof.
Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent’s Liens with respect to any Collateral), Loan Documents, Letters of Credit
or Obligations, including any lender liability or other Claims; (c) the
exercise, protection or enforcement of any rights or remedies of Agent in, or
the monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of
any taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; (f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances. Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, reasonable legal fees, appraisal fees, brokers’
fees and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Obligor or
independent contractors in liquidating any Collateral, and travel expenses. FCCR
Trigger Period: the period (a) commencing on the earlier of the day that an
Event of Default occurs, or the day Availability is less than the greater of (i)
$17,000,000 or (ii) the lesser of ten percent (10%) of (A) the Borrowing Base or
(B) the aggregate amount of Revolver Commitments, and (b) continuing until, the
first date on which, during the preceding thirty (30) consecutive days, no Event
of Default has existed and Availability has been greater than the greater of (i)
$17,000,000 or (ii) the lesser of ten percent (10%) of (A) the Borrowing Base or
(B) the aggregate amount of Revolver Commitments; provided, upon the occurrence
of a Revolver Commitments Increase Event, the $17,000,000 amount referenced in
subclause (i) of clause (a)



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco025.jpg]
-20- above and subclause (i) of clause (b) above (or such amounts as increased
pursuant to this proviso after a Revolver Commitments Increase Event), shall
automatically, without any further action or documentation required, increase by
the same percentage amount as the Revolver Commitments upon such Revolver
Commitments Increase Event, such that, by way of example, if the Revolver
Commitments increase by twenty percent (20%) upon the Revolver Commitments
Increase Event, then the $17,000,000 amount herein referenced (or such amount as
increased pursuant to this proviso after a Revolver Commitments Increase Event)
shall increase by twenty percent (20%). Federal Funds Rate: (a) the weighted
average of interest rates on overnight federal funds transactions with members
of the Federal Reserve System arranged by federal funds brokers on the
applicable Business Day (or on the preceding Business Day, if the applicable day
is not a Business Day), as published by the Federal Reserve Bank of New York on
the next Business Day; or (b) if no such rate is published on the next Business
Day, the average rate (rounded, if necessary, to the nearest 1/100th of 1%)
charged to Bank of America on the applicable day on such transactions, as
determined by Agent. First Amendment Closing Date: means March 28, 2013. Fiscal
Quarter: each period of three months, commencing on the first day of a Fiscal
Year. Fiscal Year: the fiscal year of US Concrete and Subsidiaries for
accounting and tax purposes, ending on December 31 of each year. Fixed Charge
Coverage Ratio: the ratio, determined on a consolidated basis for US Concrete
and Subsidiaries for the most recently ended trailing twelve month period, of
(a) EBITDA minus Net Capital Expenditures to (b) Fixed Charges. Fixed Charges:
the sum of cash interest expense, cash principal payments (including payments
permitted pursuant to Section 10.2.7) made on Borrowed Money (other than (i) the
Revolver Loans and (ii) Debt refinanced with Refinancing Debt), cash
Distributions (other than Upstream Payments) made, and cash federal income taxes
paid net of any refunds (but in each case excluding amounts taken into account
in determining EBITDA other than those specifically included by this
definition); provided, however, (a) solely for purposes of calculating the Fixed
Charge Coverage Ratio pursuant to Section 10.3.1 (and not for the purposes of
calculating the Fixed Charge Coverage Ratio in connection with any other
provision of this Agreement, including, without limitation, the definitions of
“Distribution Conditions”, “Permitted Acquisition”, and “Prepayment
Conditions”), Fixed Charges shall exclude from the calculation thereof any
payments of the Convertible Notes made pursuant to and in accordance with clause
(iii) of Section 10.2.7, and any repurchase or retirement of warrants existing
as of the Initial Closing Date pursuant to and in accordance with clause (vii)
of Section 10.2.3(a), and (b) for purposes of calculating the Fixed Charge
Coverage Ratio pursuant to Section 10.3.1 and pursuant to any other provision of
this Agreement, including, without limitation, the definitions of “Distribution
Conditions”, “Permitted Acquisition”, and “Prepayment Conditions”, Fixed Charges
shall exclude from the calculation thereof any stock redemptions by US Concrete
pursuant to and in accordance with clause (viii) of Section 10.2.3(a). FLSA: the
Fair Labor Standards Act of 1938, as amended.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco026.jpg]
-21- Foreign Lender: any Lender that is organized under the laws of a
jurisdiction other than the laws of the United States, or any state or district
thereof. Foreign Plan: any employee benefit plan (as defined in Section 3(3) of
ERISA, whether or not subject to ERISA) or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary. Foreign Subsidiary: a Subsidiary
that is a “controlled foreign corporation” under Section 957 of the Code, such
that a guaranty by such Subsidiary of the Obligations or a Lien on the assets of
such Subsidiary to secure the Obligations would result in material tax liability
to Borrowers. Fronting Exposure: a Defaulting Lender’s Pro Rata share of LC
Obligations or Swingline Loans, as applicable, except to the extent allocated to
other Lenders under Section 4.2. Full Payment: with respect to any Obligations,
(a) the full and indefeasible cash payment thereof, including any interest, fees
and other charges accruing during an Insolvency Proceeding (whether or not
allowed in the proceeding); and (b) if such Obligations are LC Obligations or
inchoate or contingent in nature, Cash Collateralization thereof (or delivery of
a standby letter of credit acceptable to Agent in its Permitted Discretion, in
the amount of required Cash Collateral). No Loans shall be deemed to have been
paid in full until all Commitments related to such Loans have expired or been
terminated. GAAP: generally accepted accounting principles in effect in the
United States from time to time. Governmental Approvals: all authorizations,
consents, approvals, licenses and exemptions of, registrations and filings with,
and required reports to, all Governmental Authorities. Governmental Authority:
any federal, state, local, foreign or other agency, authority, body, commission,
court, instrumentality, political subdivision, or other entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions for any governmental, judicial, investigative, regulatory or
self-regulatory authority. Guarantor Payment: as defined in Section 5.10.3(b).
Guarantors: Alberta Investments, Inc., a Texas corporation, American Concrete
Products, Inc., a California corporation, Atlas Redi-Mix, LLC, a Texas limited
liability company, Beall Concrete Enterprises, LLC, a Texas limited liability
company, Beall Industries, Inc., a Texas corporation, Beall Investment
Corporation, Inc., a Delaware corporation, Beall Management, Inc., a Texas
corporation, Concrete XXXIV Acquisition, Inc., a Delaware corporation, Concrete
XXXV Acquisition, Inc., a Delaware corporation, Concrete XXXVI Acquisition,
Inc., a Delaware corporation, Custom-Crete Redi-Mix, LLC, a Texas limited
liability company, Hamburg Quarry Limited Liability Company, a New Jersey
limited liability company, Master Mix Concrete, LLC, a New Jersey limited
liability company, MG, LLC, a Maryland limited liability company, NYC Concrete
Materials, LLC, a Delaware limited liability company, Premco Organization, Inc.,
a New Jersey corporation, Redi-Mix Concrete, L.P., a



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco027.jpg]
-22- Texas limited partnership, Redi-Mix, GP, LLC, a Texas limited liability
company, Sierra Precast, Inc., a California corporation, Titan Concrete
Industries, Inc., a Delaware corporation, USC Atlantic, Inc., a Delaware
corporation, USC Management Co., LLC, a Delaware limited liability company, USC
Payroll, Inc., a Delaware corporation, U.S. Concrete Texas Holdings, Inc., a
Delaware corporation, and each other Person who guarantees payment or
performance of any Obligations. Guaranty: the guaranty provided by each
Guarantor hereunder, and each other guaranty agreement executed by a Guarantor
in favor of Agent. Guaranteed Obligations: as defined in Section 14.1. Hedging
Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code. For the avoidance of doubt, no Convertible Notes Document shall
constitute a Hedging Agreement for purposes hereof. Indemnified Taxes: Taxes
other than Excluded Taxes. Indemnitees: Agent Indemnitees, Lender Indemnitees,
Issuing Bank Indemnitees and Bank of America Indemnitees. Initial Closing Date:
October 29, 2013. Initial Loan Agreement: as defined in the recitals to this
Agreement. Insolvency Proceeding: any case or proceeding commenced by or against
a Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code, or
any other insolvency, debtor relief or debt adjustment law; (b) the appointment
of a receiver, trustee, liquidator, administrator, conservator or other
custodian for such Person or any part of its Property; or (c) an assignment or
trust mortgage for the benefit of creditors. Intellectual Property: all
intellectual and similar Property of a Person, including inventions, designs,
patents, copyrights, trademarks, service marks, trade names, trade secrets,
confidential or proprietary information, customer lists, know-how, software and
databases; all embodiments or fixations thereof and all related documentation,
applications, registrations and franchises; all licenses or other rights to use
any of the foregoing; and all books and records relating to the foregoing.
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that an Obligor’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property. Intercreditor
Agreement: that certain Intercreditor Agreement dated as of August 31, 2010 by
and among the Agent, the Senior Notes Agent as successor to the Convertible
Notes Agent, and the Obligors party thereto, as amended by the First Amendment
to Intercreditor Agreement dated as of March 22, 2013 (the “First Amendment to
the Intercreditor Agreement”), as further amended by the Second Amendment to
Intercreditor Agreement dated as of November



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco028.jpg]
-23- 22, 2013, and as the same may be further amended, replaced, renewed,
supplemented or otherwise modified from time to time. Interest Coverage Ratio:
the ratio, determined on a consolidated basis for U.S. Concrete and Subsidiaries
for the most recently ended trailing twelve month period, of (a) EBITDA to (b)
total interest expense in accordance with GAAP (including that portion
attributable to Capital Leases) payable in cash in such period, net of cash
interest income received in such period. Interest Period: as defined in Section
3.1.3. Inventory: as defined in the UCC, including all goods intended for sale,
lease, display or demonstration; all work in process; and all raw materials, and
other materials and supplies of any kind that are or could be used in connection
with the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment). Inventory Formula Amount: the lesser of (i) 70% of
the Value of Eligible Inventory, or (ii) 90% of the product of (A) NOLV
Percentage multiplied by (B) Value of Eligible Inventory. Inventory Reserve:
reserves established by Agent from time to time in its Permitted Discretion to
reflect factors that may negatively impact the Value of Inventory, including
change in salability, obsolescence, seasonality, theft, shrinkage, imbalance,
change in composition or mix, markdowns and vendor chargebacks (but no Inventory
Reserve shall be established with respect to the NOLV Percentage of the Value of
Eligible Inventory based on factors taken into account in determining the Net
Orderly Liquidation Value of such Inventory). Investment: an Acquisition; an
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or an advance or capital contribution to or other investment in a
Person. IP Assignment: a collateral assignment or security agreement pursuant to
which an Obligor assigns or grants a security interest in its interests in
patents, trademarks or other intellectual property to Agent, as security for the
Obligations. IRS: the United States Internal Revenue Service. Issuing Bank: Bank
of America or any Affiliate of Bank of America, or any replacement issuer
appointed pursuant to Section 2.2.4. Issuing Bank Indemnitees: Issuing Bank and
its officers, directors, employees, Affiliates, agents and attorneys. LC
Application: an application by Borrower Agent to Issuing Bank for issuance of a
Letter of Credit, in form and substance satisfactory to Issuing Bank. LC
Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco029.jpg]
-24- Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, and (ii) no more than 120 days from issuance, in the
case of documentary Letters of Credit; (d) the Letter of Credit and payments
thereunder are denominated in Dollars; and (e) the purpose and form of the
proposed Letter of Credit is satisfactory to Agent and Issuing Bank in their
discretion. LC Documents: all documents, instruments and agreements (including
LC Requests and LC Applications) delivered by Borrowers or any other Person to
Issuing Bank or Agent in connection with any Letter of Credit. LC Obligations:
the sum (without duplication) of (a) all amounts owing by Borrowers for any
drawings under Letters of Credit; and (b) the stated amount of all outstanding
Letters of Credit. LC Request: a request for issuance of a Letter of Credit, to
be provided by Borrower Agent to Issuing Bank, in form satisfactory to Agent and
Issuing Bank. LC Reserve: the aggregate of all LC Obligations, other than those
that have been Cash Collateralized by Borrowers. Lender Indemnitees: Lenders and
their officers, directors, employees, Affiliates, agents and attorneys. Lenders:
as defined in the preamble to this Agreement, including Agent in its capacity as
a provider of Swingline Loans and any other Person who hereafter becomes a
“Lender” pursuant to an Assignment and Acceptance. Lending Office: the office
designated as such by the applicable Lender at the time it becomes party to this
Agreement or thereafter by notice to Agent and Borrower Agent. Letter of Credit:
any standby or documentary letter of credit issued by Issuing Bank for the
account of a Borrower, or any indemnity, guarantee, exposure transmittal
memorandum or similar form of credit support issued by Agent or Issuing Bank for
the benefit of a Borrower. Letter of Credit Subline: $30,000,000. LIBOR: for any
Interest Period for a LIBOR Loan, the per annum rate of interest (rounded, if
necessary, to the nearest 1/100th of 1% and in no event less than zero)
determined by Agent at approximately 11:00 a.m. (London time) two Business Days
prior to commencement of such Interest Period, for a term comparable to such
Interest Period, equal to (a) the London Interbank Offered Rate, as published by
Reuters (or other commercially available source designated by Agent); or (b) if
London Interbank Offered Rate is unavailable for any reason, the interest rate
at which Dollar deposits in the approximate amount of the LIBOR Loan would be
offered by Agent’s London branch to major banks in the London interbank
Eurodollar market. If the Board of Governors imposes a Reserve Percentage with
respect to LIBOR deposits, then LIBOR shall be the foregoing rate, divided by 1
minus the Reserve Percentage. LIBOR Loan: each set of LIBOR Revolver Loans
having a common length and commencement of Interest Period.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco030.jpg]
-25- LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.
License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business. Licensor: any Person from whom an Obligor obtains the
right to use any Intellectual Property. Lien: any Person’s interest in Property
securing an obligation owed to, or a claim by, such Person, including any lien,
security interest, pledge, hypothecation, trust, reservation, encroachment,
easement, right-of-way, covenant, condition, restriction, leases, or other title
exception or encumbrance. Lien Waiver: an agreement, in form and substance
satisfactory to Agent, by which (a) for any material Collateral located on
leased premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit Agent to enter upon the premises and remove the
Collateral or to use the premises to store or dispose of the Collateral; (b) for
any Collateral held by a warehouseman, processor, shipper, customs broker or
freight forwarder, such Person waives or subordinates any Lien it may have on
the Collateral, agrees to hold any Documents in its possession relating to the
Collateral as agent for Agent, and agrees to deliver the Collateral to Agent
upon request; (c) for any Collateral held by a repairman, mechanic or bailee,
such Person acknowledges Agent’s Lien, waives or subordinates any Lien it may
have on the Collateral, and agrees to deliver the Collateral to Agent upon
request; and (d) for any Collateral subject to a Licensor’s Intellectual
Property rights, the Licensor grants to Agent the right, vis-à-vis such
Licensor, to enforce Agent’s Liens with respect to the Collateral, including the
right to dispose of it with the benefit of the Intellectual Property, whether or
not a default exists under any applicable License. Loan: a Revolver Loan. Loan
Documents: this Agreement, Other Agreements and Security Documents. Loan Year:
each 12 month period commencing on the Closing Date and on each anniversary of
the Closing Date. Machinery: with respect to each Borrower, the bulldozers,
trailers, haul trucks, loaders, excavators, earth moving Equipment and related
wheeled and/or tracked Equipment (other than Trucks) owned by such Borrower.
Machinery Appraisal Date: each date on which the Agent receives an Appraisal
calculating the Net Orderly Liquidation Value of all Eligible Machinery.
Machinery Formula Amount: the sum of (a) 85% of the Net Orderly Liquidation
Value of Eligible Machinery as of the latest Machinery Appraisal Date, minus (b)
85% of the Net Orderly Liquidation Value of Eligible Machinery that have been
sold since the latest Machinery Appraisal Date, minus (c) 85% of the
Depreciation Amount applicable to Eligible Machinery. Machinery Qualifying Date:
the date in which the Senior Notes have been amended or have been refinanced, in
each case with the effect that (A) to the extent the Intercreditor



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco031.jpg]
-26- Agreement is then in effect and applicable to the Senior Notes, as so
amended, or such Refinancing Debt, as applicable, Machinery shall constitute ABL
Priority Collateral, (B) in the relevant executed satisfactory intercreditor
documentation between the holders of such Refinancing Debt (or a trustee, agent
or other representative on their behalf) and Agent, the Lien of Agent, for the
benefit of the Secured Parties, in Machinery shall have priority over the Lien
of the holders of such Refinancing Debt or (C) holders of such Refinancing Debt
shall not have a Lien in Machinery. Margin Stock: as defined in Regulation U of
the Board of Governors. Material Adverse Effect: the effect of any event or
circumstance that, taken in conjunction with other events or circumstances, (a)
has a material adverse effect on the business, operations, Properties, or
condition (financial or otherwise) of the Obligors and the Subsidiaries, taken
as a whole, on the value of any material Collateral, on the enforceability of
any Loan Documents, or on the validity or priority of Agent’s Liens on any
material portion of the Collateral; (b) creates a material impairment on the
ability of an Obligor to perform its obligations under the Loan Documents,
including repayment of any Obligations; or (c) has a material adverse effect on
the ability of Agent or any Lender to enforce or collect the Obligations or to
realize upon any material portion of the Collateral. Material Contract: any
agreement or arrangement to which an Obligor or Subsidiary is party (other than
the Loan Documents) (a) for which breach, termination, nonperformance or failure
to renew could reasonably be expected to have a Material Adverse Effect; (b)
that relates to the Senior Notes; (c) that relates to Subordinated Debt; or (d)
that relates to Debt in an aggregate amount of $5,000,000 or more. Moody’s:
Moody’s Investors Service, Inc., and its successors. Multiemployer Plan: any
employee benefit plan of the type described in Section 4001(a)(3) of ERISA, to
which any Obligor, Subsidiary or ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions with respect to which an Obligor or Subsidiary
could incur liability. Net Capital Expenditures: the result, determined on a
consolidated basis for US Concrete and its Subsidiaries for the most recently
ended trailing twelve month period, without duplication, of: (a) the sum of all
liabilities incurred or expenditures made by an Obligor or Subsidiary for the
acquisition of fixed assets, or any improvements, replacements, substitutions or
additions thereto with a useful life of more than one year, excluding, without
duplication, (i) those financed with Borrowed Money other than Revolver Loans,
(ii) any trade-in allowances, (iii) expenditures of insurance proceeds to
acquire or repair any asset, (iv) leasehold improvement expenditures for which
an Obligor or a Subsidiary is reimbursed by the lessor, sublessor or sublessee,
and (v) consideration paid for Permitted Acquisitions; minus (b) the aggregate
amount of cash and Cash Equivalents received in connection with Asset
Dispositions in the ordinary course of business (which for the avoidance of
doubt shall not include the disposition of any Subsidiary, business division or
business unit), excluding, without duplication, (i) any cash proceeds of any
such Asset Disposition that are escrowed in accordance with the provisions of
any document relating to Debt and (ii) any cash proceeds of any such Asset
Disposition used to retire Debt other than the Obligations.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco032.jpg]
-27- Net Income: for any period the consolidated net income (or loss) of US
Concrete and its Subsidiaries determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (without duplication) (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with US Concrete or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary) in which US Concrete or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by US
Concrete or such Subsidiary in the form of dividends or similar distributions,
(c) the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Applicable Law applicable to such Subsidiary,
and (d) the non-cash income (or non-cash losses) of any Person attributable to
discontinued operations. Net Orderly Liquidation Value: the net orderly
liquidation value of Trucks, Inventory or Machinery, as the case may be,
expected to be realized at an orderly, negotiated sale held within a reasonable
period of time, net of all liquidation expenses, as determined from the most
recent Appraisal of Borrowers’ Inventory, Trucks or Machinery, as applicable,
performed by an appraiser and on terms satisfactory to Agent in its Permitted
Discretion. Net Proceeds: with respect to an Asset Disposition, proceeds
(including, when received, any deferred or escrowed payments) received by an
Obligor or a Subsidiary in cash from such disposition, net of (a) reasonable and
customary costs and expenses actually incurred in connection therewith,
including legal fees and sales commissions; (b) amounts applied to repayment of
Debt secured by a Permitted Lien (other than a Lien contractually subordinated
to Agent’s Lien) on Collateral sold (or applied to fund a mandatory cash
collateral or escrow account in respect of such Debt to the extent such
repayment or cash collateral or escrow account funding is required in connection
with such sale); (c) transfer or similar taxes; and (d) reserves for
indemnities, taxes and purchase price adjustments, until such reserves are no
longer needed. NOLV Percentage: (i) the Net Orderly Liquidation Value of
Inventory, divided by (ii) the Value of Inventory, expressed as a percentage, as
determined from the most recent Appraisal of Borrower’s Inventory. Notice of
Borrowing: a Notice of Borrowing to be provided by Borrower Agent to request a
Borrowing of Revolver Loans, in form satisfactory to Agent. Notice of
Conversion/Continuation: a Notice of Conversion/Continuation to be provided by
Borrower Agent to request a conversion or continuation of any Loans as LIBOR
Loans, in form satisfactory to Agent. Obligations: all (a) principal of and
premium, if any, on the Loans, (b) LC Obligations and other obligations of
Obligors with respect to Letters of Credit, (c) interest, expenses, fees,
indemnification obligations, Extraordinary Expenses and other amounts payable by
Obligors under Loan Documents, (d) Secured Bank Product Obligations, and (e)
other Debts, obligations and liabilities of any kind owing by Obligors pursuant
to the Loan Documents, whether now existing or hereafter arising, whether
evidenced by a note or other writing, whether allowed in any Insolvency
Proceeding, whether arising from an extension of credit, issuance of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, and whether
direct or indirect,



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco033.jpg]
-28- absolute or contingent, due or to become due, primary or secondary, or
joint or several; provided, that Obligations of an Obligor shall not include its
Excluded Swap Obligations. Obligor: each Borrower, Guarantor, or other Person
that is liable for payment of any Obligations or that has granted a Lien in
favor of Agent on its assets to secure any Obligations. October 2015 Trucks
Appraisal: that certain appraisal of certain recently acquired Trucks of U.S.
Concrete, Inc. by Hilco Appraisal Services, LLC, with a report date of October
2015. OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.
Ordinary Course of Business: the ordinary course of business of any Obligor or
Subsidiary, consistent with past practices or modifications to such practices
consistent with the practices of similarly situated Persons in the same industry
of established reputation, and undertaken in good faith. Organic Documents: with
respect to any Person, its charter, certificate or articles of incorporation,
bylaws, articles of organization, limited liability agreement, operating
agreement, members agreement, shareholders agreement, partnership agreement,
certificate of partnership, certificate of formation, voting trust agreement, or
similar agreement or instrument governing the formation or operation of such
Person. OSHA: the Occupational Safety and Hazard Act of 1970. Other Agreement:
each LC Document, fee letter, Lien Waiver, Intercreditor Agreement, Borrowing
Base Certificate, Compliance Certificate, Borrower Materials, or other note,
document, instrument or agreement (other than this Agreement or a Security
Document) now or hereafter delivered by an Obligor or other Person to Agent or a
Lender in connection with any transactions relating hereto. Other Taxes: all
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document. Overadvance: as defined in Section 2.1.5.
Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof. Participant: as defined in Section 13.2.1.
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001). Payment Item: each check, draft or other item of
payment payable to a Borrower, including those constituting proceeds of any
Collateral. PBGC: the Pension Benefit Guaranty Corporation.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco034.jpg]
-29- Pension Plan: any employee pension benefit plan (as defined in Section 3(2)
of ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor, Subsidiary or ERISA Affiliate or
to which the Obligor, Subsidiary or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years. Permitted Acquisition: any Acquisition as long as
(a) no Default or Event of Default exists or is caused thereby; (b) the
Acquisition is consensual; (c) the assets, business or Person being acquired is
useful or engaged in the business of Borrowers and Subsidiaries, or a business
that is similar, related, incidental, complementary or corollary thereto or a
reasonable extension thereof; (d) in the case of an Acquisition in which the
purchase price exceeds $20,000,000, other than as specified in the last sentence
of the definition of “Borrowing Base,” prior to inclusion of the Accounts,
Inventory, Trucks and Machinery acquired in connection with such Acquisition in
the determination of the Borrowing Base, the Agent shall have conducted an
Appraisal of such Inventory and, if required by the Agent, of such Trucks and
Machinery, and Agent shall have conducted an audit and field examination of such
Accounts, in each case to Agent’s satisfaction, Agent shall have implemented any
applicable reserves in accordance with the provisions of the Loan Documents, and
all appropriate lien filings and collateral documentation have been duly
completed, executed and delivered to the Agent; (e) no Obligor shall, as a
result of or in connection with any such Acquisition, assume or incur any direct
or contingent liabilities (whether relating to environmental, tax, litigation,
or other matters) that could reasonably be expected to have a Material Adverse
Effect; (f) if such Acquisition is an Acquisition of the Equity Interests of a
Person, such Acquisition (i) is structured so that the acquired Person shall
become a wholly-owned subsidiary of a Borrower or a Guarantor (other than
non-voting Equity Interests of such subsidiary that are issued to the seller or
the management thereof or nominal Equity Interests of a foreign subsidiary to
satisfy the requirements of local law in such foreign jurisdiction) pursuant to
the terms of this Agreement, and (ii) will not result in any violation of
Regulation U; (g) no Debt or Liens are incurred, assumed or result from the
Acquisition, except Debt permitted under Section 10.2.1 and Liens permitted
under Section 10.2.2; (h) either one of the following conditions are satisfied:
(i)(A) Availability determined on a pro forma basis immediately before and after
giving effect to the Acquisition is greater than or equal to the greater of (1)
$22,000,000 or (2) the lesser of twelve and one-half percent (12.5%) of (I) the
Borrowing Base or (II) the aggregate amount of Revolver Commitments and (B) the
Fixed Charge Coverage Ratio, determined on a pro forma basis immediately after
giving effect to the Acquisition for the most recent trailing twelve month
period, is not less than 1.0 to 1.0, whether or not a FCCR Trigger Period exists
or (ii) Availability determined on a pro forma basis immediately before and
after giving effect to the Acquisition is greater than or equal to the greater
of (A) $35,000,000 or (B) the lesser of twenty percent (20%) of (1) the
Borrowing Base or (2) the aggregate amount of Revolver Commitments; and (i) in
the case of an Acquisition in which the purchase price exceeds $10,000,000,
Borrowers deliver to Agent, at least 10 Business Days prior to the Acquisition,
current drafts of all material agreements relating thereto (and subsequent
thereto any changes thereto) and a certificate, in form and substance
satisfactory to Agent, stating that the Acquisition is a “Permitted Acquisition”
and demonstrating compliance with the foregoing requirements; provided, upon the
occurrence of a Revolver Commitments Increase Event, the $22,000,000 amount
referenced in subclause (i)(A) of clause (h) above and the $35,000,000 amount
referenced in subclause (ii) of clause (h) above (or, in each case, such amounts
as increased pursuant to this proviso after a Revolver Commitments Increase
Event), shall automatically, without any further action or documentation
required, increase by the same



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco035.jpg]
-30- percentage amount as the Revolver Commitments upon such Revolver
Commitments Increase Event, such that, by way of example, if the Revolver
Commitments increase by twenty percent (20%) upon the Revolver Commitments
Increase Event, then the $22,000,000 amount and $35,000,000 amount herein
referenced (or such amounts as increased pursuant to this proviso after a
Revolver Commitments Increase Event) shall increase by twenty percent (20%).
Permitted Asset Disposition: as long as no Default or Event of Default exists
and all Net Proceeds are remitted to Agent to the extent required by Section 5.2
hereof or any other provision of any other Loan Document, any Asset Disposition
that is (a) a sale of Inventory in the Ordinary Course of Business; (b) a
disposition of Property that, in the aggregate during any 12-month period, has a
fair market or book value (whichever is more) of $30,000,000 or less; (c) a
disposition of Inventory that is obsolete, unmerchantable or otherwise unsalable
in the Ordinary Course of Business; (d) the termination of any lease of real or
personal Property that is not necessary for the Ordinary Course of Business,
could not reasonably be expected to have a Material Adverse Effect and does not
result from an Obligor’s default; (e) a disposition of non- core assets acquired
in a Permitted Acquisition; provided such disposition shall be made for fair
market value if and only if the fair market value of the non-core assets subject
to such disposition exceeds $750,000; (f) a sale, transfer or disposition of an
account receivable in connection with the compromise, settlement or collection
thereof in the Ordinary Course of Business and in accordance with regular
collection procedures; (g) a disposition of cash or Cash Equivalents; (h) a
sale, transfer or disposition of Real Estate that is no longer necessary in or
useful to the business of US Concrete or any of its Subsidiaries in the Ordinary
Course of Business; (i) a disposition resulting from any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any Property of US Concrete or any
Subsidiary; (j) a true lease or sublease of Real Estate in the Ordinary Course
of Business; (k) a lease (as lessee or lessor), sublease, non-exclusive license
(as licensee or licensor) or sublicense of real or personal property and a
termination of such lease or license, in each case, in the Ordinary Course of
Business; (l) an expiration or abandonment of Intellectual Property in the
Ordinary Course of Business; or (m) approved in writing by Agent and Required
Lenders. Permitted Consignment Inventory: as defined in Section 8.3.3. Permitted
Contingent Obligations: Contingent Obligations (a) arising from endorsements of
Payment Items for collection or deposit in the Ordinary Course of Business; (b)
arising from Hedging Agreements permitted hereunder; (c) existing on the Closing
Date, and any extension or renewal thereof that does not increase the amount of
such Contingent Obligation when extended or renewed; (d) incurred in the
Ordinary Course of Business with respect to surety, appeal or performance bonds,
or other similar obligations; (e) arising from customary indemnification and
purchase price adjustment obligations in favor of purchasers or sellers in
connection with dispositions or acquisitions of Property permitted hereunder;
(f) arising under the Loan Documents; or (g) in an aggregate amount of
$1,000,000 or less at any time. Permitted Discretion: a determination made in
the exercise, in good faith, of reasonable business judgment (from the
perspective of a secured, asset-based lender). Permitted Lien: as defined in
Section 10.2.2. Permitted Purchase Money Debt: Purchase Money Debt of Obligors
and Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as
long as the aggregate amount



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco036.jpg]
-31- outstanding at any one time does not exceed the greater of $60,000,000 or
20% of Consolidated Net Tangible Assets. Person: any individual, corporation,
limited liability company, partnership, joint venture, association, trust,
unincorporated organization, Governmental Authority or other entity. Plan: any
employee benefit plan (as defined in Section 3(3) of ERISA) established and
currently maintained by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
Platform: as defined in Section 15.3.3. Prepayment Conditions: with respect to
any payment pursuant to clause (iii) of Section 10.2.7, the following
conditions: (a) no Default or Event of Default exists and is continuing or would
result on a pro forma basis immediately after giving effect to such payment; and
(b) either one of the following conditions: (i)(A) Availability (1) for each of
the thirty (30) days preceding the date of such prepayment and (2) as of the
date of such payment after giving effect to such payment is greater than or
equal to the greater of (I) $26,000,000 or (II) the lesser of fifteen percent
(15%) of (a) the Borrowing Base or (b) the aggregate amount of Revolver
Commitments and (B) the Fixed Charge Coverage Ratio, determined on a pro forma
basis immediately after giving effect to such payment for the most recent
trailing twelve month period, is not less than 1.0 to 1.0 or (ii) Availability
(A) for each of the thirty (30) days preceding the date of such prepayment and
(B) as of the date of such payment after giving effect to such payment is
greater than or equal to the greater of (1) $44,000,000 or (2) the lesser of
twenty-five percent (25%) of (I) the Borrowing Base or (II) the aggregate amount
of Revolver Commitments; provided, upon the occurrence of a Revolver Commitments
Increase Event, the $26,000,000 amount referenced in subclause (i)(A) of clause
(b) above and the $44,000,000 amount referenced in subclause (ii) of clause (b)
above (or, in each case, such amounts as increased pursuant to this proviso
after a Revolver Commitments Increase Event), shall automatically, without any
further action or documentation required, increase by the same percentage amount
as the Revolver Commitments upon such Revolver Commitments Increase Event, such
that, by way of example, if the Revolver Commitments increase by twenty percent
(20%) upon the Revolver Commitments Increase Event, then the $26,000,000 amount
and the $44,000,000 amount herein referenced (or such amounts as increased
pursuant to this proviso after a Revolver Commitments Increase Event) shall
increase by twenty percent (20%). Prime Rate: the rate of interest announced by
Bank of America from time to time as its prime rate. Such rate is set by Bank of
America on the basis of various factors, including its costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above or below such rate. Any
change in such rate publicly announced by Bank of America shall take effect at
the opening of business on the day specified in the announcement. Pro Rata: with
respect to any Lender, a percentage (rounded to the ninth decimal place)
determined (a) while Revolver Commitments are outstanding, by dividing the
amount of such Lender’s Revolver Commitment by the aggregate amount of all
Revolver Commitments; and (b) at any other time, by dividing the amount of such
Lender’s Loans and LC Obligations by the aggregate amount of all outstanding
Loans and LC Obligations.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco037.jpg]
-32- Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment will not have a Material Adverse Effect and will not result in
forfeiture or sale of any Accounts, Inventory, Trucks or Machinery of the
Obligor; (e) no Lien is imposed on any Accounts, Inventory, Trucks or Machinery
of the Obligor, unless bonded and stayed to the satisfaction of Agent; and (f)
if the obligation results from entry of a judgment or other order, such judgment
or order is stayed pending appeal or other judicial review. Property: any
interest in any kind of property or asset, whether real, personal or mixed, or
tangible or intangible. Protective Advances: as defined in Section 2.1.6.
Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within ninety (90) days before or after acquisition of any fixed
assets, for the purpose of financing any of the purchase price thereof (or the
cost of design, construction, installation or improvement of such assets); and
(c) any renewals, extensions or refinancings thereof (but excluding increases
other than the amount of accrued and unpaid interest thereon and fees, costs,
expenses and premiums incurred in connection therewith). Purchase Money Lien: a
Lien that secures Purchase Money Debt, encumbering only the fixed assets
acquired with such Debt (and improvements, repairs, additions, attachments and
accessions thereto, parts, replacements and substitutions therefor, and products
and proceeds thereof) and constituting a Capital Lease or a purchase money
security interest under the UCC. Qualified ECP: an Obligor with total assets
exceeding $10,000,000, or that constitutes an “eligible contract participant”
under the Commodity Exchange Act and can cause another Person to qualify as an
“eligible contract participant” under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§
6991-6991i). Real Estate: all right, title and interest (whether as owner,
lessor or lessee) in any real Property or any buildings, structures, parking
areas or other improvements thereon. Refinancing Conditions: the following
conditions for Refinancing Debt: (a) it is in an aggregate principal amount that
does not exceed the principal amount of the Debt being extended, renewed or
refinanced (plus the amount of accrued and unpaid interest thereon and fees,
costs, expenses and premiums incurred in connection therewith); provided,
however, that in the case of Refinancing Debt in respect of the Senior Notes,
the principal amount of such Refinancing Debt with respect to the Senior Notes
may be in an aggregate amount (together with any remaining secured outstanding
obligations under the Senior Notes after giving effect to such Refinancing Debt)
of up to (but not in excess of) $600,000,000, provided that in the case of the
Senior Notes, in connection with entering into any such Refinancing Debt, to the
extent the Intercreditor Agreement is then in effect and applicable to such
Refinancing Debt, the ABL Cap Amount (as defined in the Intercreditor Agreement)
is increased to at least 110% of the



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco038.jpg]
-33- aggregate Revolver Commitments or is eliminated or any cap contained in the
relevant executed satisfactory intercreditor documentation (if any) between the
holders of such Refinancing Debt (or a trustee, agent or other representative on
their behalf) and the Agent as to the aggregate outstanding principal amount of
Loans and LC Obligations as to which the first priority Lien of Agent, for the
benefit of the Secured Parties, in the Collateral shall have priority over the
Lien of the holders of such Refinancing Debt, shall be no less than 110% of the
aggregate Revolver Commitments; (b) it has a final maturity no sooner than, and
a weighted average life no less than, the Debt being extended, renewed or
refinanced; (c) it has a market rate of interest; (d) if applicable, it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (e) the representations, covenants and defaults
applicable to it, taken as a whole, are not materially less favorable to
Borrowers than those applicable to the Debt being extended, renewed or
refinanced; (f) no additional Lien is granted to secure it and, in the case of
Refinancing Debt in respect of the Senior Notes the respective Lien priorities
in the Collateral in favor of Agent, for the benefit of the Secured Parties, and
in favor of the holders of such Refinancing Debt shall be the same as currently
provided in the Intercreditor Agreement as in effect on the Closing Date (i.e.,
the scope of the ABL Priority Collateral and priority of Agent’s Lien therein
shall not change) or shall be more favorable to Agent and Secured Parties than
as in effect on the Closing Date, and either the Intercreditor Agreement as in
effect on the Closing Date remains in effect or satisfactory executed
intercreditor documents between Agent and the holders of such Refinancing Debt
(or a trustee, agent or other representative on their behalf) shall have been
agreed to by Agent; (g) no additional Person is obligated on such Debt; and (h)
upon giving effect to it, no Default or Event of Default exists. For the
avoidance of doubt, the Senior Notes may remain outstanding notwithstanding a
refinancing thereof if the Obligors have been discharged from their obligations
with respect to the refinanced Senior Notes pursuant to the “discharge”
provisions in the Senior Notes Agreement and the refinanced Senior Notes have
been called for redemption. Refinancing Debt: Borrowed Money that is the result
of an extension, renewal, refinancing, replacement, refunding, exchange or
conversion of Debt permitted under Section 10.2.1(b), (d), (f) or (h), and in
the case of the Senior Notes, includes increases from time to time in the
principal amount of the Senior Notes (even if no extension, renewal,
refinancing, replacement, refunding, exchange or conversion of the existing
Senior Notes occurs) to the extent such increases are in compliance with the
provisions of the definition of the term “Refinancing Conditions”. Reimbursement
Date: as defined in Section 2.2.2(a). Rent and Charges Reserve: a reserve
established in Agent’s Permitted Discretion equal to the aggregate of (a) all
past due rent and other amounts owing by an Obligor to any landlord,
warehouseman, processor, repairman, mechanic, shipper, freight forwarder, broker
or other Person who possesses any Collateral or could assert a Lien on any
Collateral; and (b) a reserve at least equal to three months’ rent and other
charges that could be payable to any such Person (or such other amount as
determined by Agent in its Permitted Discretion), unless it has executed a Lien
Waiver. Report: as defined in Section 12.2.3. Reportable Event: any of the
events set forth in Section 4043(c) of ERISA, other than events for which the 30
day notice period has been waived.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco039.jpg]
-34- Required Lenders: subject, in each case to Section 4.2, (a) if there are
two or less Lenders, all Lenders, and (b) if there are two or more Lenders, at
least two Lenders, which together have (i) Revolver Commitments in excess of 50%
of the aggregate Revolver Commitments, and (ii) if the Revolver Commitments have
terminated, Loans in excess of 50% of all outstanding Loans; provided, however,
that, in each case the Commitments and Loans of any Defaulting Lender shall be
excluded from such calculation. Required Reserve Notice: (a) so long as no Event
of Default has occurred and is continuing, at least three days’ advance notice
to Borrower Agent (or in the case of the definition of Senior Notes Availability
Reserve, at least five days’ advance notice to Borrower Agent), (b) if an Event
of Default has occurred and is continuing, one days’ advance notice to Borrower
Agent; and (c) if determined to be appropriate by the Agent in its Permitted
Discretion to protect the interests of the Lenders, no advance notice to
Borrower Agent. Reserve Percentage: the reserve percentage (expressed as a
decimal, rounded if necessary, to the nearest 1/100th of 1%) applicable to
member banks under regulations issued by the Board of Governors for determining
the maximum reserve requirement for Eurocurrency liabilities. Restricted
Investment: any Investment by an Obligor or Subsidiary, other than (a)
Investments in Subsidiaries existing on the Closing Date and Subsidiaries (other
than Foreign Subsidiaries) established thereafter in accordance with Section
10.1.9; (b) Cash Equivalents that are subject to Agent’s Lien and control,
pursuant to documentation in form and substance satisfactory to Agent; (c) loans
and advances permitted under Section 10.2.6; (d) Permitted Acquisitions; (e)
Investments of any Person at the time such Person becomes a Subsidiary of a
Borrower or consolidates or merges with a Borrower (including in connection with
a Permitted Acquisition) as long as such Investments were not made in
contemplation of such Person becoming a Subsidiary of such Borrower or of such
merger or consolidation; (f) Investments in existence on the date of this
Agreement and described in Schedule 1.1(b) and any extensions, replacements or
renewals thereof which do not result in an increase in the amount thereof; (g)
notes payable, or stock or other securities issued by Account Debtors to an
Obligor pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts in the Ordinary Course of Business; (h) Investments
received in connection with the dispositions of assets permitted by Section
10.2.5; (i) Investments constituting deposits described in Section 10.2.2(e);
(j) earnest money required in connection with and to the extent permitted by
Permitted Acquisitions; and (k) other Investments not to exceed in the aggregate
$10,000,000 at any time outstanding. Restrictive Agreement: an agreement (other
than a Loan Document) that conditions or restricts the right of any Borrower,
Subsidiary or other Obligor to incur or repay Borrowed Money, to grant Liens on
any assets, to declare or make Distributions, to modify, extend or renew any
agreement evidencing Borrowed Money, or to repay any intercompany Debt. Revolver
Commitment: for any Lender, its obligation to make Revolver Loans and to
participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, as hereafter modified pursuant to an Assignment and Acceptance to
which it is a party. “Revolver Commitments” means the aggregate amount of such
commitments of all Lenders. Revolver Commitments Increase Event: as defined in
Section 2.1.7.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco040.jpg]
-35- Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance. Revolver Termination Date: the date that
is the earlier of: (a) five (5) years from the Closing Date or (b) sixty (60)
days prior to the earlier of (i) the maturity date of the Senior Notes (if then
outstanding) and (ii) the maturity date of the Refinancing Debt in respect of
the Senior Notes. Royalties: all royalties, fees, expense reimbursement and
other amounts payable by an Obligor under a License. S&P: Standard & Poor’s
Ratings Services, a Standard & Poor’s Financial Services LLC business, and its
successors. Sanction: any international economic sanction administered or
enforced by the United States Government (including OFAC), the United Nations
Security Council, the European Union, Her Majesty’s Treasury or other relevant
sanctions authority. Secured Bank Product Obligations: Debt, obligations and
other liabilities with respect to Bank Products owing by an Obligor or
Subsidiary to a Secured Bank Product Provider; provided, that Secured Bank
Product Obligations of an Obligor shall not include its Excluded Swap
Obligations. Secured Bank Product Provider: (a) Bank of America or any of its
Affiliates; and (b) any other Lender or Affiliate of a Lender that is providing
a Bank Product, provided such provider delivers written notice to Agent, in form
and substance satisfactory to Agent, within 10 days following the later of the
Closing Date or creation of the Bank Product, (i) describing the Bank Product
and setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound
by Section 12.13. Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank
Product Providers. Securities Account Control Agreements: the securities account
control agreements (whether in the form of an agreement, notice and
acknowledgment or like instrument) to be executed by each institution
maintaining a Securities Account for an Obligor, in favor of Agent, as security
for the Obligations. Security Documents: the Guaranties, IP Assignments, Deposit
Account Control Agreements, Securities Account Control Agreements, Commodities
Account Control Agreements and all other documents, instruments and agreements
now or hereafter securing (or given with the intent to secure) any Obligations.
Senior Notes: the $200,000,000 in principal amount of 8.5% senior secured notes
issued on November 22, 2013, as the same may be amended, replaced, renewed,
refunded, refinanced, exchanged, supplemented or otherwise modified from time to
time, and including increases from time to time in the principal amount thereof
(including in conjunction with refinancings) to the extent such amounts are in
compliance with the provisions of the definition of the term “Refinancing
Conditions”.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco041.jpg]
-36- Senior Notes Agent: U.S. Bank National Association in its capacity as
noteholder collateral agent for the holders of the Senior Notes (or the
Refinancing Debt thereof to the extent such Refinancing Debt is in compliance
with the provisions of the definition of the term “Refinancing Conditions”) and
its successors and permitted assigns in such capacity. Senior Notes Agreement:
that certain Indenture by and among the Senior Notes Agent, the Senior Notes
Trustee and the Obligors party thereto relating to the Senior Notes, as the same
may be amended, replaced, renewed, refunded, refinanced, exchanged, supplemented
or otherwise modified from time to time, and including increases from time to
time in the principal amount thereof (including in conjunction with
refinancings) to the extent such amounts are in compliance with the provisions
of the definition of the term “Refinancing Conditions. Senior Notes Availability
Reserve: after Required Reserve Notice, $5,000,000, (a) (i) at the Permitted
Discretion of the Agent, commencing on the day that Availability is less than
$20,000,000, and (ii) continuing until during the preceding thirty (30)
consecutive days, Availability has been greater than $20,000,000 at all times or
the Agent, in its Permitted Discretion, decides to remove the Senior Notes
Availability Reserve; or (b) (i) at the Permitted Discretion of the Agent,
commencing any time during the occurrence of an Event of Default and (ii)
continuing until such Event of Default no longer exists or the Agent, in its
Permitted Discretion, decides to remove the Senior Notes Availability Reserve;
provided, however, in any event, the Senior Notes Availability Reserve shall be
permanently terminated if the Senior Notes have been amended or have been
refinanced, in each case with the effect that (i) to the extent the
Intercreditor Agreement is then in effect and applicable to the Senior Notes, as
so amended, or such Refinancing Debt, as applicable, the ABL Cap Amount (as
defined in the Intercreditor Agreement) is increased to at least 110% of the
aggregate Revolver Commitments, (ii) any cap contained in the relevant executed
satisfactory intercreditor documentation between the holders of such Refinancing
Debt (or a trustee, agent or other representative on their behalf) and Agent as
to the aggregate outstanding principal amount of Loans and LC Obligations as to
which the first priority Lien of Agent, for the benefit of the Secured Parties,
in the Collateral shall have priority over the Lien of the holders of such
Refinancing Debt shall be no less than 110% of the aggregate Revolver
Commitments or (iii) to the extent such Refinancing Debt is unsecured, any cap
contained in the relevant documentation governing such Refinancing Debt as to
the aggregate outstanding principal amount of Loans and LC Obligations shall be
no less than 110% of the aggregate Revolver Commitments. Senior Notes Borrowing
Base: the “Borrowing Base” as defined in the Senior Notes Agreement. Senior
Notes Documents: the Senior Notes Agreement and the “Note Documents” under and
as defined in the Senior Notes Agreement. Senior Notes Priority Collateral: has
the meaning assigned the term “Notes Priority Collateral” in the Intercreditor
Agreement. Senior Notes Refinancing: the refinancing and replacement of the
existing Senior Notes to the extent such refinancing and replacement is in
compliance with the provisions of the definition of the term “Refinancing
Conditions”.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco042.jpg]
-37- Senior Notes Trustee: U.S. Bank National Association in its capacity as
trustee for the holders of the Senior Notes (or Refinancing Debt in respect
thereof to the extent such Refinancing Debt is in compliance with the provisions
of the definition of the term “Refinancing Conditions”) and its successors and
permitted assigns in such capacity. Senior Officer: the chairman of the board,
president, chief executive officer, chief financial officer, or vice president
of finance, controller, treasurer or similar officer of a Borrower or, if the
context requires, an Obligor. Settlement Report: a report summarizing Revolver
Loans and participations in LC Obligations outstanding as of a given settlement
date, allocated to Lenders on a Pro Rata basis in accordance with their Revolver
Commitments. Solvent: as to any Person, such Person (a) owns Property whose fair
salable value is greater than the amount required to pay all of its debts
(including contingent, subordinated, unmatured and unliquidated liabilities);
(b) owns Property whose present fair salable value (as defined below) is greater
than the probable total liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of such Person as they become absolute
and matured; (c) is able to pay all of its debts as they mature; (d) has capital
that is not unreasonably small for its business and is sufficient to carry on
its business and transactions and all business and transactions in which it is
about to engage; (e) is not “insolvent” within the meaning of Section 101(32) of
the Bankruptcy Code; and (f) has not incurred (by way of assumption or
otherwise) any obligations or liabilities (contingent or otherwise) under any
Loan Documents, or made any conveyance in connection therewith, with actual
intent to hinder, delay or defraud either present or future creditors of such
Person or any of its Affiliates. “Fair salable value” means the amount that
could be obtained for assets within a reasonable time, either through collection
or through sale under ordinary selling conditions by a capable and diligent
seller to an interested buyer who is willing (but under no compulsion) to
purchase. Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.10). Stock Redemption Conditions: with respect to any Distribution
pursuant to clause (viii) of Section 10.2.3(a), the following conditions: (a) no
Default or Event of Default exists and is continuing or would result on a pro
forma basis immediately after giving effect to such Distribution; (b) such stock
redemption is paid with cash on hand of US Concrete; (c) the aggregate
consideration of all stock redemptions permitted under clause (viii) of Section
10.2.3(a) shall not be greater than $50,000,000; and (d) there shall be no
Revolver Loans outstanding immediately prior to and after giving effect to such
Distribution. Subordinated Debt: Debt incurred by a Borrower that is expressly
subordinate and junior in right of payment to Full Payment of all Obligations,
and is on terms (including maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Agent. Subsidiary: shall mean, (i) as to any
Obligor, any Person in which more than fifty percent (50%) of all voting
securities or Equity Interests is owned directly or indirectly by such Obligor
or one or more of its Subsidiaries, and (ii) as to any other Person, any Person
in which more than fifty percent (50%) of all voting securities or Equity
Interests is owned directly or indirectly by such Person or by one or more of
such Person’s Subsidiaries.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco043.jpg]
-38- Swap Obligation: with respect to any Obligor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act. Swingline
Loan: any Borrowing of Base Rate Revolver Loans funded with Agent’s funds, until
such Borrowing is settled among Lenders or repaid by Borrowers. Taxes: all
present or future taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto. Tax Amount: the amount established by Agent from
time to time in its Permitted Discretion for the amount of all the Borrowers’
accrued and unpaid sales, use, fuel and excise taxes. Transferee: any actual or
potential Eligible Assignee, Participant or other Person acquiring an interest
in any Obligations. Trigger Period: the period (a) commencing on the earlier of
the day that an Event of Default occurs, or the day Availability is less than
the greater of (i) $20,000,000 or (ii) the lesser of twelve and one-half percent
(12.5%) of (A) the Borrowing Base or (B) the aggregate amount of Revolver
Commitments, and (b) continuing until, the first date on which, during the
preceding thirty (30) consecutive days, no Event of Default has existed and
Availability has been greater than the greater of (i) $20,000,000 or (ii) the
lesser of twelve and one-half percent (12.5%) of (A) the Borrowing Base or (B)
the aggregate amount of Revolver Commitments; provided, upon the occurrence of a
Revolver Commitments Increase Event, the $20,000,000 amount referenced in
subclause (i) of clause (a) above and subclause (i) of clause (b) above (or such
amounts as increased pursuant to this proviso after a Revolver Commitments
Increase Event), shall automatically, without any further action or
documentation required, increase by the same percentage amount as the Revolver
Commitments upon such Revolver Commitments Increase Event, such that, by way of
example, if the Revolver Commitments increase by twenty percent (20%) upon the
Revolver Commitments Increase Event, then the $20,000,000 amount herein
referenced (or such amount as increased pursuant to this proviso after a
Revolver Commitments Increase Event) shall increase by twenty percent (20%).
Truck Appraisal Date: each date on which the Agent receives an Appraisal
calculating the Net Orderly Liquidation Value of all Eligible Trucks. Truck
Formula Amount: the sum of (a) 85% of the Net Orderly Liquidation Value of
Eligible Trucks as of the latest Truck Appraisal Date, plus (b) 80% of the cost
of Eligible Trucks (net of any discounts, rebates or credits and excluding any
fees, expenses, sales taxes, other taxes and delivery charges) acquired since
the latest Truck Appraisal Date minus (c) 85% of the Net Orderly Liquidation
Value of Eligible Trucks that have been sold since the latest Truck Appraisal
Date, minus (d) 85% of the Depreciation Amount applicable to Eligible Trucks.
Trucks: with respect to each Borrower, the ready-mix concrete trucks and the
mixing drums affixed thereto owned by such Borrower. Type: any type of a Loan
(i.e., Base Rate Loan or LIBOR Loan) that has the same interest option and, in
the case of LIBOR Loans, the same Interest Period.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco044.jpg]
-39- UCC: the Uniform Commercial Code as in effect in the State of Texas or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction. Unfunded Pension
Liability: the excess of a Pension Plan’s benefit liabilities under Section
4001(a)(16) of ERISA, over the current value of that Pension Plan’s assets,
determined in accordance with the assumptions used for funding the Pension Plan
pursuant to the Code, ERISA or the Pension Protection Act of 2006 for the
applicable plan year. Unused Line Fee Rate: a per annum rate equal to (i) 0.375%
if the sum of the average daily balance of Revolver Loans and stated amount of
Letters of Credit for the most recent month is less than the amount equal to 50%
of the aggregate Revolver Commitments or (ii) 0.250% if the sum of the average
daily balance of Revolver Loans and stated amount of Letters of Credit for the
most recent month is greater than or equal to the amount equal to 50% of the
aggregate Revolver Commitments. Upstream Payment: a Distribution by a Subsidiary
of an Obligor to such Obligor. Value: (a) for Inventory, its value determined on
the basis of the lower of cost or market, calculated on a first-in, first-out
basis or average cost basis consistent with the most recent audited financial
statements of the Borrowers, and excluding any portion of cost attributable to
intercompany profit among Borrowers and their Affiliates; (b) for an Account,
its face amount, net of any returns, rebates, discounts (calculated on the
shortest terms), credits, allowances or Taxes (including sales, excise or other
taxes) that have been or could be claimed by the Account Debtor or any other
Person; and (c) for a Truck or a Machinery, its value determined on the basis of
fair market or book value (whichever is more). 1.2. Accounting Terms. Under the
Loan Documents (except as otherwise specified herein), all accounting terms
shall be interpreted, all accounting determinations shall be made, and all
financial statements shall be prepared, in accordance with generally accepted
accounting principles in effect in the United States applied on a basis
consistent with the most recent audited financial statements of Borrowers
delivered to Agent before the Closing Date and using the same inventory
valuation method as used in such financial statements, except for any change
required or permitted by such generally accepted accounting principles if
Borrowers’ certified public accountants concur in such change, the change is
disclosed to Agent, and Sections 10.2 and 10.3 are amended in a manner
satisfactory to Required Lenders and Borrower Agent to take into account the
effects of the change. 1.3. Uniform Commercial Code. As used herein, the
following terms are defined in accordance with the UCC in effect in the State of
Texas from time to time: “As-Extracted Collateral,” “Chattel Paper,” “Commercial
Tort Claim,” “Commodity Account,” “Deposit Account,” “Document,” “Equipment,”
“Fixtures,” “General Intangibles,” “Goods,” “Instrument,” “Investment Property,”
“Letter-of-Credit Right” “Securities Account” and “Supporting Obligation.” 1.4.
Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular section, paragraph or subdivision. Any pronoun used shall be deemed
to cover all genders. In the computation of periods of time from a specified
date to a later specified date, “from” means



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco045.jpg]
-40- “from and including,” and “to” and “until” each mean “to but excluding.”
The terms “including” and “include” shall mean “including, without limitation”
and, for purposes of each Loan Document, the parties agree that the rule of
ejusdem generis shall not be applicable to limit any provision. Section titles
appear as a matter of convenience only and shall not affect the interpretation
of any Loan Document. All references to (a) laws or statutes include all related
rules, regulations, interpretations, amendments and successor provisions; (b)
any document, instrument or agreement include any amendments, waivers and other
modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) time of day mean time of day at Agent’s notice address under Section 15.3.1;
or (g) discretion of Agent, Issuing Bank or any Lender mean the sole discretion
of such Person exercised in good faith. All references to Value, Borrowing Base
components, Loans, Letters of Credit, Obligations and other amounts herein shall
be denominated in Dollars, unless expressly provided otherwise, and (subject to
Section 1.2) all determinations (including calculations of Borrowing Base and
financial covenants) made from time to time under the Loan Documents shall be
made in light of the circumstances existing at such time. Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to Agent (and not necessarily calculated
in accordance with GAAP). Borrowers shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Agent, Issuing Bank or
any Lender under any Loan Documents. No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision. A reference to Borrowers’ “knowledge” or similar
concept means actual knowledge of a Senior Officer, or knowledge that a Senior
Officer would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees or agents and a good faith attempt to ascertain the matter. SECTION 2.
CREDIT FACILITIES 2.1. Revolver Commitment. 2.1.1. Revolver Loans. On the
Closing Date, the “Revolver Loans” (as defined in the Initial Loan Agreement)
held by the Lenders shall be deemed to be Revolver Loans under this Agreement.
Each Lender hereby agrees, subject to its Revolver Commitment, on the terms set
forth herein, to make Revolver Loans to Borrowers from time to time through the
Commitment Termination Date. The Revolver Loans may be repaid and reborrowed as
provided herein. In no event shall Lenders have any obligation to honor a
request for a Revolver Loan if the unpaid balance of Revolver Loans outstanding
at such time (including the requested Loan) would exceed the Borrowing Base.
2.1.2. Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. At
the request of any Lender, Borrowers shall deliver to such Lender a promissory
note evidencing its Revolver Loans. 2.1.3. Use of Proceeds. The proceeds of
Revolver Loans shall be used by Borrowers solely (a) to pay fees and transaction
expenses associated with the closing of this



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco046.jpg]
-41- credit facility; (b) to pay Obligations in accordance with this Agreement;
and (c) for lawful corporate purposes of Borrowers, including working capital.
2.1.4. Voluntary Reduction or Termination of Revolver Commitments. (a) The
Revolver Commitments shall terminate on the Revolver Termination Date, unless
sooner terminated in accordance with this Agreement. Upon at least 5 Business
Days’ prior written notice to Agent, Borrowers may, at their option, terminate
the Revolver Commitments and this credit facility. Any notice of termination
given by Borrowers shall be irrevocable. On the termination date, Borrowers
shall make Full Payment of all Obligations. (b) Borrowers may permanently reduce
the Revolver Commitments, on a Pro Rata basis for each Lender, upon at least 5
Business Days’ prior written notice to Agent, which notice shall specify the
amount of the reduction and shall be irrevocable once given. Each reduction (in
the aggregate for all Lenders) shall be in a minimum amount of $5,000,000, or an
increment of $1,000,000 in excess thereof. 2.1.5. Overadvances. If the aggregate
Revolver Loans exceed the Borrowing Base (“Overadvance”) at any time, the excess
amount shall be payable by Borrowers on demand by Agent, but all such Revolver
Loans shall nevertheless constitute Obligations secured by the Collateral and
entitled to all benefits of the Loan Documents. Agent may require Lenders to
honor requests for Overadvance Loans and to forbear from requiring Borrowers to
cure an Overadvance, either if (a) no other Event of Default is known to Agent,
as long as (i) the Overadvance does not continue for more than 30 consecutive
days and (ii) the Overadvance is not known by Agent to exceed $25,000,000, or
(b) regardless of whether an Event of Default exists, Agent discovers an
Overadvance not previously known by it to exist, as long as from the date of
such discovery the Overadvance (i) is not increased by more than $2,500,000, and
(ii) does not continue for more than 30 consecutive days. In no event shall
Overadvance Loans be required that would cause the outstanding Revolver Loans
and LC Obligations to exceed the aggregate Revolver Commitments. Any funding of
an Overadvance Loan or sufferance of an Overadvance shall not constitute a
waiver by Agent or Lenders of the Event of Default caused thereby. In no event
shall any Borrower or other Obligor be deemed a beneficiary of this Section nor
authorized to enforce any of its terms. 2.1.6. Protective Advances. Agent shall
be authorized, in its discretion, at any time that any conditions in Section 6
are not satisfied to make Base Rate Revolver Loans (“Protective Advances”) (a)
up to an aggregate amount of $25,000,000 outstanding at any time, if Agent deems
such Loans necessary or desirable to preserve or protect Collateral, or to
enhance the collectibility or repayment of Obligations, as long as such Loans do
not cause the outstanding Revolver Loans and LC Obligations to exceed the
aggregate Revolver Commitments; or (b) to pay any other amounts chargeable to
Obligors under any Loan Documents, including interest, costs, fees and expenses.
Each Lender shall participate in each Protective Advance on a Pro Rata basis.
Required Lenders may at any time revoke Agent’s authority to make further
Protective Advances under clause (a) by written notice to Agent. Absent such
revocation, Agent’s determination that funding of a Protective Advance is
appropriate shall be conclusive. 2.1.7. Increase in Revolver Commitments.
Borrowers may request an increase in Revolver Commitments from time to time upon
notice to Agent (a “Revolver Commitments Increase Event”), as long as (i) the
requested increase is in a minimum amount of $10,000,000



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco047.jpg]
-42- and is offered on the same terms as existing Revolver Commitments, except
for a closing fee specified by Agent, (ii) increases under this Section 2.1.7
after the Closing Date do not exceed $100,000,000 in the aggregate and no more
than three increases are made, (iii) no reduction in Revolver Commitments
pursuant to Section 2.1.4 has occurred prior to the requested increase, and (iv)
the requested increase does not cause (1) this Agreement to cease being an “ABL
Agreement” pursuant to the Intercreditor Agreement (if then in effect) or enjoy
similar rights and benefits under any intercreditor agreement (if any) relating
to any Refinancing Debt refinancing or refunding the Senior Notes, or (2) the
Revolver Commitments to cease being “Permitted Indebtedness” under the Senior
Notes Agreement or under any comparable agreement relating to any Refinancing
Debt refinancing or refunding the Senior Notes. Agent shall promptly notify the
Lenders of the requested increase and, within ten (10) Business Days thereafter,
each Lender shall notify Agent if and to what extent such Lender commits to
increase its Revolver Commitment. Any Lender not responding within such period
shall be deemed to have declined an increase. If Lenders fail to commit to the
full requested increase, Eligible Assignees may issue additional Revolver
Commitments and become Lenders hereunder. Agent may allocate, in consultation
with Borrower Agent, the increased Revolver Commitments among committing Lenders
and, if necessary, Eligible Assignees. Provided the conditions set forth in
Section 6.2 are satisfied, total Revolver Commitments shall be increased by the
requested amount (or such lesser amount committed by Lenders and Eligible
Assignees) on a date agreed upon by Agent and Borrower Agent, but no later than
45 days following Borrowers’ increase request. Agent, Obligors, and new and
existing Lenders shall execute and deliver such documents and agreements as
Agent deems appropriate to evidence the increase in and allocations of Revolver
Commitments. On the effective date of an increase, all outstanding Revolver
Loans, LC Obligations and other exposures under the Revolver Commitments shall
be reallocated among Lenders, and settled by Agent if necessary, in accordance
with Lenders’ adjusted shares of such Revolver Commitments. In no event shall
the provisions of this Section 2.1.7 or any other provision of this Agreement or
any other Loan Document be deemed to create any obligation on the part of any
Lender to agree to any increase in the Revolver Commitments and Borrowers agree
that any such increase shall be at the sole option of each Lender. 2.2. Letter
of Credit Facility. 2.2.1. Issuance of Letters of Credit. Borrowers acknowledge
and agree that, as of the Closing Date, the “Letters of Credit” listed on
Schedule 2.2.1 have been issued and are outstanding under the Initial Loan
Agreement. On the Closing Date, such “Letters of Credit” automatically, and
without any action on the part of any Person, shall be deemed to be Letters of
Credit issued hereunder for all purposes. Issuing Bank shall issue Letters of
Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following: (a) Each Borrower acknowledges that Issuing
Bank’s issuance of any Letter of Credit is conditioned upon Issuing Bank’s
receipt of a LC Application with respect to the requested Letter of Credit, as
well as such other instruments and agreements as Issuing Bank may customarily
require for issuance of a letter of credit of similar type and amount. Issuing
Bank shall have no obligation to issue any Letter of Credit unless (i) Issuing
Bank receives a LC Request and LC Application at least three Business Days prior
to the requested date of issuance; (ii) each LC Condition is satisfied; and
(iii) if a Defaulting Lender exists, such Lender or Borrowers have entered into
arrangements satisfactory to Agent and Issuing Bank to eliminate any Fronting
Exposure associated with such Lender. If, in sufficient time to act, Issuing
Bank



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco048.jpg]
-43- receives written notice from Required Lenders that a LC Condition has not
been satisfied, Issuing Bank shall not issue the requested Letter of Credit.
Prior to receipt of any such notice, Issuing Bank shall not be deemed to have
knowledge of any failure of LC Conditions. (b) Letters of Credit may be
requested by a Borrower to support obligations incurred in the Ordinary Course
of Business, or as otherwise approved by Agent. The renewal or extension of any
Letter of Credit shall be treated as the issuance of a new Letter of Credit,
except that delivery of a new LC Application shall be required at the discretion
of Issuing Bank. (c) Borrowers assume all risks of the acts, omissions or
misuses of any Letter of Credit by the beneficiary. In connection with issuance
of any Letter of Credit, none of Agent, Issuing Bank or any Lender shall be
responsible for the existence, character, quality, quantity, condition, packing,
value or delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or Documents; any deviation
from instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and a Borrower; errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
Issuing Bank, Agent or any Lender, including any act or omission of a
Governmental Authority. The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative. Issuing Bank shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Letter of Credit. (d) In connection with its
administration of and enforcement of rights or remedies under any Letters of
Credit or LC Documents, Issuing Bank shall be entitled to act, and shall be
fully protected in acting, upon any certification, documentation or
communication in whatever form believed by Issuing Bank, in good faith, to be
genuine and correct and to have been signed, sent or made by a proper Person.
Issuing Bank may consult with and employ legal counsel, accountants and other
experts to advise it concerning its obligations, rights and remedies, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by such experts. Issuing Bank may
employ agents and attorneys-in-fact in connection with any matter relating to
Letters of Credit or LC Documents, and shall not be liable for the gross
negligence or willful misconduct of agents and attorneys-in-fact selected with
reasonable care. 2.2.2. Reimbursement; Participations. (a) If Issuing Bank
honors any request for payment under a Letter of Credit, Borrowers shall pay to
Issuing Bank, on the same day (“Reimbursement Date”), the amount paid by Issuing
Bank under such Letter of Credit, together with interest at the interest rate
for Base Rate Revolver Loans from the Reimbursement Date until payment by
Borrowers.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco049.jpg]
-44- The obligation of Borrowers to reimburse Issuing Bank for any payment made
under a Letter of Credit shall be absolute, unconditional, irrevocable, and
joint and several, and shall be paid without regard to any lack of validity or
enforceability of any Letter of Credit or the existence of any claim, setoff,
defense or other right that Borrowers may have at any time against the
beneficiary. Whether or not Borrower Agent submits a Notice of Borrowing,
Borrowers shall be deemed to have requested a Borrowing of Base Rate Revolver
Loans in an amount necessary to pay all amounts due Issuing Bank on any
Reimbursement Date and each Lender agrees to fund its Pro Rata share of such
Borrowing whether or not the Commitments have terminated, an Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied. (b) Upon
issuance of a Letter of Credit, each Lender shall be deemed to have irrevocably
and unconditionally purchased from Issuing Bank, without recourse or warranty,
an undivided Pro Rata interest and participation in all LC Obligations relating
to the Letter of Credit. If Issuing Bank makes any payment under a Letter of
Credit and Borrowers do not reimburse such payment on the Reimbursement Date,
Agent shall promptly notify Lenders and each Lender shall promptly (within one
Business Day) and unconditionally pay to Agent, for the benefit of Issuing Bank,
the Lender’s Pro Rata share of such payment. Upon request by a Lender, Issuing
Bank shall furnish copies of any Letters of Credit and LC Documents in its
possession at such time. (c) The obligation of each Lender to make payments to
Agent for the account of Issuing Bank in connection with Issuing Bank’s payment
under a Letter of Credit shall be absolute, unconditional and irrevocable, not
subject to any counterclaim, setoff, qualification or exception whatsoever, and
shall be made in accordance with this Agreement under all circumstances,
irrespective of any lack of validity or unenforceability of any Loan Documents;
any draft, certificate or other document presented under a Letter of Credit
having been determined to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
the existence of any setoff or defense that any Obligor may have with respect to
any Obligations. Issuing Bank does not assume any responsibility for any failure
or delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents. Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor. Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor. (d) No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any Letter
of Credit or LC Document except as a result of its gross negligence or willful
misconduct. Issuing Bank may refrain from taking any action with respect to a
Letter of Credit until it receives written instructions from Required Lenders.
2.2.3. Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 20 Business Days prior to the
Revolver Termination Date, then Borrowers shall, at Issuing



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco050.jpg]
-45- Bank’s or Agent’s request, Cash Collateralize the stated amount of all
outstanding Letters of Credit and pay to Issuing Bank the amount of all other LC
Obligations. Borrowers shall, on demand by Issuing Bank or Agent from time to
time, Cash Collateralize the Fronting Exposure of any Defaulting Lender. If
Borrowers fail to provide any Cash Collateral as required hereunder, Lenders may
(and shall upon direction of Agent) advance, as Revolver Loans, the amount of
the Cash Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied). 2.2.4.
Resignation of Issuing Bank. Issuing Bank may resign at any time upon notice to
Agent and Borrowers. On and after the effective date of such resignation,
Issuing Bank shall have no obligation to issue, amend, renew, extend or
otherwise modify any Letter of Credit, but shall continue to have all rights and
other obligations of an Issuing Bank hereunder relating to any Letter of Credit
issued by it prior to such date. Agent shall promptly appoint a replacement
Issuing Bank, which, as long as no Default or Event of Default exists, shall be
reasonably acceptable to Borrowers. SECTION 3. INTEREST, FEES AND CHARGES 3.1.
Interest. 3.1.1. Rates and Payment of Interest. (a) The Obligations shall bear
interest (i) if a Base Rate Loan, at the Base Rate in effect from time to time,
plus the Applicable Margin for such Base Rate Loan; (ii) if a LIBOR Loan, at
LIBOR for the applicable Interest Period, plus the Applicable Margin for LIBOR
Loans; and (iii) if any other Obligation (including, to the extent permitted by
law, interest not paid when due), at the Base Rate in effect from time to time,
plus the Applicable Margin for the related Base Rate Loans. (b) During an
Insolvency Proceeding with respect to any Borrower, or during any other Event of
Default if Agent or Required Lenders in their discretion so elect, Obligations
shall bear interest at the Default Rate (whether before or after any judgment).
Each Borrower acknowledges that the cost and expense to Agent and Lenders due to
an Event of Default are difficult to ascertain and that the Default Rate is fair
and reasonable compensation for this. (c) Interest shall accrue from the date a
Loan is advanced or Obligation is incurred or payable, until paid in full by
Borrowers. Interest accrued on the Loans shall be due and payable in arrears,
(i) on the first day of each month; (ii) on any date of prepayment, with respect
to the principal amount of Loans being prepaid; and (iii) on the Commitment
Termination Date. Interest accrued on any other Obligations shall be due and
payable as provided in the Loan Documents and, if no payment date is specified,
shall be due and payable on demand. Notwithstanding the foregoing, interest
accrued at the Default Rate shall be due and payable on demand. 3.1.2.
Application of LIBOR to Outstanding Loans. (a) Borrowers may on any Business
Day, subject to delivery of a Notice of Conversion/Continuation, elect to
convert any portion of the Base Rate Loans to, or to continue any LIBOR Loan at
the end of its Interest Period as, a LIBOR Loan. During any



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco051.jpg]
-46- Default or Event of Default, Agent may (and shall at the direction of
Required Lenders) declare that no Loan may be made, converted or continued as a
LIBOR Loan. (b) Whenever Borrowers desire to convert or continue Loans as LIBOR
Loans, Borrower Agent shall give Agent a Notice of Conversion/Continuation, no
later than 11:00 a.m. at least three Business Days before the requested
conversion or continuation date. Promptly after receiving any such notice, Agent
shall notify each Lender thereof. Each Notice of Conversion/Continuation shall
be irrevocable, and shall specify the amount of Loans to be converted or
continued, the conversion or continuation date (which shall be a Business Day),
and the duration of the Interest Period (which shall be deemed to be 30 days if
not specified). If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans. 3.1.3. Interest Periods. In connection with the
making, conversion or continuation of any LIBOR Loans, Borrowers shall select an
interest period (“Interest Period”) to apply, which interest period shall be 30,
60, 90 or 180 days; provided, however, that: (a) the Interest Period shall begin
on the date the Loan is made or continued as, or converted into, a LIBOR Loan,
and shall expire on the numerically corresponding day in the calendar month at
its end; (b) if any Interest Period begins on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
otherwise expire on a day that is not a Business Day, the period shall expire on
the next Business Day; and (c) no Interest Period shall extend beyond the
Revolver Termination Date. 3.1.4. Interest Rate Not Ascertainable. If Agent
shall determine that on any date for determining LIBOR, due to any circumstance
affecting the London interbank market, adequate and fair means do not exist for
ascertaining such rate on the basis provided herein, then Agent shall
immediately notify Borrowers of such determination. Until Agent notifies
Borrowers that such circumstance no longer exists, the obligation of Lenders to
make LIBOR Loans shall be suspended, and no further Loans may be converted into
or continued as LIBOR Loans. 3.2. Fees. 3.2.1. Unused Line Fee. Borrowers shall
pay to Agent, for the Pro Rata benefit of Lenders, a fee equal to the Unused
Line Fee Rate times the amount by which the Revolver Commitments, minus the
Senior Notes Availability Reserve for the period when in place, exceed the
average daily balance of Revolver Loans and stated amount of Letters of Credit
during any month. Such fee shall be payable in arrears, on the first day of each
month and on the Commitment Termination Date. 3.2.2. LC Facility Fees. Borrowers
shall pay (a) to Agent, for the Pro Rata benefit of Lenders, a fee equal to the
Applicable Margin in effect for LIBOR Loans times the



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco052.jpg]
-47- average daily stated amount of Letters of Credit, which fee shall be
payable monthly in arrears, on the first day of each month; (b) to Agent, for
its own account, a fronting fee equal to 0.125% per annum on the stated amount
of each Letter of Credit, which fee shall be payable monthly in arrears, on the
first day of each month; and (c) to Issuing Bank, for its own account, all
customary charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of Letters of Credit, which charges
shall be paid as and when incurred. During an Event of Default, the fee payable
under clause (a) shall be increased by 2% per annum. 3.2.3. Fee Letters.
Borrowers shall pay all fees set forth in any fee letter executed in connection
with this Agreement. 3.3. Computation of Interest, Fees, Yield Protection. All
interest, as well as fees and other charges calculated on a per annum basis,
shall be computed for the actual days elapsed, based on a year of 360 days. Each
determination by Agent of any interest, fees or interest rate hereunder shall be
final, conclusive and binding for all purposes, absent manifest error. All fees
shall be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.7, 3.9 or 5.9, submitted to Borrower Agent by
Agent or the affected Lender, as applicable, shall be final, conclusive and
binding for all purposes, absent manifest error, and Borrowers shall pay such
amounts to the appropriate party within 10 days following receipt of the
certificate. 3.4. Reimbursement Obligations. Borrowers shall reimburse Agent for
all Extraordinary Expenses. Borrowers shall also reimburse Agent for all
reasonable legal, accounting, appraisal, consulting, and other fees, costs and
expenses incurred by it in connection with (a) negotiation and preparation of
any Loan Documents, including any amendment or other modification thereof; (b)
administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by Agent’s personnel or a third party.
Unless specifically provided for otherwise in this Agreement or any other Loan
Document, amounts payable under clauses (a) and (b) of the preceding sentence
shall be limited to out-of-pocket amounts paid by the Agent. All legal,
accounting and consulting fees shall be charged to Borrowers by Agent’s
professionals at their full hourly rates, after giving effect to any applicable
reduced or alternative fee billing arrangements that Agent may have with such
professionals with respect to this transaction. In addition to the Extraordinary
Expenses of Agent, upon the occurrence and during the continuance of an Event
Default, Borrowers shall reimburse Lenders for the reasonable and documented
fees, charges and disbursements of one counsel (and if necessary, of one local
counsel in each other relevant jurisdiction (which may include a local counsel
acting in each of multiple jurisdictions)) for the Lenders, as a whole, in
connection with the enforcement, collection or protection of their respective
rights under the Loan Documents, including all such expenses incurred during any
workout, restructuring or Insolvency Proceeding; provided, that, notwithstanding
anything to the contrary herein, in the event that there is a conflict of
interest amongst the Lenders on the one hand or the Agent and the Lenders on the
other hand, the Lenders may engage and be reimbursed for one additional counsel,
subject to the foregoing limitations. If, for any reason (including



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco053.jpg]
-48- inaccurate reporting on financial statements or a Compliance Certificate),
it is determined that a higher Applicable Margin should have applied to a period
than was actually applied, then the proper margin shall be applied retroactively
and Borrowers shall immediately pay to Agent, for the Pro Rata benefit of
Lenders, an amount equal to the difference between the amount of interest and
fees that would have accrued using the proper margin and the amount actually
paid. All amounts payable by Borrowers under this Section shall be due five (5)
Business Days after demand. 3.5. Illegality. If any Lender determines that any
Applicable Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund LIBOR Loans, or to determine or charge interest rates
based upon LIBOR, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to Agent, any obligation of such Lender to make or continue LIBOR
Loans or to convert Base Rate Loans to LIBOR Loans shall be suspended until such
Lender notifies Agent that the circumstances giving rise to such determination
no longer exist. Upon delivery of such notice, Borrowers shall prepay or, if
applicable, convert all LIBOR Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such LIBOR Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such LIBOR Loans. Upon any such
prepayment or conversion, Borrowers shall also pay accrued interest on the
amount so prepaid or converted. 3.6. Inability to Determine Rates. If Required
Lenders notify Agent in connection with a request for a Borrowing of, or
conversion to or continuation of, a LIBOR Loan that (a) Dollar deposits are not
being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (b) adequate and reasonable
means do not exist for determining LIBOR for the requested Interest Period, or
(c) LIBOR for the requested Interest Period does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, then Agent will promptly
so notify Borrower Agent and each Lender. Thereafter, the obligation of Lenders
to make or maintain LIBOR Loans shall be suspended until Agent (upon instruction
by Required Lenders) revokes such notice. Upon receipt of such notice, Borrower
Agent may revoke any pending request for a Borrowing of, conversion to or
continuation of a LIBOR Loan or, failing that, will be deemed to have submitted
a request for a Base Rate Loan. 3.7. Increased Costs; Capital Adequacy. 3.7.1.
Change in Law. If any Change in Law shall: (a) impose, modify or deem applicable
any reserve, liquidity, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender (except any reserve
requirement reflected in LIBOR) or Issuing Bank; (b) subject any Lender or
Issuing Bank to any Tax with respect to any Loan, Loan Document, Letter of
Credit or participation in LC Obligations, or change the basis of taxation of
payments to such Lender or Issuing Bank in respect thereof (except for
Indemnified



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco054.jpg]
-49- Taxes or Other Taxes covered by Section 5.9 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or Issuing Bank);
or (c) impose on any Lender, Issuing Bank or interbank market any other
condition, cost or expense affecting any Loan, Loan Document, Letter of Credit,
participation in LC Obligations, or Commitment; and the result thereof shall be
to increase the cost to such Lender of making or maintaining any Loan or
Commitment, or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit, or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrowers will pay to such Lender or
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered. 3.7.2. Capital Adequacy. If any Lender or
Issuing Bank determines that any Change in Law affecting such Lender or Issuing
Bank or any Lending Office of such Lender or such Lender’s or Issuing Bank’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s, Issuing
Bank’s or holding company’s capital as a consequence of this Agreement, or such
Lender’s or Issuing Bank’s Commitments, Loans, Letters of Credit or
participations in LC Obligations, to a level below that which such Lender,
Issuing Bank or holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s, Issuing Bank’s and holding company’s
policies with respect to capital adequacy and liquidity), then from time to time
Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate it or its holding company for
any such reduction suffered. 3.7.3. Compensation. Failure or delay on the part
of any Lender or Issuing Bank to demand compensation pursuant to this Section
shall not constitute a waiver of its right to demand such compensation, but
Borrowers shall not be required to compensate a Lender or Issuing Bank for any
increased costs incurred or reductions suffered more than nine months prior to
the date that the Lender or Issuing Bank notifies Borrower Agent of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof). 3.8. Mitigation; Replacement of Lenders
under Certain Circumstances. If any Lender gives a notice under Section 3.5 or
requests compensation under Section 3.7, or if Borrowers are required to pay
additional amounts with respect to a Lender under Section 5.9, then such Lender
shall use reasonable efforts to designate a different Lending Office or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate the need for such notice or reduce amounts
payable or to be withheld in the future, as applicable; and (b) would not
subject the Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to it or unlawful. Borrowers shall pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment. Borrowers shall be permitted to replace any Lender that gives a
notice under Section 3.5 or 3.6 or requests



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco055.jpg]
-50- compensation under Section 3.7, or if Borrowers are required to pay
additional amounts with respect to a Lender under Section 5.9, with a
replacement lender; provided that (i) no Event of Default shall have occurred
and be continuing at the time of such replacement, (ii) the replacement lender
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (iii) the replacement lender, if
not an Eligible Assignee, shall be satisfactory to the Agent, (iv) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 13.3, (v) the Borrowers shall pay all additional amounts
(if any) required pursuant to Section 3.5 or 3.7, as the case may be, in respect
of any period prior to the date on which such replacement shall be consummated,
and (vi) any such replacement shall not be deemed to be a waiver of any rights
that the Borrowers, the Agent or any other Lender shall have against the
replaced Lender. 3.9. Funding Losses. If for any reason (other than default by a
Lender) (a) any Borrowing of, or conversion to or continuation of, a LIBOR Loan
does not occur on the date specified therefor in a Notice of Borrowing or Notice
of Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, (c) Borrowers fail to repay a LIBOR Loan when required hereunder, or (d)
a Lender (other than a Defaulting Lender) is required to assign a LIBOR Loan
prior to the end of its Interest Period pursuant to Section 3.8 or 13.4, then
Borrowers shall pay to Agent its customary administrative charge and to each
Lender all resulting losses and expenses, including loss of anticipated profits
and any loss or expense arising from liquidation or redeployment of funds or
from fees payable to terminate deposits of matching funds. Lenders shall not be
required to purchase Dollar deposits in any interbank or offshore Dollar market
to fund any LIBOR Loan, but this Section shall apply as if each Lender had
purchased such deposits. 3.10. Maximum Interest. Regardless of any provision
contained in any of the Loan Documents, in no contingency or event whatsoever
shall the aggregate of all amounts that are contracted for, charged or received
by Agent or any Lender pursuant to the terms of this Agreement or any of the
other Loan Documents and that are deemed interest under Applicable Law exceed
the highest rate permissible under any Applicable Law (the “Maximum Rate”). No
agreements, conditions, provisions or stipulations contained in this Agreement
or any of the other Loan Documents or the exercise by Agent of the right to
accelerate the payment or the maturity of all or any portion of the Obligations,
or the exercise of any option whatsoever contained in any of the Loan Documents,
or the prepayment by any Obligor of any of the Obligations, or the occurrence of
any contingency whatsoever, shall entitle Agent or Lenders to charge or receive
in any event, interest or any charges, amounts, premiums or fees deemed interest
by Applicable Law (such interest, charges, amounts, premiums and fees referred
to herein collectively as “Interest”) in excess of the Maximum Rate and in no
event shall any Obligor be obligated to pay Interest exceeding such Maximum
Rate, and all agreements, conditions or stipulations, if any, which may in any
event or contingency whatsoever operate to bind, obligate or compel any Obligor
to pay Interest exceeding the Maximum Rate shall be without binding force or
effect, at law or in equity, to the extent only of the excess of Interest over
such Maximum Rate. If any Interest is charged or received with respect to the
Obligations in excess of the Maximum Rate (“Excess”), each Obligor stipulates
that any such charge or receipt shall be the result of an accident and bona fide
error, and such Excess, to the extent received, shall be applied first to reduce
the principal Obligations and the balance, if any, returned to the Obligors, it
being the intent of the parties hereto not to enter into an usurious or
otherwise illegal relationship. The right to accelerate the maturity of any of
the Obligations does



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco056.jpg]
-51- not include the right to accelerate any Interest that has not otherwise
accrued on the date of such acceleration, and neither Agent nor any Lender
intends to collect any unearned Interest in the event of any such acceleration.
Each Obligor recognizes that, with fluctuations in the rates of interest set
forth in this Agreement, and the Maximum Rate, such an unintentional result
could inadvertently occur. All monies paid to Agent or any Lender hereunder or
under any of the other Loan Documents, whether at maturity or by prepayment,
shall be subject to any rebate of unearned Interest as and to the extent
required by Applicable Law. By the execution of this Agreement, each Obligor
covenants that (i) the credit or return of any Excess shall constitute the
acceptance by each Obligor of such Excess, and (ii) each Obligor shall not seek
or pursue any other remedy, legal or equitable, against Agent or any Lender,
based in whole or in part upon contracting for, charging or receiving any
Interest in excess of the Maximum Rate. For the purpose of determining whether
or not any Excess has been contracted for, charged or received by Agent or any
Lender, all Interest at any time contracted for, charged or received from any
Obligor in connection with any of the Loan Documents shall, to the extent
permitted by Applicable Law, be amortized, prorated, allocated and spread in
equal parts throughout the full term of the Obligations. Obligors, Agent and
Lenders shall, to the maximum extent permitted under Applicable Law, (i)
characterize any non-principal payment as an expense, fee or premium rather than
as Interest and (ii) exclude voluntary prepayments and the effects thereof. The
provisions of this Section 3.10 shall be deemed to be incorporated into every
Loan Document (whether or not any provision of this Section is referred to
therein). All such Loan Documents and communications relating to any Interest
owed by any Obligor and all figures set forth therein shall, for the sole
purpose of computing the extent of Obligations, be automatically recomputed by
the Obligors, and by any court considering the same, to give effect to the
adjustments or credits required by this Section 3.10. SECTION 4. LOAN
ADMINISTRATION 4.1. Manner of Borrowing and Funding Revolver Loans. 4.1.1.
Notice of Borrowing. (a) Whenever Borrowers desire funding of a Borrowing of
Revolver Loans, Borrower Agent shall give Agent a Notice of Borrowing. Such
notice must be received by Agent no later than 2:00 p.m. (i) on the Business Day
of the requested funding date, in the case of Base Rate Loans, and (ii) at least
three Business Days prior to the requested funding date, in the case of LIBOR
Loans. Notices received after 2:00 p.m. shall be deemed received on the next
Business Day. Each Notice of Borrowing shall be irrevocable and shall specify
(A) the amount of the Borrowing, (B) the requested funding date (which must be a
Business Day), (C) whether the Borrowing is to be made as Base Rate Loans or
LIBOR Loans, and (D) in the case of LIBOR Loans, the duration of the applicable
Interest Period (which shall be deemed to be 30 days if not specified). (b)
Unless payment is otherwise timely made by Borrowers, the becoming due of any
Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for Base Rate Revolver Loans on the
due date, in the amount of such Obligations. The proceeds of such Revolver Loans
shall be disbursed as direct payment of the relevant Obligation. In addition,
Agent may, at its option, charge such



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco057.jpg]
-52- Obligations against any operating, investment or other account of a
Borrower maintained with Agent or any of its Affiliates. (c) If Borrowers
maintain any disbursement account with Agent or any Affiliate of Agent, then
presentation for payment of any Payment Item when there are insufficient funds
to cover it shall be deemed to be a request for a Base Rate Revolver Loan on the
date of such presentation, in the amount of the Payment Item. The proceeds of
such Revolver Loan may be disbursed directly to the disbursement account. 4.1.2.
Fundings by Lenders. Each Lender shall timely honor its Revolver Commitment by
funding its Pro Rata share of each Borrowing of Revolver Loans that is properly
requested hereunder. Except for Borrowings to be made as Swingline Loans, Agent
shall endeavor to notify Lenders of each Notice of Borrowing (or deemed request
for a Borrowing) by 3:00 p.m. on the proposed funding date for Base Rate Loans
or by 3:00 p.m. at least two Business Days before any proposed funding of LIBOR
Loans. Each Lender shall fund to Agent such Lender’s Pro Rata share of the
Borrowing to the account specified by Agent in immediately available funds not
later than 4:00 p.m. on the requested funding date, unless Agent’s notice is
received after the times provided above, in which case Lender shall fund its Pro
Rata share by 11:00 a.m. on the next Business Day. Subject to its receipt of
such amounts from Lenders, Agent shall disburse the proceeds of the Revolver
Loans as directed by Borrower Agent. Unless Agent shall have received (in
sufficient time to act) written notice from a Lender that it does not intend to
fund its Pro Rata share of a Borrowing, Agent may assume that such Lender has
deposited or promptly will deposit its share with Agent, and Agent may disburse
a corresponding amount to Borrowers. If a Lender’s share of any Borrowing or of
any settlement pursuant to Section 4.1.3(b) is not received by Agent, then
Borrowers agree to repay to Agent on demand the amount of such share, together
with interest thereon from the date disbursed until repaid, at the rate
applicable to the Borrowing. 4.1.3. Swingline Loans; Settlement. (a) Agent may,
but shall not be obligated to, advance Swingline Loans to Borrowers, up to an
aggregate outstanding amount of $15,000,000, unless the funding is specifically
required to be made by all Lenders hereunder. Each Swingline Loan shall
constitute a Revolver Loan for all purposes, except that payments thereon shall
be made to Agent for its own account. The obligation of Borrowers to repay
Swingline Loans shall be evidenced by the records of Agent and need not be
evidenced by any promissory note. (b) Settlement of Swingline Loans and other
Revolver Loans among Lenders and Agent shall take place on a date determined
from time to time by Agent (but at least weekly), in accordance with the
Settlement Report delivered by Agent to Lenders. Between settlement dates, Agent
may in its discretion apply payments on Revolver Loans to Swingline Loans,
regardless of any designation by Borrower or any provision herein to the
contrary. Each Lender’s obligation to make settlements with Agent is absolute
and unconditional, without offset, counterclaim or other defense, and whether or
not the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied. If, due to an Insolvency Proceeding with respect to a
Borrower or otherwise, any Swingline Loan may not be settled among Lenders
hereunder, then each Lender shall be deemed to have purchased from Agent a Pro
Rata participation in such Loan and shall transfer the amount of such
participation to Agent, in immediately available funds, within one Business Day
after Agent’s request therefor.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco058.jpg]
-53- 4.1.4. Notices. Borrowers may request, convert or continue Loans, select
interest rates and transfer funds based on telephonic or e-mailed instructions
to Agent. Borrowers shall confirm each such request by prompt delivery to Agent
of a Notice of Borrowing or Notice of Conversion/Continuation, if applicable,
but if it differs materially from the action taken by Agent or Lenders, the
records of Agent and Lenders shall govern. Neither Agent nor any Lender shall
have any liability for any loss suffered by a Borrower as a result of Agent or
any Lender acting upon its understanding of telephonic or e-mailed instructions
from a person believed in good faith by Agent or any Lender to be a person
authorized to give such instructions on a Borrower’s behalf. 4.2. Defaulting
Lender. 4.2.1. Reallocation of Pro Rata Share; Amendments. For purposes of
determining Lenders’ obligations to fund or participate in Loans or Letters of
Credit, Agent may exclude the Commitments and Loans of any Defaulting Lender(s)
from the calculation of Pro Rata shares; provided, however, that in no event
will any Lender be required to fund or participate in Loans or Letters of Credit
if as a result of such funding or participation the aggregate amount of such
Lender’s Revolving Loans and participations in LC Obligations would exceed its
Commitment. A Defaulting Lender shall have no right to vote on any amendment,
waiver or other modification of a Loan Document, except as provided in Section
15.1.1(c). 4.2.2. Payments; Fees. Agent may, in its discretion, receive and
retain any amounts payable to a Defaulting Lender under the Loan Documents, and
a Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may apply such amounts to the Defaulting Lender’s
defaulted obligations, use the funds to Cash Collateralize such Lender’s
Fronting Exposure, or readvance the amounts to Borrowers hereunder. A Lender
shall not be entitled to receive any fees accruing hereunder during the period
in which it is a Defaulting Lender, and the unfunded portion of its Commitment
shall be disregarded for purposes of calculating the unused line fee under
Section 3.2.1. If any LC Obligations owing to a Defaulted Lender are reallocated
to other Lenders, fees attributable to such LC Obligations under Section 3.2.2
shall be paid to such Lenders. Agent shall be paid all fees attributable to LC
Obligations that are not reallocated. 4.2.3. Cure. Borrowers, Agent and Issuing
Bank may agree in writing that a Lender is no longer a Defaulting Lender. At
such time, Pro Rata shares shall be reallocated without exclusion of such
Lender’s Commitments and Loans, and all outstanding Revolver Loans, LC
Obligations and other exposures under the Revolver Commitments shall be
reallocated among Lenders and settled by Agent (with appropriate payments by the
reinstated Lender) in accordance with the readjusted Pro Rata shares. Unless
expressly agreed by Borrowers, Agent and Issuing Bank, no reinstatement of a
Defaulting Lender shall constitute a waiver or release of claims against such
Lender. The failure of any Lender to fund a Loan, to make a payment in respect
of LC Obligations or otherwise to perform its obligations hereunder shall not
relieve any other Lender of its obligations, and no Lender shall be responsible
for default by another Lender. 4.3. Number and Amount of LIBOR Loans;
Determination of Rate. Each Borrowing of LIBOR Loans when made shall be in a
minimum amount of $1,000,000, plus any increment of $500,000 in excess thereof.
No more than ten (10) Borrowings of LIBOR Loans



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco059.jpg]
-54- may be outstanding at any time, and all LIBOR Loans having the same length
and beginning date of their Interest Periods shall be aggregated together and
considered one Borrowing for this purpose. Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing. 4.4. Borrower Agent. Each Borrower
hereby designates US Concrete (“Borrower Agent”) as its representative and agent
for all purposes under the Loan Documents, including requests for Loans and
Letters of Credit, designation of interest rates, delivery or receipt of
communications, preparation and delivery of Borrowing Base and financial
reports, receipt and payment of Obligations, requests for waivers, amendments or
other accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, Issuing Bank or
any Lender. Borrower Agent hereby accepts such appointment. Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Borrower Agent on behalf of any Borrower. Agent and Lenders may give any notice
or communication with a Borrower hereunder to Borrower Agent on behalf of such
Borrower. Each of Agent, Issuing Bank and Lenders shall have the right, in its
discretion, to deal exclusively with Borrower Agent for any or all purposes
under the Loan Documents. Each Borrower agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
Borrower Agent shall be binding upon and enforceable against it. 4.5. One
Obligation. The Loans, LC Obligations and other Obligations constitute one
general obligation of Borrowers and are secured by Agent’s Lien on all
Collateral; provided, however, that Agent and each Lender shall be deemed to be
a creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower. 4.6.
Effect of Termination. On the effective date of the termination of all
Commitments, the outstanding Obligations shall be immediately due and payable,
and any Lender may terminate its and its Affiliates’ Bank Products (including,
only with the consent of Agent, any Cash Management Services). Until Full
Payment of the outstanding Obligations, all undertakings of Borrowers contained
in the Loan Documents shall continue, and Agent shall retain its Liens in the
Collateral and all of its rights and remedies under the Loan Documents. Agent
shall not be required to terminate its Liens unless it receives Cash Collateral
or a written agreement, in each case satisfactory to it, protecting Agent and
Lenders from the dishonor or return of any Payment Items previously applied to
the Obligations. Sections 3.4, 3.7, 3.9, 5.5, 5.9, 5.10, 12, 14.2, this Section,
and each indemnity or waiver given by an Obligor or Lender in any Loan Document,
shall survive Full Payment of the Obligations. SECTION 5. PAYMENTS 5.1. General
Payment Provisions. All payments of Obligations shall be made in Dollars,
without offset, counterclaim or defense of any kind, free of (and without
deduction for) any Taxes, and in immediately available funds, not later than
1:00 p.m. on the due date. Any payment after such time shall be deemed made on
the next Business Day. Any payment of a LIBOR Loan prior to the end of its
Interest Period shall be accompanied by all amounts due under Section 3.9.
Borrowers agree that Agent shall have the continuing, exclusive right to



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco060.jpg]
-55- apply and reapply payments and proceeds of Collateral against the
outstanding Obligations, in such manner as Agent deems advisable, but whenever
possible, any prepayment of Loans shall be applied first to Base Rate Loans and
then to LIBOR Loans. 5.2. Repayment of Revolver Loans. Revolver Loans shall be
due and payable in full on the Revolver Termination Date, unless payment is
sooner required hereunder. Revolver Loans may be prepaid from time to time,
without penalty or premium. Concurrently with (a) any Asset Disposition of ABL
Priority Collateral or, after the occurrence of the Machinery Qualifying Date,
Machinery (i) that occurs during a Trigger Period or the immediate effect of
which disposition will be the commencement of a Trigger Period or (ii) which
disposition is not permitted by the provisions of this Agreement or (b) any
other Asset Disposition of (i) Trucks that have a fair market or book value
(whichever is more) of at least $1,000,000 or (ii) Inventory that has a fair
market or book value (whichever is more) of at least $1,000,000, or (iii)
Accounts that have a fair market or book value (whichever is more) of at least
$250,000 or (iv) after the occurrence of the Machinery Qualifying Date,
Machinery that has a fair market or book value (whichever is more) of at least
$1,000,000, Borrowers shall prepay Revolver Loans in an amount equal to the Net
Proceeds of such Asset Disposition, provided that any such prepayment shall not
waive any Default or Event of Default otherwise arising under this Agreement due
to such Asset Disposition. Subject to Section 2.1.5, notwithstanding anything
herein to the contrary, if an Overadvance exists, Borrowers shall, on the sooner
of Agent’s demand or the first Business Day after any Borrower has knowledge
thereof, repay the outstanding Revolver Loans in an amount sufficient to reduce
the principal balance of Revolver Loans to the Borrowing Base. 5.3. Payment of
Other Obligations. Obligations other than Loans and LC Obligations, shall be
paid by Borrowers as provided in the Loan Documents or, if no payment date is
specified, within five (5) Business Days of demand. 5.4. Marshaling; Payments
Set Aside. None of Agent or Lenders shall be under any obligation to marshal any
assets in favor of any Obligor or against any Obligations. If any payment by or
on behalf of Borrowers is made to Agent, Issuing Bank or any Lender, or Agent,
Issuing Bank or any Lender exercises a right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, Issuing Bank or such Lender in
its discretion) to be repaid to a trustee, receiver or any other Person, then to
the extent of such recovery, the Obligation originally intended to be satisfied,
and all Liens, rights and remedies relating thereto, shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred. 5.5. Application and Allocation of Payments. 5.5.1.
Application. Payments made by Borrowers hereunder shall be applied (a) first, as
specifically required hereby; (b) second, to Obligations then due and owing; (c)
third, to other Obligations specified by Borrowers; and (d) fourth, as
determined by Agent in its Permitted Discretion. 5.5.2. Post-Default Allocation.
Notwithstanding anything in any Loan Document to the contrary, during an Event
of Default, monies to be applied to the Obligations, whether arising from
payments by Obligors, realization on Collateral (subject to the Intercreditor
Agreement), setoff or otherwise, shall be allocated as follows:



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco061.jpg]
-56- (a) first, to all costs and expenses, including Extraordinary Expenses,
owing to Agent; (b) second, to all amounts owing to Agent on Swingline Loans;
(c) third, to all amounts owing to Issuing Bank; (d) fourth, to all Obligations
constituting fees (other than Secured Bank Product Obligations); (e) fifth, to
all Obligations constituting interest (other than Secured Bank Product
Obligations); (f) sixth, to Cash Collateralization of LC Obligations; (g)
seventh, to all Loans, and to Secured Bank Product Obligations arising under
Hedging Agreements (including Cash Collateralization thereof) up to the amount
of reserves existing therefor; (h) eighth, to all other Secured Bank Product
Obligations; and (i) last, to all remaining Obligations. Amounts shall be
applied to payment of each category of Obligations only after Full Payment of
all preceding categories. If amounts are insufficient to satisfy a category,
Obligations in the category shall be paid on a pro rata basis. Monies and
proceeds obtained from an Obligor shall not be applied to its Excluded Swap
Obligations, but appropriate adjustments shall be made with respect to amounts
obtained from other Obligors to preserve the allocations in any applicable
category. Amounts distributed with respect to any Secured Bank Product
Obligation shall be calculated using the methodology reported to Agent for such
Obligation (but no greater than the maximum amount reported to Agent). Agent
shall have no obligation to calculate the amount of any Secured Bank Product
Obligation and may request a reasonably detailed calculation thereof from the
applicable Secured Bank Product Provider. If the provider fails to deliver the
calculation within five days following request, Agent may assume the amount is
zero. The allocations set forth in this Section are solely to determine the
rights and priorities among Secured Parties, and may be changed by agreement
among them without the consent of any Obligor. This Section is not for the
benefit of or enforceable by any Obligor, and each Borrower irrevocably waives
the right to direct the application of any payments or Collateral proceeds
subject to this Section. 5.5.3. Erroneous Application. Agent shall not be liable
for any application of amounts made by it in good faith and, if any such
application is subsequently determined to have been made in error, the sole
recourse of any Lender or other Person to which such amount should have been
made shall be to recover the amount from the Person that actually received it
(and, if such amount was received by any Lender, such Lender hereby agrees to
return it). 5.6. Dominion Account. The ledger balance in the main Dominion
Account as of the end of a Business Day shall be applied to the Obligations at
the beginning of the next Business Day, during any FCCR Trigger Period. If, as a
result of such application, a credit balance exists,



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco062.jpg]
-57- the balance shall not accrue interest in favor of Borrowers and shall be
made available to Borrowers as long as no Default or Event of Default exists.
5.7. Account Stated. The Agent shall maintain in accordance with its usual and
customary practices account(s) evidencing the Debt of Borrowers hereunder. Any
failure of Agent to record anything in a loan account, or any error in doing so,
shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder. Entries made in a loan account shall constitute
presumptive evidence of the information contained therein. If any information
contained in a loan account is provided to or inspected by any Person, the
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute. 5.8. Taxes. 5.8.1. Payments Free of Taxes. All payments by
Obligors of Obligations shall be free and clear of and without reduction for any
Taxes. If Applicable Law requires any Obligor or Agent to withhold or deduct any
Tax (including backup withholding or withholding Tax), the withholding or
deduction shall be based on information provided pursuant to Section 5.9 and
Agent shall pay the amount withheld or deducted to the relevant Governmental
Authority. If the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by Borrowers shall be increased so that
Agent, Lender or Issuing Bank, as applicable, receives an amount equal to the
sum it would have received if no such withholding or deduction (including
deductions applicable to additional sums payable under this Section) had been
made. Without limiting the foregoing, Borrowers shall timely pay all Other Taxes
to the relevant Governmental Authorities. 5.8.2. Payment. Borrowers shall
indemnify, hold harmless and reimburse (within 10 days after demand therefor)
Agent, Lenders and Issuing Bank for any Indemnified Taxes or Other Taxes
(including those attributable to amounts payable under this Section but
excluding any amounts directly attributable to such indemnitee’s gross
negligence or willful misconduct) withheld or deducted by any Obligor or Agent,
or paid by Agent, any Lender or Issuing Bank, with respect to any Obligations,
Letters of Credit or Loan Documents, whether or not such Taxes were properly
asserted by the relevant Governmental Authority, and including all penalties,
interest and reasonable expenses relating thereto, as well as any amount that a
Lender or Issuing Bank fails to pay indefeasibly to Agent under Section 5.9. A
certificate as to the amount of any such payment or liability delivered to
Borrower Agent by Agent, or by a Lender or Issuing Bank (with a copy to Agent),
shall be conclusive, absent manifest error. As soon as practicable after any
payment of Taxes by a Borrower, Borrower Agent shall deliver to Agent a receipt
from the Governmental Authority or other evidence of payment satisfactory to
Agent. 5.9. Lender Tax Information. 5.9.1. Status of Lenders. Each Lender shall
deliver documentation and information to Agent and Borrower Agent, at the times
and in form required by Applicable Law or reasonably requested by Agent or
Borrower Agent, sufficient to permit Agent or Borrowers to determine (a) whether
or not payments made with respect to Obligations are subject to Taxes, (b) if
applicable, the required rate of withholding or deduction, and (c) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
for such payments or



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco063.jpg]
-58- otherwise to establish such Lender’s status for withholding tax purposes in
the applicable jurisdiction. 5.9.2. Documentation. If a Borrower is resident for
tax purposes in the United States, any Lender that is a “United States person”
within the meaning of section 7701(a)(30) of the Code shall deliver to Agent and
Borrower Agent IRS Form W-9 or such other documentation or information
prescribed by Applicable Law or reasonably requested by Agent or Borrower Agent
to determine whether such Lender is subject to backup withholding or information
reporting requirements. If any Foreign Lender is entitled to any exemption from
or reduction of withholding tax for payments with respect to the Obligations, it
shall deliver to Agent and Borrower Agent, on or prior to the date on which it
becomes a Lender hereunder (and from time to time thereafter upon request by
Agent or Borrower Agent, but only if such Foreign Lender is legally entitled to
do so), (a) IRS Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party; (b) IRS Form W-8ECI; (c) IRS Form
W-8IMY and all required supporting documentation; (d) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
section 881(c) of the Code, IRS Form W- 8BEN and a certificate showing such
Foreign Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (ii) a “10 percent shareholder” of any Obligor within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or (e) any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow Agent and Borrowers to determine the withholding or deduction required to
be made. 5.9.3. Lender Obligations. Each Lender and Issuing Bank shall promptly
notify Borrowers and Agent of any change in circumstances that would change any
claimed Tax exemption or reduction. Each Lender and Issuing Bank shall
indemnify, hold harmless and reimburse (within 10 days after demand therefor)
Borrowers and Agent for any Taxes, losses, claims, liabilities, penalties,
interest and expenses (including reasonable attorneys’ fees) incurred by or
asserted against a Borrower or Agent by any Governmental Authority due to such
Lender’s or Issuing Bank’s failure to deliver, or inaccuracy or deficiency in,
any documentation required to be delivered by it pursuant to this Section. Each
Lender and Issuing Bank authorizes Agent to set off any amounts due to Agent
under this Section against any amounts payable to such Lender or Issuing Bank
under any Loan Document. 5.10. Nature and Extent of Each Borrower’s Liability.
5.10.1. Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Agent and
Lenders the prompt payment and performance of, all Obligations and all
agreements under the Loan Documents, except its Excluded Swap Obligations. Each
Borrower agrees that its guaranty obligations hereunder constitute a continuing
guaranty of payment and not of collection, that such obligations shall not be
discharged until Full Payment of the Obligations, and that such obligations are
absolute and unconditional, irrespective of (a) the genuineness, validity,
regularity, enforceability, subordination or any future modification of, or
change in, any Obligations or Loan Document, or any other document, instrument
or agreement to which any Obligor is or may become a party or be bound; (b) the
absence of any action to enforce this Agreement (including this Section) or any
other Loan Document, or any waiver, consent or indulgence of any kind by Agent
or any Lender with respect thereto; (c) the existence, value or



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco064.jpg]
-59- condition of, or failure to perfect a Lien or to preserve rights against,
any security or guaranty for the Obligations or any action, or the absence of
any action, by Agent or any Lender in respect thereof (including the release of
any security or guaranty); (d) the insolvency of any Obligor; (e) any election
by Agent or any Lender in an Insolvency Proceeding for the application of
Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or grant of a Lien
by any other Borrower, as debtor-in-possession under Section 364 of the
Bankruptcy Code or otherwise; (g) the disallowance of any claims of Agent or any
Lender against any Obligor for the repayment of any Obligations under Section
502 of the Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of all Obligations.
5.10.2. Waivers. (a) Each Borrower expressly waives all rights that it may have
now or in the future under any statute, at common law, in equity or otherwise,
to compel Agent or Lenders to marshal assets or to proceed against any Obligor,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Borrower. Each Borrower
waives all defenses available to a surety, guarantor or accommodation co-Obligor
other than Full Payment of all Obligations and waives, to the maximum extent
permitted by law, any right to revoke any guaranty of any Obligations as long as
it is a Borrower. It is agreed among each Borrower, Agent and Lenders that the
provisions of this Section 5.10 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Agent and
Lenders would decline to make Loans and issue Letters of Credit. Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business. (b) Agent may, in its discretion, pursue such rights and remedies as
it deems appropriate, including realization upon Collateral by judicial
foreclosure or nonjudicial sale or enforcement, without affecting any rights and
remedies under this Section 5.10. If, in taking any action in connection with
the exercise of any rights or remedies, Agent or any Lender shall forfeit any
other rights or remedies, including the right to enter a deficiency judgment
against any Borrower or other Person, whether because of any Applicable Laws
pertaining to “election of remedies” or otherwise, each Borrower consents to
such action and waives any claim based upon it, even if the action may result in
loss of any rights of subrogation that any Borrower might otherwise have had.
Any election of remedies that results in denial or impairment of the right of
Agent or any Lender to seek a deficiency judgment against any Borrower shall not
impair any other Borrower’s obligation to pay the full amount of the
Obligations. Each Borrower waives all rights and defenses arising out of an
election of remedies, such as nonjudicial foreclosure with respect to any
security for the Obligations, even though that election of remedies destroys
such Borrower’s rights of subrogation against any other Person. Agent or any
Lender may bid all or a portion of the Obligations at any foreclosure, trustee
or other sale, including any private sale, and the amount of such bid need not
be paid by Agent but shall be credited against the Obligations. The amount of
the successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.10, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco065.jpg]
-60- 5.10.3. Extent of Liability; Contribution. (a) Notwithstanding anything
herein to the contrary, each Borrower’s liability under this Section 5.10 shall
be limited to the greater of (i) all amounts for which such Borrower is
primarily liable, as described below, and (ii) such Borrower’s Allocable Amount.
(b) If any Borrower makes a payment under this Section 5.10 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.10 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law. (c) Nothing
contained in this Section 5.10 shall limit the liability of any Borrower to pay
Loans made directly or indirectly to that Borrower (including Loans advanced to
any other Borrower and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower), LC Obligations relating to Letters of Credit issued
to support such Borrower’s business, and all accrued interest, fees, expenses
and other related Obligations with respect thereto, for which such Borrower
shall be primarily liable for all purposes hereunder. Agent and Lenders shall
have the right, at any time in their discretion, to condition Loans and Letters
of Credit upon a separate calculation of borrowing availability for each
Borrower and to restrict the disbursement and use of such Loans and Letters of
Credit to such Borrower. (d) Each Obligor that is a Qualified ECP when its
guaranty of or grant of Lien as security for a Swap Obligation becomes effective
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide funds or other support to each Specified Obligor with
respect to such Swap Obligation as may be needed by such Specified Obligor from
time to time to honor all of its obligations under the Loan Documents in respect
of such Swap Obligation (but, in each case, only up to the maximum amount of
such liability that can be hereby incurred without rendering such Qualified
ECP's obligations and undertakings under this Section 5.10 voidable under any
applicable fraudulent transfer or conveyance act). The obligations and
undertakings of each Qualified ECP under this Section shall remain in full force
and effect until Full Payment of all Obligations. Each Obligor intends this
Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support or other agreement”
for the benefit of, each Obligor for all purposes of the Commodity Exchange Act.
5.10.4. Joint Enterprise. Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group. Borrowers believe that consolidation of their



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco066.jpg]
-61- credit facility will enhance the borrowing power of each Borrower and ease
administration of the facility, all to their mutual advantage. Borrowers
acknowledge that Agent’s and Lenders’ willingness to extend credit and to
administer the Collateral on a combined basis hereunder is done solely as an
accommodation to Borrowers and at Borrowers’ request. 5.10.5. Subordination.
Each Borrower hereby subordinates any claims, including any rights at law or in
equity to payment, subrogation, reimbursement, exoneration, contribution,
indemnification or set off, that it may have at any time against any other
Obligor, howsoever arising, to the Full Payment of all Obligations. SECTION 6.
CONDITIONS PRECEDENT 6.1. Conditions Precedent to Initial Loans. In addition to
the conditions set forth in Section 6.2, Lenders shall not be required to fund
any requested Loan, issue any Letter of Credit, or otherwise extend credit to
Borrowers hereunder, until the date (“Closing Date”) that each of the following
conditions has been satisfied: (a) Each Loan Document shall have been duly
executed and delivered to Agent by each of the signatories thereto, and each
Obligor shall be in compliance with all terms thereof. (b) The Intercreditor
Agreement shall be in full force and effect with respect to relative priority of
the Liens securing the Obligations and the obligations under the Senior Notes
and the other matters set forth therein. (c) Agent shall have received
acknowledgments of all filings or recordations necessary to perfect its Liens in
the Collateral, except with respect to Liens that are not required under this
Agreement and the other Loan Documents to be perfected, as well as UCC and Lien
searches and other evidence satisfactory to Agent that such Liens are the only
Liens upon the Collateral, except Permitted Liens. (d) Agent shall have received
certificates, in form and substance satisfactory to it, from a knowledgeable
Senior Officer of each Borrower certifying that, after giving effect to the
initial Loans and transactions hereunder, (i) such Borrower is Solvent; (ii) no
Default or Event of Default exists; (iii) the representations and warranties set
forth in Section 9 are true and correct; and (iv) such Borrower has complied
with all agreements and conditions to be satisfied by it under the Loan
Documents. (e) Agent shall have received a certificate of a duly authorized
officer of each Obligor, certifying (i) that attached copies of such Obligor’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents. Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco067.jpg]
-62- (f) Agent shall have received a written opinion of Akin Gump Strauss Hauer
& Feld LLP, as well as any local counsel to Borrowers or Agent reasonably
requested by Agent, in form and substance satisfactory to Agent. (g) Agent shall
have received copies of the charter documents of each Obligor, certified by the
Secretary of State or other appropriate official of such Obligor’s jurisdiction
of organization. Agent shall have received good standing certificates for each
Obligor, issued by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization and each jurisdiction where such
Obligor’s conduct of business or ownership of Property necessitates
qualification. (h) No material adverse change in the financial condition of any
Obligor or in the quality, quantity or value of any Collateral shall have
occurred since December 31, 2012. (i) No action, suit, investigation or
proceeding pending or, to the knowledge of any Borrower, threatened in any court
or before any arbitrator or governmental authority that could reasonably be
expected to have a Material Adverse Effect shall have occurred. (j) Borrowers
shall have paid all fees and expenses to be paid to Agent and Lenders on the
Closing Date. For purposes of determining compliance with the conditions
specified in this Section 6.1, each Lender that has delivered a signature page
to this Agreement shall be deemed to have consented to, approved or accepted, or
to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable to a Lender or Agent unless Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. 6.2. Conditions Precedent to All Credit
Extensions. Agent, Issuing Bank and Lenders shall not be required to fund any
Loans, arrange for issuance of any Letters of Credit or grant any other
accommodation to or for the benefit of Borrowers, unless the following
conditions are satisfied: (a) Subject to Section 10.1.13, no Default or Event of
Default shall exist at the time of, or result from, such funding, issuance or
grant; (b) Subject to Section 10.1.13, the representations and warranties of the
Obligors in the Loan Documents shall be true and correct in all material
respects on the date of, and upon giving effect to, such funding, issuance or
grant (except for representations and warranties that expressly relate to an
earlier date); (c) All conditions precedent in any other Loan Document shall be
satisfied; (d) No event shall have occurred or circumstance exist that has or
could reasonably be expected to have a Material Adverse Effect; and



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco068.jpg]
-63- (e) With respect to issuance of a Letter of Credit, the LC Conditions shall
be satisfied. Each request (or deemed request) by Borrowers for funding of a
Loan, issuance of a Letter of Credit or grant of an accommodation shall
constitute a representation by Borrowers that the foregoing conditions are
satisfied on the date of such request and on the date of such funding, issuance
or grant. As an additional condition to any funding, issuance or grant, Agent
shall have received such other information, documents, instruments and
agreements as it deems appropriate in connection therewith. SECTION 7.
COLLATERAL 7.1. Grant of Security Interest. To secure the prompt payment and
performance of all Obligations, each Obligor hereby grants to Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
Property of such Obligor, including all of the following Property, whether now
owned or hereafter acquired, and wherever located: (a) all Accounts; (b) all
Chattel Paper, including electronic chattel paper; (c) all Commercial Tort
Claims, including those shown on Schedule 9.1.16; (d) all Commodities Accounts,
Deposit Accounts and Securities Accounts, including all cash, checks and other
evidences of payment, marketable securities, securities entitlements, financial
assets and other funds or Property held in or on deposit in any of the
foregoing, in each case, to the extent any of the proceeds of Collateral are
deposited therein; (e) all Documents; (f) all General Intangibles, including
Intellectual Property; (g) all Goods, including Inventory (including
As-Extracted Collateral), Equipment (including all Trucks and Machinery), and
Fixtures; (h) all Instruments; (i) all Investment Property; (j) all
Letter-of-Credit Rights; (k) all Supporting Obligations; (l) all As-Extracted
Collateral; (m) all monies, whether or not in the possession or under the
control of Agent, a Lender, or a bailee or Affiliate of Agent or a Lender,
including any Cash Collateral;



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco069.jpg]
-64- (n) all accessions to, substitutions for, and all replacements, products,
and cash and non-cash proceeds of the foregoing, including proceeds of and
unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and (o) all books and
records (including customer lists, files, correspondence, tapes, computer
programs, print-outs and computer records) pertaining to the foregoing.
Notwithstanding the foregoing or any other provision of this Agreement or any
other Loan Document, “Collateral” shall not include any Excluded Property, in
each case only for so long as such item of Property continues to constitute
Excluded Property, and thereafter shall constitute Collateral. The security
interests and Liens granted in the Collateral are given in renewal,
confirmation, extension and modification, but not in extinguishment, of the
security interests and Liens previously granted in the Collateral pursuant to
the Initial Loan Agreement (as defined in the Initial Loan Agreement) and the
Initial Loan Agreement; such prior security interests and Liens are not
extinguished hereby; and the making, perfection and priority of such prior
security interests and Liens shall continue in full force and effect. 7.2. Liens
on Deposit Accounts, Securities Accounts and Commodity Accounts; Cash
Collateral. 7.2.1. Deposit Accounts, Securities Accounts and Commodity Accounts.
To further secure the prompt payment and performance of all Obligations, each
Obligor hereby grants to Agent a continuing security interest in and Lien upon
all amounts credited to any Deposit Account (including any sums in any blocked
or lockbox accounts or in any accounts into which such sums are swept) and all
amounts credited to, and all financial assets and other funds or Property held
in, any Securities Account and/or Commodities Account of such Obligor. Each
Obligor hereby authorizes and directs each bank or other depository, securities
intermediary or commodities intermediary, as applicable, to deliver to Agent,
upon request, all balances in any Deposit Account maintained by such Obligor
(other than Excluded Deposit Accounts) and all Investment Property, funds,
commodity contracts and other Property credited to or held in any Securities
Account or Commodity Accounts, as applicable (other than Excluded Securities and
Commodities Accounts), without inquiry into the authority or right of Agent to
make such request. 7.2.2. Cash Collateral. Cash Collateral may be invested, at
Agent’s discretion (and with the consent of Obligors, as long as no Event of
Default exists), but Agent shall have no duty to do so, regardless of any
agreement or course of dealing with any Obligor, and shall have no
responsibility for any investment or loss. Each Obligor hereby grants to Agent,
as security for the Obligations, a security interest in all Cash Collateral held
from time to time and all proceeds thereof, whether held in a Cash Collateral
Account or otherwise. Agent may apply Cash Collateral to the payment of
Obligations as they become due, in such order as Agent may elect. Each Cash
Collateral Account and all Cash Collateral shall be under the sole dominion and
control of Agent, and no Obligor or other Person shall have any right to any
Cash Collateral, until Full Payment of all Obligations.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco070.jpg]
-65- 7.3. Real Estate Collateral. 7.3.1. [Reserved]. 7.3.2. Collateral
Assignment of Leases. To further secure the prompt payment and performance of
all Obligations, each Obligor hereby transfers and assigns to Agent all of such
Obligor’s right, title and interest in, to and under all now or hereafter
existing leases of real Property to which such Obligor is a party, whether as
lessor or lessee, and all extensions, renewals, modifications and proceeds
thereof. 7.4. Other Collateral. 7.4.1. Commercial Tort Claims. Borrowers shall
promptly notify Agent in writing if any Obligor has a Commercial Tort Claim
(other than, as long as no Default or Event of Default exists, a Commercial Tort
Claim for less than $500,000), shall promptly amend Schedule 9.1.16 to include
such claim, and shall take such actions as Agent reasonably deems appropriate to
subject such claim to a duly perfected, first priority (or second priority, to
the extent such Property is Senior Notes Priority Collateral) Lien in favor of
Agent. 7.4.2. Certain After-Acquired Collateral. Borrowers shall promptly notify
Agent in writing if, after the Closing Date, any Obligor obtains any interest in
any Collateral consisting of Commodity Accounts, Deposit Accounts, Securities
Accounts, Chattel Paper, Documents, Instruments, Intellectual Property,
Investment Property or Letter-of-Credit Rights, in each case with a nominal
value in excess of $100,000 and, upon Agent’s request, shall promptly take such
actions as Agent deems appropriate to effect Agent’s duly perfected, first
priority (or second priority, to the extent such Property is Senior Notes
Priority Collateral) Lien upon such Collateral, including obtaining any
appropriate possession, control agreement or Lien Waiver. If any Collateral is
in the possession of a third party, at Agent’s request, Borrowers shall obtain
an acknowledgment that such third party holds the Collateral for the benefit of
Agent. 7.5. No Assumption of Liability. The Lien on Collateral granted hereunder
is given as security only and shall not subject Agent or any Lender to, or in
any way modify, any obligation or liability of Obligors relating to any
Collateral. In no event shall the grant of any Lien under any Loan Document
secure an Excluded Swap Obligation of the granting Obligor. 7.6. Further
Assurances. All Liens granted to Agent under the Loan Documents are for the
benefit of Secured Parties. Promptly upon request, Borrowers shall deliver such
instruments and agreements, and shall take such actions, as Agent deems
appropriate under Applicable Law to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Agreement. Each
Obligor authorizes Agent to file any financing statement that describes the
Collateral as “all assets” or “all personal property” of such Obligor, or words
to similar effect, and ratifies any action taken by Agent before the Closing
Date to effect or perfect its Lien on any Collateral. 7.7. Additional Borrowers.
Borrower Agent may designate any Subsidiary as a Borrower under this Agreement
and the other Loan Documents upon satisfaction of each of the following
conditions, provided that such Subsidiary owns Eligible Accounts, Eligible
Inventory, Eligible Trucks or, after the occurrence of the Machinery Qualifying
Date, Eligible Machinery:



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco071.jpg]
-66- (a) Borrower Agent shall have delivered to the Agent a written notice
requesting that such Subsidiary be designated as a new Borrower. (b) The Agent
shall have received a duly executed supplement to this Agreement and any other
applicable Loan Documents joining such Subsidiary as a Borrower hereunder (such
supplement to be in form and substance reasonably satisfactory to the Agent) and
such other documents or agreements as Agent may request in its Permitted
Discretion. (c) Such Subsidiary shall deliver to the Agent such documents and
certificates referred to in Section 6.1(e) as may be reasonably requested by the
Agent (it being agreed by US Concrete that, if the designation of such
Subsidiary as a Borrower obligates the Agent or any Lender to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, US Concrete shall,
promptly upon the request of the Agent or any Lender, supply such documentation
and other evidence as is reasonably requested by the Agent or any Lender in
order for the Agent or such Lender to carry out, and be satisfied it has
complied with the results of, all necessary “know your customer” or other
similar checks under all Applicable Law). (d) If not previously granted to the
Agent under this Agreement, as so supplemented, and the Security Documents, such
Subsidiary shall grant a security interest in all Collateral owned by such
Subsidiary by delivering to the Agent a duly executed supplement to each
applicable Security Document or such other documents as the Agent shall
reasonably deem appropriate for such purpose. SECTION 8. COLLATERAL
ADMINISTRATION 8.1. Borrowing Base Certificates. By the 20th day of each month
(or on the succeeding Business Day, if the applicable day is not a Business
Day), Borrowers shall deliver to Agent (and Agent shall promptly deliver same to
Lenders) a Borrowing Base Certificate prepared as of the close of business of
the previous month, and during any Trigger Period Borrowers shall also deliver
to Agent (and Agent shall promptly deliver same to Lenders) a Borrowing Base
Certificate on a weekly basis, and in no event later than the 5th day of each
week, prepared as of the close of the last day of the preceding week; provided,
however, that during any period when an Event of Default exists, Borrower shall
deliver a Borrowing Base as frequently as shall be requested by Agent. All
calculations of Availability in any Borrowing Base Certificate shall originally
be made by Borrowers and certified by a Senior Officer, provided that Agent may
from time to time review and, in its Permitted Discretion, after Required
Reserve Notice (provided that in no event shall such a Required Reserve Notice
be required prior to or in connection with denying a request for a Revolver Loan
due to insufficient Availability resulting from an adjustment in the calculation
of Availability as contemplated by this Section), adjust any such calculation
(a) to reflect its reasonable estimate of declines in value of any Collateral,
due to collections received in the Dominion Account or otherwise; (b) to adjust
advance rates to reflect changes in dilution, quality, mix and other factors
affecting Collateral; and (c) to the extent the calculation is not made in
accordance with this Agreement or does not accurately reflect the Availability
Reserve, but in each case without duplication of (i) factors taken into
consideration in determining eligibility of the relevant Accounts, Inventory,
Trucks and Machinery and (ii) factors taken into consideration in determining
the Availability Reserve.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco072.jpg]
-67- 8.2. Administration of Accounts. 8.2.1. Records and Schedules of Accounts.
Each Borrower shall keep accurate and complete records of its Accounts,
including all payments and collections thereon, and shall submit to Agent sales,
collection, reconciliation and other reports in form satisfactory to Agent in
its Permitted Discretion, on such periodic basis as Agent may request in its
Permitted Discretion. Each Borrower shall also provide to Agent, on or before
the 20th day of each month, a detailed aged trial balance of all Accounts as of
the end of the preceding month, specifying each Account’s Account Debtor name
and amount, invoice date and due date, showing any and such other information as
Agent may request from time to time in its Permitted Discretion. If Accounts in
an aggregate face amount of $1,000,000 or more cease to be Eligible Accounts,
Borrowers shall notify Agent of such occurrence promptly (and in any event
within one Business Day) after any Borrower has knowledge thereof. 8.2.2. Taxes.
If an Account of any Borrower includes a charge for any Taxes, Agent is
authorized, in its Permitted Discretion and after Required Reserve Notice to the
Borrower, to pay the amount thereof to the proper taxing authority for the
account of such Borrower and to charge Borrowers therefor; provided, however,
that neither Agent nor Lenders shall be liable for any Taxes that may be due
from Borrowers or with respect to any Collateral. 8.2.3. Account Verification.
Whether or not a Default or Event of Default exists, Agent shall have the right
at any time, in the name of Agent, any designee of Agent or any Borrower, to
verify the validity, amount or any other matter relating to any Accounts of
Borrowers by mail, telephone or otherwise. Prior to conducting any such
verification, Agent shall provide reasonable prior notice (as determined by
Agent in its Permitted Discretion) thereof to Borrower Agent, unless a Default
exists or Agent determines that not providing such notice is appropriate to
protect the interests of the Lenders. Borrowers shall cooperate fully with Agent
in an effort to facilitate and promptly conclude any such verification process.
8.2.4. Maintenance of Dominion Account. Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to Agent in its
Permitted Discretion. Borrowers shall obtain an agreement (in form and substance
satisfactory to Agent in its Permitted Discretion) from each lockbox servicer
and Dominion Account bank, establishing Agent’s control over and Lien in the
lockbox or Dominion Account, which may be exercised by Agent during any FCCR
Trigger Period, requiring immediate deposit of all remittances received in the
lockbox to a Dominion Account, and waiving offset rights of such servicer or
bank, except for customary administrative charges. If a Dominion Account is not
maintained with Bank of America, Agent may, during any FCCR Trigger Period,
require immediate transfer of all funds in such account to a Dominion Account
maintained with Bank of America. Agent and Lenders assume no responsibility to
Borrowers for any lockbox arrangement or Dominion Account, including any claim
of accord and satisfaction or release with respect to any Payment Items accepted
by any bank. 8.2.5. Proceeds of Collateral. Borrowers shall request in writing
and otherwise take all necessary steps to ensure that all payments on Accounts
or otherwise relating to Collateral are made directly to a Dominion Account (or
a lockbox relating to a Dominion Account). If any Borrower or Subsidiary
receives cash or Payment Items with respect to any Collateral, it shall hold
same in trust for Agent and promptly (not later than the next Business Day)
deposit same into a Dominion Account.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco073.jpg]
-68- 8.3. Administration of Inventory. 8.3.1. Records and Reports of Inventory.
Each Borrower shall keep accurate and complete records of its Inventory,
including costs and daily withdrawals and additions, and shall submit to Agent
inventory and reconciliation reports in form satisfactory to Agent, on such
periodic basis as Agent may request in its Permitted Discretion. Each Borrower
shall conduct a physical inventory at least once per calendar year (and on a
more frequent basis if requested by Agent when an Event of Default exists) and
periodic cycle counts consistent with historical practices, and, upon the
request of Agent in its Permitted Discretion, shall provide to Agent a report
based on each such inventory and count promptly upon completion thereof,
together with such supporting information as Agent may request in its Permitted
Discretion. Agent may participate in and observe each physical count at its own
expense (unless an Event of Default exists, then at the Borrowers’ sole
expense). 8.3.2. Returns of Inventory. No Borrower shall return any Inventory to
a supplier, vendor or other Person, whether for cash, credit or otherwise,
unless (a) such return is in the Ordinary Course of Business; (b) no Default,
Event of Default or Overadvance exists or would result therefrom; (c) Agent is
promptly notified if the aggregate Value of all Inventory returned in any month
exceeds $1,000,000; and (d) any payment received by a Borrower for a return is
promptly remitted to Agent for application to the Obligations. 8.3.3.
Acquisition, Sale and Maintenance. Other than Inventory for chemical admixtures
utilized to manufacture ready-mix concrete (“Permitted Consignment Inventory”),
no Borrower shall acquire or accept any Inventory on consignment or approval,
and shall take all steps to assure that all Inventory is produced in accordance
with Applicable Law, including the FLSA. All Permitted Consignment Inventory
shall be kept in separate containers, segregated from all other Inventory of the
Obligors. Permitted Consignment Inventory shall in no event constitute Eligible
Inventory. No Borrower shall sell any Inventory on consignment or approval or
any other basis under which the customer may return or require a Borrower to
repurchase such Inventory. Borrowers shall use, store and maintain all Inventory
with reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity with all Applicable Law in all material respects,
and shall make current rent payments (within applicable grace periods provided
for in leases) at all locations where any Collateral is located. 8.4.
Administration of Equipment. 8.4.1. Records and Schedules of Equipment. Each
Borrower shall keep accurate and complete records of its Equipment, including
kind, quality, quantity, cost, acquisitions and dispositions thereof, and shall
submit to Agent, on such periodic basis as Agent may request, in its Permitted
Discretion, a current schedule thereof, in form satisfactory to Agent. Promptly
upon request, Borrowers shall deliver to Agent evidence of their ownership or
interests in any Trucks and Machinery not constituting Excluded Trucks or
Excluded Machinery (or, (i) in the case of any Trucks or Machinery the
certificates of title for which are in the possession of the applicable
Governmental Authority for lien recordation purposes, copies thereof, or (ii) in
the case of any Truck or Machinery, the ownership of which is evidenced by an
electronic title (ELT) in the records of the applicable Governmental Authority
(in lieu of a physical certificate of title), a copy of the notification with
respect to such notation received from such Governmental Authority, or (iii) in
the case of any newly acquired Truck or Machinery in respect of which an
application for a certificate of title has been filed with the applicable



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco074.jpg]
-69- Governmental Authority but such certificate of title has not yet been
issued, a copy of such application and the receipt therefor issued by such
Governmental Authority). In addition to and not in limitation of the foregoing,
Borrowers shall supply to Agent, within 20 days of the end of each calendar
month and at such other times as may be requested by Agent, in its Permitted
Discretion, the following: (a) (i) a summary report of the Trucks,
differentiating with respect to Eligible Trucks and all other Trucks and
otherwise in form and substance satisfactory to Agent in its Permitted
Discretion, indicating, if applicable, (A) changes in value and Depreciation
Amounts and (B) which Trucks were purchased or otherwise acquired during such
period and (ii) a summary report of the Machinery, differentiating with respect
to Eligible Machinery and all other Machinery and otherwise in form and
substance satisfactory to Agent in its Permitted Discretion, indicating, if
applicable, (A) changes in value and Depreciation Amounts and (B) which
Machinery was purchased or otherwise acquired during such period. (b) a summary
report of Eligible Trucks sold or contracted for sale during such period and a
summary report of Eligible Machinery sold or contracted for sale during such
period; and (c) a report reconciling the records of the Borrowers against the
most recent reports of Agent with respect to the Eligible Trucks and Eligible
Machinery. Obligors shall also, within 60 days following the acquisition of any
Truck or Machinery, give the Agent notice of such Obligor’s acquisition of such
Truck or Machinery and deliver to the Agent the original of any certificate of
title covering such Truck or Machinery or if a certificate of title has not yet
been issued in respect of such Truck or Machinery, a copy of an application for
such certificate of title and the receipt therefor provided by the applicable
Governmental Authority (or, in the case of any Truck or Machinery the
certificate of title for which is in the possession of the applicable
Governmental Authority for lien recordation purposes, a copy thereof or, in the
case of any Truck or Machinery, the ownership of which is evidenced by an
electronic title (ELT) in the records of the applicable Governmental Authority
(in lieu of a physical certificate of title), a copy of the notification with
respect to such notation received from such Governmental Authority), and provide
and/or file all other documents or instruments (including any necessary powers
of attorney) necessary to have the Lien of the Agent noted on any such
certificate of title or with the appropriate state office. Notwithstanding
anything to the contrary in this Section 8.4.1, with respect to Machinery, the
requirements under this Section 8.4.1 (other than the first sentence hereof)
shall not be effective until the Machinery Qualifying Date. 8.4.2. Dispositions
of Equipment. No Borrower shall sell, lease or otherwise dispose of any
Equipment, without the prior written consent of Agent, other than (a) as
permitted under Section 10.2.5; (b) Equipment that is worn, damaged, obsolete or
no longer used in the Ordinary Course of Business; and (c) Equipment, other than
Trucks and, after the occurrence of the Machinery Qualifying Date, Machinery,
the disposition of which Equipment is permitted pursuant to the provisions of
the Senior Notes Agreement. 8.4.3. Condition of Equipment. The Equipment is in
good operating condition and repair, and all necessary replacements and repairs
have been made so that the value and



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco075.jpg]
-70- operating efficiency of the Equipment is preserved at all times, reasonable
wear and tear excepted. Each Borrower shall use commercially reasonable efforts
to ensure that the Equipment is mechanically and structurally sound, and capable
of performing the functions for which it was designed, in accordance with
manufacturer specifications. No Borrower shall permit any Equipment to become
affixed to real Property unless any landlord or mortgagee delivers a Lien
Waiver. 8.5. Administration of Deposit Accounts, Securities Accounts and
Commodities Accounts. Schedule 8.5 sets forth all Deposit Accounts (including
all Dominion Accounts), Securities Accounts and Commodity Accounts maintained by
Obligors. Each Obligor shall take all actions necessary to establish Agent’s
control of each such Deposit Account, other than (i) accounts exclusively used
for payroll, payroll taxes or employee benefits, (ii) accounts utilized and
maintained in the Ordinary Course of Business, containing not more than $500,000
in the aggregate for five consecutive Business Days, provided that on or before
such fifth Business Day, the applicable Obligor shall transfer all amounts on
deposit therein exceeding $500,000 to a Deposit Account covered by a Deposit
Account Control Agreement, (iii) solely during the first sixty (60) days after
the consummation of a Permitted Acquisition and so long as a FCCR Trigger Period
is not then in effect, accounts acquired, or accounts of any Subsidiary
acquired, in each case in such Acquisition, (iv) accounts containing proceeds of
Senior Notes Priority Collateral (“Senior Notes Deposit Accounts”) and (v)
accounts containing funds of the types described in Section 10.2.2(e), each, an
“Excluded Deposit Account.” Each Obligor shall take all actions necessary to
establish Agent’s control of each such Securities Account and Commodities
Account, other than (i) accounts utilized and maintained in the Ordinary Course
of Business, with an average monthly balance or value of less than $500,000 in
the aggregate, (ii) solely during the first sixty (60) days after the
consummation of a Permitted Acquisition and so long as a FCCR Trigger Period is
not then in effect, accounts acquired, or accounts of any Subsidiary acquired,
in each case in such Acquisition, (iii) accounts containing proceeds of Senior
Notes Priority Collateral (“Senior Notes Securities and Commodities Accounts”)
and (iv) accounts containing Investment Property, funds or other Property of the
types described in Section 10.2.2(e), each, an “Excluded Securities and
Commodities Account.” Each Obligor shall be the sole account holder of each
Deposit Account, Securities Account and Commodities Account and shall not allow
any other Person (other than Agent) to have control over a Deposit Account,
Securities Account or Commodities Account or any Property deposited or held
therein, other than Senior Notes Deposit Accounts and Property deposited therein
and the Senior Notes Securities and Commodities Account and any Investment
Property, funds, commodity contracts and other Property credited thereto or held
therein. Each Obligor shall promptly notify Agent of any opening or closing of a
Deposit Account, Securities Account or Commodities Account and will amend
Schedule 8.5 to reflect same. 8.6. General Provisions. 8.6.1. Location of
Collateral. All tangible items of Collateral, other than Inventory in transit,
shall at all times be kept by Borrowers at the business locations set forth in
Schedule 8.6.1, except that Borrowers may (a) make sales or other dispositions
of Collateral in accordance with Section 10.2.5; (b) move Collateral to another
location in the United States, Canada or Puerto Rico listed on Schedule 8.6.1;
and (c) upon 15 Business Days’ prior written notice to Agent, move Collateral to
another location in the United States, Canada and Puerto Rico. Each Borrower may
from time to time, with the consent of Agent, in its Permitted



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco076.jpg]
-71- Discretion, amend Schedule 8.6.1 to add additional locations in the United
States, Canada and Puerto Rico. 8.6.2. Insurance of Collateral; Condemnation
Proceeds. (a) Each Borrower shall maintain insurance with respect to the
Collateral, covering casualty, hazard, theft, malicious mischief, flood and
other risks, in amounts, with endorsements and with insurers (with a Best’s
Financial Strength Rating of at least A_ VII, unless otherwise approved by
Agent) reasonably satisfactory to Agent. All proceeds, subject however, to the
provisions of the Intercreditor Agreement, under each policy shall be payable to
Agent. Agent hereby agrees that self-insurance policies in effect on the Closing
Date meet the foregoing insurance requirements as to the type of insurance
covered by such self-insurance. From time to time upon request, Borrowers shall
deliver to Agent the originals or certified copies of its insurance policies and
updated flood plain searches. Unless Agent shall agree otherwise, each policy
shall include satisfactory endorsements (i) showing Agent as loss payee; (ii)
requiring 30 days prior written notice to Agent in the event of cancellation of
the policy for any reason whatsoever; and (iii) specifying that the interest of
Agent shall not be impaired or invalidated by any act or neglect of any Borrower
or the owner of the Property, nor by the occupation of the premises for purposes
more hazardous than are permitted by the policy. If any Borrower fails to
provide and pay for any insurance, Agent may, at its option, but shall not be
required to, procure the insurance and charge Borrowers therefor. Each Borrower
agrees to deliver to Agent, promptly as rendered, copies of all reports made to
insurance companies. While no Event of Default exists, Borrowers may settle,
adjust or compromise any insurance claim, as long as the proceeds are delivered
to Agent. If an Event of Default exists, only Agent shall be authorized to
settle, adjust and compromise such claims. (b) During a Trigger Period, any
proceeds of insurance arising from ABL Priority Collateral and, to the extent
the Machinery Qualifying Date has occurred, Machinery (other than proceeds from
workers’ compensation or D&O insurance) and any awards arising from condemnation
of ABL Priority Collateral and, to the extent the Machinery Qualifying Date has
occurred, Machinery shall be applied to payment of the Revolver Loans, and then
to any other Obligations outstanding. When a Trigger Period is not in effect,
any insurance proceeds or condemnation awards relating to any loss or
destruction of (i) Trucks that have a fair market or book value (whichever is
more) of at least $1,000,000, (ii) Inventory that has a fair market or book
value (whichever is more) of at least $1,000,000 or (iii) after the occurrence
of the Machinery Qualifying Date, Machinery that has a fair market or book value
(whichever is more) of at least $1,000,000 shall be applied to payment of the
Revolver Loans, and then to any other Obligations outstanding. Proceeds of and
awards in respect of Senior Notes Priority Collateral shall be applied as
provided in the Senior Notes Documents and in compliance with the Intercreditor
Agreement. (c) If requested by Borrowers in writing within 30 days after Agent’s
receipt of any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Estate (in each case, other than Senior Notes
Priority Collateral), Borrowers may use such proceeds or awards to repair or
replace such Equipment or Real Estate (and until so used, the proceeds shall be
held by Agent as Cash Collateral) as long as (i) no Default or Event of Default
exists; (ii) such repair or replacement is promptly undertaken and concluded, in
accordance with plans satisfactory to Agent; (iii) replacement buildings are
constructed on the sites of the original casualties and are of comparable size,
quality and utility to the destroyed



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco077.jpg]
-72- buildings; (iv) the repaired or replaced Property is free of Liens, other
than Permitted Liens that are not Purchase Money Liens; (v) Borrowers comply
with disbursement procedures for such repair or replacement as Agent may
reasonably require; and (vi) the aggregate amount of such proceeds or awards
from any single casualty or condemnation does not exceed $2,500,000. 8.6.3.
Protection of Collateral. All expenses of protecting, storing, warehousing,
insuring, handling, maintaining and shipping any Collateral, all Taxes payable
with respect to any Collateral (including any sale thereof), and all other
payments required to be made by Agent to any Person to realize upon any
Collateral, shall be borne and paid by Borrowers. Agent shall not be liable or
responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk. 8.6.4. Defense of
Title. Each Borrower shall use commercially reasonable efforts to defend its
title (and if applicable, the title of the relevant Guarantors) to Collateral
and Agent’s Liens therein against all Persons, claims and demands, except
Permitted Liens. 8.7. Power of Attorney. Each Obligor hereby irrevocably
constitutes and appoints Agent (and all Persons designated by Agent) as such
Obligor’s true and lawful attorney (and agent-in-fact) for the purposes provided
in this Section. Agent, or Agent’s designee, may, without notice and in either
its or an Obligor’s name, but at the cost and expense of Borrowers: (a) Endorse
an Obligor’s name on any Payment Item or other proceeds of Collateral (including
proceeds of insurance) that come into Agent’s possession or control; and (b)
During an Event of Default, (i) notify any Account Debtors of the assignment of
their Accounts, demand and enforce payment of Accounts by legal proceedings or
otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts, Securities
Accounts or Commodities Accounts, and take control, in any manner, of proceeds
of Collateral; (v) prepare, file and sign an Obligor’s name to a proof of claim
or other document in a bankruptcy of an Account Debtor, or to any notice,
assignment or satisfaction of Lien or similar document; (vi) receive, open and
dispose of mail addressed to an Obligor, and notify postal authorities to
deliver any such mail to an address designated by Agent; (vii) endorse any
Chattel Paper, Document, Instrument, bill of lading, or other document or
agreement relating to any Accounts, Inventory or other Collateral; (viii) use an
Obligor’s stationery and sign its name to verifications of Accounts and notices
to Account Debtors; (ix) use information contained in any data processing,
electronic or information systems relating to Collateral; (x) make and adjust
claims under insurance policies; (xi) take any action as may be necessary or
appropriate to obtain payment under any letter of credit, banker’s acceptance or
other instrument for which an Obligor is a beneficiary; and (xii) take all other
actions as Agent deems appropriate to fulfill any Obligor’s obligations under
the Loan Documents.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco078.jpg]
-73- SECTION 9. REPRESENTATIONS AND WARRANTIES 9.1. General Representations and
Warranties. To induce Agent and Lenders to enter into this Agreement and to make
available the Commitments, Loans and Letters of Credit, each Obligor represents
and warrants that: 9.1.1. Organization and Qualification. Each Obligor and
Subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, except to the extent otherwise
described on Schedule 9.1.1 attached hereto. Each Obligor and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect, except to the extent
otherwise described on Schedule 9.1.1 attached hereto. 9.1.2. Power and
Authority. Each Obligor is duly authorized to execute, deliver and perform its
Loan Documents. The execution, delivery and performance of the Loan Documents
have been duly authorized by all necessary action, and do not (a) require any
consent or approval of any holders of Equity Interests of any Obligor, except
those already obtained; (b) contravene the Organic Documents of any Obligor; (c)
violate or cause a default under any Applicable Law or Material Contract; or (d)
result in or require the imposition of any Lien (other than Permitted Liens) on
any Obligor’s Property. 9.1.3. Enforceability. Each Loan Document is a legal,
valid and binding obligation of each Obligor party thereto, enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally. 9.1.4. Capital Structure. Schedule 9.1.4 shows, for each
Obligor and Subsidiary, its name, jurisdiction of organization, authorized and
issued Equity Interests, holders of its Equity Interests, and agreements binding
on such holders with respect to such Equity Interests. Except as disclosed on
Schedule 9.1.4, since October 29, 2013, no Obligor or Subsidiary has acquired
any substantial assets from any other Person nor been the surviving entity in a
merger or combination. Each Obligor has good title to its Equity Interests in
its Subsidiaries, subject only to Agent’s Lien and Senior Note Agent’s Lien, and
all such Equity Interests are duly issued, and, to the extent in the form of
corporate stock, fully paid and non- assessable. Except as described on Schedule
9.1.4, there are no outstanding purchase options, warrants, subscription rights,
agreements to issue or sell, convertible interests, phantom rights or powers of
attorney relating to Equity Interests of any Obligor or Subsidiary. 9.1.5. Title
to Properties; Priority of Liens. Each Obligor and Subsidiary has good and
indefeasible title to (or valid leasehold interests in) all of its Real Estate
necessary in the Ordinary Course of Business, and good title to all of its
personal Property, including all Property reflected in any financial statements
delivered to Agent or Lenders, in each case free of Liens except Permitted
Liens. Each Obligor and Subsidiary has paid and discharged all lawful claims
that, if unpaid, could become a Lien on its Properties, other than Permitted
Liens. All Liens of Agent in the Collateral are duly perfected, first priority
Liens, subject only to Permitted Liens that are expressly allowed to have
priority over Agent’s Liens.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco079.jpg]
-74- 9.1.6. Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Borrowers warrant, with respect to each Account at the time it is shown
as an Eligible Account in a Borrowing Base Certificate, that: (a) it is genuine
and in all respects what it purports to be, and is not evidenced by a judgment;
(b) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;
(c) it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Agent on request; (d) to Borrowers’ knowledge, it is not subject to
any offset, Lien (other than Agent’s Lien and Liens securing the obligations
under the Senior Notes Agreement), deduction, defense, dispute, counterclaim or
other adverse condition except as arising in the Ordinary Course of Business and
disclosed to Agent; and it is absolutely owing by the Account Debtor, without
contingency in any respect; (e) no purchase order, agreement, document or
Applicable Law restricts assignment of the Account to Agent (regardless of
whether, under the UCC, the restriction is ineffective), and the applicable
Borrower is the sole payee or remittance party shown on the invoice; (f) no
extension, compromise, settlement, modification, credit, deduction or return has
been authorized with respect to the Account, except discounts or allowances
granted in the Ordinary Course of Business for prompt payment that are reflected
on the face of the invoice related thereto and in the reports submitted to Agent
hereunder; and (g) to the best of Borrowers’ knowledge, (i) there are no facts
or circumstances that are reasonably likely to impair the enforceability or
collectibility of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition. 9.1.7. Financial
Statements. The consolidated balance sheets, and related statements of income,
cash flow and shareholder’s equity, of US Concrete and Subsidiaries that have
been and are hereafter delivered to Agent and Lenders, are prepared in
accordance with GAAP, and fairly present in all material respects the financial
positions and results of operations of US Concrete and Subsidiaries at the dates
and for the periods indicated, subject, in the case of quarterly and monthly
statements, to normal year-end adjustments and the absence of footnotes. All
projections delivered from time to time to Agent and Lenders have been prepared
in good faith, based on reasonable assumptions in light of the circumstances at
such time. Since



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco080.jpg]
-75- December 31, 2014 there has been no change in the condition, financial or
otherwise, of any Borrower or Subsidiary that could reasonably be expected to
have a Material Adverse Effect. No financial statement delivered to Agent or
Lenders at any time contains any untrue statement of a material fact, nor fails
to disclose any material fact necessary to make such statement not materially
misleading. Borrowers and their Subsidiaries are Solvent on a consolidated
basis. 9.1.8. Surety Obligations. No Borrower or Subsidiary is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as described on Schedule
9.1.8 attached hereto or as permitted under Section 10.2.1. 9.1.9. Taxes. Except
as described on Schedule 9.1.9 attached hereto, each Borrower and Subsidiary has
filed all federal, state and local tax returns and other reports that it is
required by law to file, and has paid, or made provision for the payment of, all
Taxes upon it, its income and its Properties that are due and payable, except to
the extent being Properly Contested and except for Taxes in respect of which the
aggregate liability does not exceed $1,000,000. The provision for Taxes on the
books of each Borrower and Subsidiary is adequate for all years not closed by
applicable statutes, and for its current Fiscal Year. 9.1.10. Brokers. Except as
may be payable to Agent, Lenders or their respective Affiliates in connection
with the Loan, there are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents. 9.1.11. Intellectual Property. Except as could not reasonably be
expected to have a Material Adverse Effect, each Obligor and Subsidiary owns or
has the lawful right to use all Intellectual Property necessary for the conduct
of its business, without conflict with any rights of others. There is no pending
or, to any Obligor’s knowledge, threatened Intellectual Property Claim with
respect to any Obligor, any Subsidiary or any of their Property (including any
Intellectual Property). Except as disclosed on Schedule 9.1.11, no Obligor or
Subsidiary pays or owes any Royalty or other compensation to any Person with
respect to any Intellectual Property. All Intellectual Property owned, used or
licensed by, or otherwise subject to any interests of, any Obligor or Subsidiary
is shown on Schedule 9.1.11. 9.1.12. Governmental Approvals. Each Obligor and
Subsidiary has, is in compliance with, and is in good standing with respect to,
all Governmental Approvals necessary to conduct its business and to own, lease
and operate its Properties, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect. All necessary import, export or
other licenses, permits or certificates for the import or handling of any goods
or other Collateral have been procured and are in effect, and Obligors and
Subsidiaries have complied with all foreign and domestic laws with respect to
the shipment and importation of any goods or Collateral, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect. 9.1.13. Compliance with Laws. Each Borrower and Subsidiary has duly
complied, and its Properties and business operations are in compliance, in all
material respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco081.jpg]
-76- noncompliance issued to any Borrower or Subsidiary under any Applicable
Law. No Inventory has been produced in violation of the FLSA. 9.1.14. Compliance
with Environmental Laws. Except as disclosed on Schedule 9.1.14, no Borrower’s
or Subsidiary’s present and, to their knowledge, none of Borrower’s or
Subsidiary’s past operations, Real Estate or other Properties are subject to any
federal, state or local investigation known to the Borrowers to determine
whether any remedial action is needed to address any environmental pollution,
hazardous material or environmental clean-up. No Borrower or Subsidiary has
received any Environmental Notice. No Borrower or Subsidiary has any contingent
liability with respect to any Environmental Release, environmental pollution or
hazardous material on any Real Estate now or previously owned, leased or
operated by it, except as could not reasonably be expected to have a Material
Adverse Effect. 9.1.15. Burdensome Contracts. No Borrower or Subsidiary is a
party or subject to any contract, agreement or charter restriction that could
reasonably be expected to have a Material Adverse Effect. No Borrower or
Subsidiary is party or subject to any Restrictive Agreement, except as shown on
Schedule 9.1.15 or as otherwise permitted under Section 10.2.3(b) or 10.2.13. No
such Restrictive Agreement prohibits the execution, delivery or performance of
any Loan Document by an Obligor. 9.1.16. Litigation. Except as shown on Schedule
9.1.16, there are no proceedings or investigations pending or, to any Obligor’s
knowledge, threatened against any Obligor or Subsidiary, or any of their
businesses, operations, Properties, prospects or conditions, that (a) relate to
any Loan Documents or transactions contemplated thereby; or (b) could reasonably
be expected to have a Material Adverse Effect if determined adversely to any
Obligor or Subsidiary. Except as shown on such Schedule, no Obligor has a
Commercial Tort Claim (other than, as long as no Default or Event of Default
exists, a Commercial Tort Claim for less than $100,000). No Obligor or
Subsidiary is in default with respect to any order, injunction or judgment of
any Governmental Authority. 9.1.17. No Defaults. No event or circumstance has
occurred or exists that constitutes a Default or Event of Default. No Obligor or
Subsidiary is in default, and no event or circumstance has occurred or exists
that with the passage of time or giving of notice (i) would constitute a
material default, under any Material Contract described in clause (a), (b) or
(c) of the definition of “Material Contract” or (ii) as to any other Material
Contract described in clause (d) of the of the definition of “Material
Contract”, permit the holder thereof to accelerate or demand payment of such
Debt. There is no basis upon which any party (other than an Obligor or
Subsidiary) could terminate a Material Contract prior to its scheduled
termination date. 9.1.18. ERISA. Except as disclosed on Schedule 9.1.18: (a)
Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter or an opinion letter on which employers may reasonably rely
from the IRS or an application for such a letter is currently being processed by
the IRS with respect thereto and, to the knowledge of Borrowers, nothing has
occurred which would prevent, or cause the loss of, such qualification. Except
as would not reasonably be expected to have a Material Adverse



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco082.jpg]
-77- Effect, each Obligor and, to the knowledge of Obligors, each ERISA
Affiliate has met all applicable requirements under the Code, ERISA and the
Pension Protection Act of 2006 with respect to each Plan, and no application for
a waiver of the minimum funding standards or an extension of any amortization
period has been made with respect to any Plan. (b) There are no pending or, to
the knowledge of Obligors, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. To the knowledge of Obligors, there
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted in or could reasonably be
expected to have a Material Adverse Effect. (c) (i) No ERISA Event has occurred
or is reasonably expected to occur, except as would not reasonably be expected
to have a Material Adverse Effect; (ii) no Pension Plan has any Unfunded Pension
Liability, except as would not reasonably be expected to have a Material Adverse
Effect; (iii) no Obligor or, to the knowledge of Obligors, ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA), except as would not reasonably be expected to have
a Material Adverse Effect; (iv) no Obligor or, to the knowledge of Obligors,
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan, except
as would not reasonably be expected to have a Material Adverse Effect (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability); (v) no Obligor or ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or 4212(c) of ERISA; and
(vi) as of the most recent valuation date for any Pension Plan or Multiemployer
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is at least 60%, and no Obligor or ERISA Affiliate knows of any
fact or circumstance that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of such
date. (d) With respect to any Foreign Plan, except as in the aggregate would not
reasonably be expected to have a Material Adverse Effect, (i) all employer and
employee contributions required by law or by the terms of the Foreign Plan have
been made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities. 9.1.19.
Trade Relations. There exists no actual or threatened termination, limitation or
modification of any business relationship between any Borrower or Subsidiary and
any customer or supplier, or any group of customers or suppliers, which
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect. There exists no condition or circumstance that could
reasonably be expected to materially impair the ability of any Borrower or
Subsidiary to conduct its business at any time hereafter in substantially the
same manner as conducted on the Closing Date.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco083.jpg]
-78- 9.1.20. Labor Relations. Except as described on Schedule 9.1.20, no
Borrower or Subsidiary is party to or bound by any collective bargaining
agreement. There are no material grievances, disputes or controversies with any
union or other organization of any Borrower’s or Subsidiary’s employees, or, to
any Borrower’s knowledge, any asserted or threatened strikes, work stoppages or
demands for collective bargaining. Borrowers may update Schedule 9.1.20 (i) from
time to time with Agent’s consent, not to be unreasonably withheld, delayed or
conditioned, (ii) to reflect Permitted Acquisitions, or (iii) to reflect any new
collective bargaining agreement. 9.1.21. Payable Practices. No Borrower or
Subsidiary has made any material change in its historical accounts payable
practices from those in effect on the Closing Date. 9.1.22. Not a Regulated
Entity. No Obligor is (a) an “investment company” or a “person directly or
indirectly controlled by or acting on behalf of an investment company” within
the meaning of the Investment Company Act of 1940; or (b) subject to regulation
under the Federal Power Act, the Interstate Commerce Act, any public utilities
code or any other Applicable Law regarding its authority to incur Debt. 9.1.23.
Margin Stock. No Borrower or Subsidiary is engaged, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No Loan proceeds or Letters of Credit
will be used by Borrowers to purchase or carry, or to reduce or refinance any
Debt incurred to purchase or carry, any Margin Stock or for any related purpose
governed by Regulations T, U or X of the Board of Governors. 9.1.24. OFAC. No
Obligor, or, to the knowledge of any Obligor, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity currently
the subject of any Sanctions. No Obligor is located, organized or resident in a
Designated Jurisdiction. 9.2. Complete Disclosure. No Loan Document contains any
untrue statement of a material fact, nor fails to disclose any material fact
necessary to make the statements contained therein not materially misleading.
There is no fact or circumstance that any Obligor has failed to disclose to
Agent in writing that could reasonably be expected to have a Material Adverse
Effect. SECTION 10. COVENANTS AND CONTINUING AGREEMENTS 10.1. Affirmative
Covenants. As long as any Commitments or Obligations are outstanding, each
Obligor shall, and shall cause each Subsidiary to: 10.1.1. Inspections;
Appraisals. (a) Permit Agent from time to time, subject (except when a Default
or Event of Default exists) to reasonable notice and normal business hours, to
visit and inspect the Properties of any Obligor or Subsidiary, inspect, audit
and make extracts from any Obligor’s or Subsidiary’s books and records, and
discuss with its officers, agents, advisors and independent accountants such
Obligor’s or Subsidiary’s business, financial condition, assets, prospects and
results of operations. Lenders may participate in any such visit or inspection,
at their own expense. Neither Agent nor any Lender shall have any duty to any
Obligor to make any inspection, nor to share any results of any inspection,
appraisal or report with any Obligor.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco084.jpg]
-79- Obligor’s acknowledge that all inspections, appraisals and reports are
prepared by Agent and Lenders for their purposes, and Obligors shall not be
entitled to rely upon them. (b) Reimburse Agent for all charges, costs and
expenses of Agent in connection with (i) examinations of any Obligor’s books and
records or any other financial or Collateral matters as Agent deems appropriate
but, so long no Default or Event of Default has occurred and is continuing, in
no event more frequently than one time per Loan Year or two times per Loan Year
if a Trigger Period has occurred in such Loan Year; and (ii) all appraisals of
Inventory as Agent deems appropriate but, so long as no Default or Event of
Default has occurred and is continuing, no more frequently than one time per
Loan Year (provided that the foregoing shall not limit the number of appraisals
of Inventory Agent may conduct at its own expense in any Loan Year), (iii)
appraisals of Equipment as Agent deems appropriate but, so long no Default or
Event of Default has occurred and is continuing, in no event more frequently
than one time per Loan Year; provided, however, that if an examination or
appraisal is initiated during a Default or Event of Default, all such charges,
costs and expenses therefor shall be reimbursed by Borrowers without regard to
such limits. Borrowers agree to pay Agent’s then standard charges for
examination activities, including the standard charges of Agent’s internal
examination and appraisal groups, as well as the charges of any third party used
for such purposes. 10.1.2. Financial and Other Information. Keep adequate
records and books of account with respect to its business activities, in which
proper entries are made in accordance with GAAP reflecting all financial
transactions; and furnish to Agent and Lenders: (a) as soon as available, and in
any event within 90 days after the close of each Fiscal Year, balance sheets as
of the end of such Fiscal Year and the related statements of income, cash flow
and shareholders’ equity for such Fiscal Year, on a consolidated basis for US
Concrete and Subsidiaries, which consolidated statements shall be audited and
certified (without qualification) by a firm of independent certified public
accountants of recognized standing selected by US Concrete and acceptable to
Agent, and shall set forth in comparative form corresponding figures for the
preceding Fiscal Year and other information acceptable to Agent; (b) as soon as
available, and in any event within 30 days after the end of each month (but
within 45 days after the last month in each Fiscal Quarter end), unaudited
balance sheets as of the end of such month and the related statements of income
and a report of the component figures comprising Fixed Charges for such month
and for the portion of the Fiscal Year then elapsed, on a consolidated basis for
US Concrete and Subsidiaries, setting forth in comparative form corresponding
figures for the preceding Fiscal Year and certified by a Senior Officer with
relevant knowledge or responsibility of Borrower Agent as prepared in accordance
with GAAP and fairly presenting in all material respects the financial position
and results of operations for such month and period, subject to normal year-end
adjustments and the absence of footnotes; (c) concurrently with delivery of
financial statements under clauses (a) and (b) above, or more frequently if
requested by Agent while a Default or Event of Default exists, a Compliance
Certificate executed by the Senior Officer with relevant knowledge or
responsibility of Borrower Agent;



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco085.jpg]
-80- (d) concurrently with delivery of financial statements under clause (a)
above, copies of all final management letters and other material reports
submitted to Borrowers by their accountants in connection with such financial
statements; (e) not later than 30 days after the end of each Fiscal Year,
projections of Borrowers’ consolidated (i) results of operations and
Availability for the next Fiscal Year, month by month, (ii) balance sheets and
cash flow for the next Fiscal Year, quarter by quarter, and (iii) balance sheet,
results of operations, cash flow and Availability for the next three Fiscal
Years, year by year; (f) at Agent’s request, a listing of each Borrower’s trade
payables, specifying the trade creditor and balance due, and a detailed trade
payable aging, all in form satisfactory to Agent; (g) promptly after the sending
or filing thereof, copies of any annual report to be filed in connection with
each Plan or Foreign Plan; (h) promptly after the delivery thereof, copies of
any certificates or reports delivered to the Senior Notes Trustee or Senior
Notes Agent that report the calculation of the Senior Notes Borrowing Base,
together with a certificate executed by a Senior Officer with relevant knowledge
or responsibility of Borrower Agent certifying to Agent such calculation of the
Senior Notes Borrowing Base; and (i) such other reports and information
(financial or otherwise) as Agent may request from time to time in its Permitted
Discretion in connection with any Collateral or any Borrower’s, Subsidiary’s or
other Obligor’s financial condition or business. 10.1.3. Notices. Notify Agent
and Lenders in writing, promptly after a Borrower’s Senior Officer obtains
knowledge thereof, of any of the following that affects an Obligor: (a) the
threat or commencement of any proceeding or investigation, whether or not
covered by insurance, if an adverse determination could have a Material Adverse
Effect; (b) any pending or threatened labor dispute, strike or walkout, or the
expiration of any material labor contract; (c) any default under or termination
of a Material Contract; (d) the existence of any Default or Event of Default;
(e) any judgment in an amount exceeding $1,000,000; (f) the assertion of any
Intellectual Property Claim, if an adverse resolution could reasonably be
expected to have a Material Adverse Effect; (g) any violation or asserted
violation of any Applicable Law (including ERISA, OSHA, FLSA, or any
Environmental Laws), if an adverse resolution could reasonably be expected to
have a Material Adverse Effect; (h) any Environmental Release by an Obligor or
on any Property owned, leased or occupied by an Obligor; or receipt of any
Environmental Notice, except as could not reasonably be expected to have a
Material Adverse Effect; (i) the occurrence of any ERISA Event; (j) the
discharge of or any withdrawal or resignation by Borrowers’ independent
accountants; or (k) any opening of a new office or place of business, at least
15 days prior to such opening. 10.1.4. Landlord and Storage Agreements. Upon
request, provide Agent with copies of all existing agreements, and promptly
after execution thereof provide Agent with copies of all future agreements,
between an Obligor and any landlord, warehouseman, processor, shipper, bailee or
other Person that owns any premises at which any Collateral may be kept or that
otherwise may possess or handle any Collateral.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco086.jpg]
-81- 10.1.5. Compliance with Laws. Comply with all Applicable Laws, including
ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of any Borrower or Subsidiary, it shall act
promptly and diligently to investigate and report (to the extent such
Environmental Release is of a reportable quantity) to Agent and all appropriate
Governmental Authorities the extent of, and to make appropriate remedial action
to eliminate, such Environmental Release, whether or not directed to do so by
any Governmental Authority. 10.1.6. Taxes. Pay and discharge all Taxes prior to
the date on which they become delinquent or penalties attach, except (i) such
Taxes as are being Properly Contested and (ii) Taxes under Chapter 171 of the
Texas Tax Code the State of Texas alleges are owed by Borrowers in an amount not
to exceed $3,000,000 at any time, so long as such alleged taxes are being
properly contested in good faith by appropriate proceedings promptly instituted
and diligently pursued. 10.1.7. Insurance. In addition to the insurance required
hereunder with respect to Collateral pursuant to Section 8.6.2, maintain (i)
insurance with insurers (with a Best Rating of at least A7, unless otherwise
approved by Agent) or (ii) self insurance existing on the Closing Date and other
self insurance to the extent it is maintained in the Ordinary Course of
Businesses and by similarly situated Persons in the same industry of established
reputation (provided, however, that under all circumstances Borrowing Base
Collateral shall be insured pursuant to the foregoing clause (i), other than
collision damage to Trucks or Machinery which may be covered by self-insurance
policies in effect on Closing Date), in each case satisfactory to Agent in its
Permitted Discretion, (a) with respect to the Properties and business of
Borrowers and Subsidiaries of such type (including workers’ compensation,
larceny, embezzlement, or other criminal misappropriation insurance), in such
amounts, and with such coverages and deductibles as are customary for companies
similarly situated; and (b) business interruption insurance in an amount not
less than $5,000,000, with deductibles and subject to an insurance assignment
satisfactory to Agent. 10.1.8. Licenses. Keep each License affecting any
material portion of the ABL Priority Collateral (including the manufacture,
distribution or disposition of Inventory) or any other material Property of
Borrowers and Subsidiaries in full force and effect; promptly notify Agent of
any proposed modification to any such License, or entry into any new License, in
each case at least 30 days prior to its effective date; pay all Royalties when
due; and notify Agent of any default or breach asserted by any Person to have
occurred under any License. 10.1.9. Future Subsidiaries. Promptly notify Agent
upon any Person becoming a Subsidiary and, if such Person is not a Foreign
Subsidiary, cause it to guaranty the Obligations in a manner consistent with
Section 14, and to execute and deliver such documents, instruments and
agreements and to take such other actions as Agent shall require to evidence and
perfect a Lien in favor of Agent on all assets of such Person, including
delivery of such legal opinions, in form and substance satisfactory to Agent, as
it shall deem appropriate.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco087.jpg]
-82- 10.1.10. Depository Bank. Maintain Bank of America, N.A. as its principal
depository bank, including for the maintenance of all operating, collection,
disbursement and other deposit accounts (except for Excluded Deposit Accounts);
provided, however, the foregoing requirements shall not include Cash Management
Services. 10.1.11. Titled Vehicles. Within ninety (90) days of the Closing Date
(or such longer period as Agent may establish in its Permitted Discretion),
ensure that with respect to each of the Trucks owned by an Obligor on the
Closing Date that are covered by a certificate of title, other than Trucks
disposed of during such 90-day period, the Lien of Agent is noted thereon by the
appropriate state office of the state where such Truck is registered; provided,
however, that notwithstanding any other provision of this Agreement or any other
Loan Document, Obligors’ failure to so note the Agent’s Lien on such
certificates of title as to 20% of the total number of Trucks owned by all of
the Obligors on the Closing Date shall not constitute an Event of Default, but,
for the avoidance of doubt such Trucks (“Excluded Trucks”) shall not constitute
“Eligible Trucks” unless and until Obligors so note the Agent’s Lien on such
certificates of title, except as provided in clauses (b) and (e) of the
definition of “Eligible Trucks”. Within ninety (90) days of the Machinery
Qualifying Date (or such longer period as Agent may establish in its Permitted
Discretion), ensure that with respect to each of the Machinery owned by an
Obligor on the Machinery Qualifying Date that are covered by a certificate of
title, other than Machinery disposed of during such 90-day period, the Lien of
Agent is noted thereon by the appropriate state office of the state where such
Machinery is registered; provided, however, that notwithstanding any other
provision of this Agreement or any other Loan Document, Obligors’ failure to so
note the Agent’s Lien on such certificates of title as to 20% of the total
number of Machinery owned by all of the Obligors on the Machinery Qualifying
Date shall not constitute an Event of Default, but, for the avoidance of doubt
such Machinery (“Excluded Machinery”) shall not constitute “Eligible Machinery”
unless and until Obligors so note the Agent’s Lien on such certificates of
title, except as provided in clauses (b) and (e) of the definition of “Eligible
Machinery”. 10.1.12. New Jersey Legal Opinion. Within forty-five (45) days after
the Closing Date, deliver or cause to be delivered to Agent a legal opinion in
form and substance satisfactory to Agent in its Permitted Discretion from local
counsel in the State of New Jersey, covering the Obligors organized in the State
of New Jersey, the parties hereto agreeing that such legal opinion will be
satisfactory to Agent if it is in form and substance substantially similar to
the legal opinion of Akin, Gump, Strauss, Hauer & Feld, L.L.P. delivered to
Agent on the Closing Date; provided, however, notwithstanding anything herein to
the contrary, the failure of Obligors to deliver or cause to be delivered such
legal opinion within such forty-five (45) day period shall not constitute a
Default or Event of Default, and shall not give rise to any right or remedy of
Agent or any Lender not otherwise available under the Loan Documents. 10.1.13.
Joinder of Custom-Crete, LLC. Within thirty (30) days after the Closing Date (or
such longer period as Agent may establish in its Permitted Discretion), cause
Custom-Crete, LLC, a Texas limited liability company and Subsidiary of US
Concrete, to be joined to this Agreement as a Guarantor in accordance with
Section 10.1.9 or as a Borrower in accordance with Section 7.7. 10.2. Negative
Covenants. As long as any Commitments or Obligations are outstanding, each
Obligor shall not, and shall cause each Subsidiary not to:



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco088.jpg]
-83- 10.2.1. Permitted Debt. Create, incur, guarantee or suffer to exist any
Debt, except: (a) the Obligations; (b) Subordinated Debt; (c) Permitted Purchase
Money Debt; (d) Borrowed Money (other than the Obligations, Subordinated Debt
and Permitted Purchase Money Debt, but including the Senior Notes outstanding on
the Closing Date), but only to the extent outstanding on the Closing Date and
not satisfied with proceeds of the initial Loans; (e) Debt with respect to Bank
Products incurred in the Ordinary Course of Business; (f) Debt that is in
existence when a Person becomes a Subsidiary or that is secured by an asset when
acquired by a Borrower or Subsidiary, as long as such Debt was not incurred in
contemplation of such Person becoming a Subsidiary or such acquisition, and does
not exceed $30,000,000 in the aggregate at any time; (g) Permitted Contingent
Obligations; (h) Refinancing Debt as long as each Refinancing Condition is
satisfied; (i) unsecured Debt of the type contemplated by Section 10.2.6(d),
provided that such Debt is subordinated to the Obligations on terms and
conditions satisfactory to Agent in its Permitted Discretion; (j) Debt
representing deferred compensation to employees of any Obligor incurred in the
Ordinary Course of Business; (k) Debt consisting of the financing of insurance
premiums incurred in the Ordinary Course of Business; (l) Debt of the type and
amount contemplated by Section 10.2.3(a)(iv); (m) Debt that is not included in
any of the other clauses of this Section, is not secured by a Lien and does not
exceed $10,000,000 in the aggregate at any time; (n) the Existing Debt, as in
effect on the Closing Date; (o) Debt under Multiemployer Plans and Pension
Plans; (p) unsecured Debt representing obligations to pay the deferred purchase
price of assets, including any earn-out, to the extent incurred in connection
with a Permitted Acquisition; and



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco089.jpg]
-84- (q) other unsecured Debt so long as the Interest Coverage Ratio, determined
on a pro forma basis immediately after giving effect to the incurrence of such
unsecured Debt for the most recent trailing twelve month period, is greater than
or equal to 2.0 to 1.0. In each Compliance Certificate delivered by Borrower
Agent pursuant to Section 10.1.2(c), Borrower Agent shall certify as to the
amount of unsecured Debt incurred under this Section 10.2.1(q) since the date of
the previous Compliance Certificate delivered pursuant to Section 10.1.2(c) and
shall demonstrate compliance with the foregoing Interest Coverage Ratio
requirement. 10.2.2. Permitted Liens. Create or suffer to exist any Lien upon
any of its Property, except the following (collectively, “Permitted Liens”): (a)
Liens in favor of Agent and Liens in favor of Senior Notes Agent securing the
obligations under the Senior Notes Agreement, and Liens in favor of the holders
(or any agent, representative or trustee for such holders) of any Refinancing
Debt incurred in respect of the Senior Notes in compliance with the Refinancing
Conditions (in each case, the priority of which shall be as provided in the
Intercreditor Agreement or shall be more favorable to Agent and Secured Parties
than as in effect on the Closing Date); (b) Purchase Money Liens securing
Permitted Purchase Money Debt; (c) Liens for Taxes not yet due or being Properly
Contested; (d) statutory Liens (other than Liens for Taxes or imposed under
ERISA) and similar contractual Liens, which are not perfected and arise in the
Ordinary Course of Business, but only if (i) payment of the obligations secured
thereby is not yet due or is being Properly Contested, and (ii) no enforcement
action (including foreclosure) is being taken with respect to such Lien or
against the Collateral subject to such Lien, and (iii) such Liens do not
materially impair the value or use of the Property or materially impair
operation of the business of any Borrower or Subsidiary; (e) Liens incurred or
deposits made in the Ordinary Course of Business to secure the performance of
tenders, bids, leases, contracts (except those relating to Borrowed Money),
statutory obligations and other similar obligations, or arising as a result of
progress payments under government contracts or Liens in favor of issuers of
surety bonds; (f) Liens arising in the Ordinary Course of Business that are
subject to Lien Waivers; (g) Liens arising by virtue of a judgment or judicial
order against any Borrower or Subsidiary, or any Property of a Borrower or
Subsidiary, as long as such Liens are (i) in existence for less than 20
consecutive days or being Properly Contested, and (ii) at all times junior to
Agent’s Liens; (h) easements, rights-of-way, restrictions, covenants or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any monetary obligation and do not interfere with the
Ordinary Course of Business;



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco090.jpg]
-85- (i) normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection; (j) Liens affecting the fee title of any leased Real
Estate, which are created by a party other than an Obligor; (k) encumbrances
arising under leases, subleases, licenses or sublicenses of Real Estate that do
not, in the aggregate, materially detract from the value of such Real Estate or
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such Real Estate; (l) financing statements with respect to a
lessor’s rights in and to personal property leased to such Person in the
Ordinary Course of such Person’s Business other than through a Capital Lease;
(m) Liens securing Debt permitted under Section 10.2.1(f), but only on the
Subsidiary or assets so acquired and improvements, repairs, additions,
attachments and accessions thereto, parts, replacements and substitutions
therefor, and products and proceeds thereof; (n) Liens securing Debt permitted
under Section 10.2.1(k), provided that such Liens are limited to securing only
the unpaid premiums under the applicable insurance policy and the only property
subject to such Lien is the policy financed; (o) Liens securing obligations in
an aggregate amount not to exceed $2,000,000 at any time; (p) Liens resulting
from the deposit of funds or evidences of Debt in trust for the purpose of
defeasing or discharging Debt of a Borrower or a Subsidiary so long as such
defeasance or discharge is otherwise permitted under this Agreement; (q)
non-exclusive Licenses or sub-Licenses granted by any Obligor in the Ordinary
Course of Business; (r) Liens attaching solely to cash earnest money deposits or
installment payments in connection with any letter of intent or purchase
agreement in connection with a Permitted Acquisition; (s) Liens arising by
operation of law under Article 2 of the UCC in favor of reclaiming seller of
goods or buyer of goods; (t) Liens arising from filing UCC financing statements
relating solely to leases not prohibited by this Agreement; (u) Liens in favor
of customs and revenue authorities arising as a matter of law to secure payment
of customs duties in connection with the importation of goods; (v) existing
Liens shown on Schedule 10.2.2;



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco091.jpg]
-86- (w) Liens upon specific items of Inventory or other goods and proceeds of
any Borrower or Subsidiary securing such Borrower or Subsidiary’s obligation in
respect of bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such Inventory or other
goods; (x) Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into in the ordinary
course of business; (y) Liens encumbering property or assets under construction
arising from progress or partial payments by a customer of any Borrower or
Subsidiary relating to such property or assets; (z) (i) With respect to real
Property owned by any Borrower or Subsidiary, Liens encumbering any leases or
subleases of real Property leased to a third party and not incurred in
connection with Indebtedness, which do not materially distract from the use of
the property subject thereto and that do not, in the aggregate, impair in any
material respect the ordinary conduct of the business of the Borrowers and
Subsidiaries, taken as a whole, and (ii) with respect to any real Property
leased by any Borrower or Subsidiary any Liens on the title of such property not
created by any Borrower or Subsidiary, as applicable; and (aa) Liens (i) on
advances of cash or Cash Equivalents in favor of the seller of any asset to be
acquired by any Borrower or Subsidiary to be applied against the purchase price
for such assets or (ii) consisting of an agreement to dispose of property in a
disposition permitted hereunder. 10.2.3. Distributions; Upstream Payments. (a)
Declare or make any Distributions, except (i) Upstream Payments; (ii) US
Concrete may declare and pay Distributions with respect to its Equity Interests
payable solely in additional shares of its Equity Interests (other than
Disqualified Equity Interests); (iii) US Concrete may make Distributions, not
exceeding $10,000,000 during any Fiscal Year, pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of US
Concrete and its Subsidiaries or rights plans for holders of its Equity
Interests; (iv) a Borrower may make payments in cash or issue notes to former
employees, officers or directors of such Borrower in connection with the
redemption or repurchase of Equity Interests in such Borrower from such former
employees, officers or directors upon termination of employment with such
Borrower or their death or disability in an aggregate amount not to exceed
$1,500,000 and provided such notes are subordinate to the Obligations in form
and substance reasonably acceptable to the Agent; (v) Subsidiaries may make
Distributions ratably with respect to their Equity Interests; (vi) Distributions
in respect of fractional shares; (vii) other Distributions (including the
repurchase or retirement of warrants existing as of the Initial Closing Date
with respect to US Concrete’s Equity Interests) so long as all of the
Distribution Conditions are satisfied with respect thereto; and (viii)
Distributions in connection with US Concrete’s purchase or redemption of its
Equity Interests so long as all of the Stock Redemption Conditions are satisfied
with respect thereto, or (b) create or suffer to exist any encumbrance or
restriction on the ability of a Subsidiary to make any Upstream Payment, except
for restrictions under the Loan Documents, under Applicable Law, in effect on
the Closing Date as shown on Schedule 9.1.15 or under an agreement permitted
under Section 10.2.13. 10.2.4. Restricted Investments. Make any Restricted
Investment.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco092.jpg]
-87- 10.2.5. Disposition of Assets. Make any Asset Disposition, except (a) a
Permitted Asset Disposition; (b) a disposition of Equipment under Section 8.4.2;
(c) a transfer of Property by a Subsidiary or Obligor to an Obligor; or (d) the
disposition of the Real Estate listed on Schedule 10.2.5. 10.2.6. Loans. Make
any loans or other advances of money to any Person, except (a) advances to an
officer or employee for salary, travel expenses, commissions and similar items
in the Ordinary Course of Business up to an aggregate maximum amount of $500,000
in the aggregate at any one time outstanding; (b) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (c) deposits
with financial institutions permitted hereunder; and (d) intercompany loans by
an Obligor to another Obligor, provided each Obligor hereby agrees and
acknowledges payment of such intercompany loans are subject to the subordination
provisions of Section 5.10.5 and Section 14.7 hereof. 10.2.7. Restrictions on
Payment of Certain Debt. Make any payments (whether voluntary or mandatory, or a
prepayment, purchase, redemption, retirement, defeasance or acquisition; each,
for purposes of this Section 10.2.7, a “payment”) with respect to any (a)
Subordinated Debt, except regularly scheduled payments of principal, interest
and fees, but only to the extent permitted under any subordination agreement
relating to such Debt (and a Senior Officer of Borrower Agent shall certify to
Agent, not less than five Business Days prior to the date of payment, that all
conditions under such agreement have been satisfied); or (b) Borrowed Money
(other than Purchase Money Debt to the extent such payment is made from the
proceeds of an Asset Disposition of the underlying asset permitted under Section
10.2.5, the Obligations and Convertible Notes and other than Subordinated Debt
to the extent described in clause (a) above, but including the Senior Notes)
prior to its due date under the agreements evidencing such Debt as in effect on
the First Amendment Closing Date (or as amended thereafter with the consent of
Agent or, in the case of the Senior Notes, amended in accordance with Section
10.2.18), other than, (i) payments of intercompany loans by an Obligor to
another Obligor, (ii) as long as no Default or Event of Default exists, payments
made from the proceeds of, or by conversion or exchange for or into, Refinancing
Debt, and (iii) other payments on Borrowed Money so long as all of the
Prepayment Conditions are satisfied with respect thereto. 10.2.8. Fundamental
Changes. Change its name or conduct business under any fictitious name; change
its tax, charter or other organizational identification number; change its form
or state of organization; liquidate, wind up its affairs or dissolve itself; or
merge, combine or consolidate with any Person, whether in a single transaction
or in a series of related transactions, except (a) that any Obligor or
Subsidiary (other than US Concrete) may merge into or consolidate with a
Borrower in a transaction in which a Borrower (including US Concrete) is the
surviving entity; (b) that any Obligor (other than a Borrower) or Subsidiary
(other than a Borrower) may merge with or consolidate with any Obligor which is
not a Borrower; (c) (i) that any Subsidiary (other than a Borrower) of an
Obligor may liquidate or dissolve if its assets are transferred or otherwise
distributed to such Obligor or (ii) that any Borrower (other than US Concrete)
may liquidate or dissolve if its assets are transferred or otherwise distributed
to a Borrower (including US Concrete); (d) that any Subsidiary that is not an
Obligor may merge with any other Subsidiary that is not an Obligor, or may
liquidate or dissolve if its assets are transferred or otherwise distributed to
a Subsidiary that is not an Obligor; (e) for Permitted Acquisitions; or (f) that
an Obligor or Subsidiary may change its name, conduct business under a
fictitious name, change its tax, charter or organizational identification number
or change its form



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco093.jpg]
-88- or state of organization, provided that written notice of such event under
this clause (f) is delivered to Agent not less than fifteen (15) days after the
occurrence of such event. 10.2.9. Subsidiaries. Form or acquire any Subsidiary
after the Closing Date, except in accordance with Section 10.1.9; or permit any
existing Subsidiary to issue any additional Equity Interests except director’s
qualifying shares unless such Subsidiary is a wholly- owned Subsidiary of an
Obligor. 10.2.10. Organic Documents. Amend, modify or otherwise change any of
its Organic Documents, except (i) in the case of any amendment, modification or
other change relating to a transaction subject to Section 10.2.8, such
transaction is permitted thereunder; or (ii) otherwise in a manner not adverse
to the interests of the Lenders. 10.2.11. Tax Consolidation. File or consent to
the filing of any consolidated income tax return with any Person other than
Borrowers and Subsidiaries. 10.2.12. Accounting Changes. Make any material
change in accounting treatment or reporting practices, except as required by
GAAP and in accordance with Section 1.2; or change its Fiscal Year. 10.2.13.
Restrictive Agreements. Become a party to any Restrictive Agreement, except a
Restrictive Agreement (a) in effect on the Closing Date (including those shown
on Schedule 9.1.15); (b) relating to secured Debt permitted hereunder, as long
as the restrictions apply only to collateral for such Debt; (c) constituting
customary restrictions on assignment in leases, licenses and other contracts;
(d) that is a Senior Notes Document; (e) relating to an acquisition or
disposition of Property otherwise permitted under this Agreement; (f) the
relevant restrictions of which are not, taken as a whole, materially more
restrictive than the corresponding restrictions in this Agreement; (g)
applicable to a Person or Property at the time such Person or Property is
acquired by an Obligor or a Subsidiary, if such agreement was not entered into
in contemplation of such acquisition and the relevant restrictions of which,
taken as a whole, are not materially more restrictive then the corresponding
restrictions in this Agreement; (h) that is a joint venture agreement or similar
agreement entered into the Ordinary Course of Business; or (i) that replaces,
renews, extends, refinances, refunds, amends or otherwise modifies any agreement
permitted under this Section 10.2.13 if the relevant restrictions in such new
agreement are not materially more restrictive, taken as a whole, than those in
the original agreement. 10.2.14. Hedging Agreements. Enter into any Hedging
Agreement, except to hedge risks arising in the Ordinary Course of Business and
not for speculative purposes. 10.2.15. Conduct of Business. Engage in any
business, other than its business as conducted on the Closing Date and any
activities incidental, similar, related, complementary or corollary thereto or a
reasonable extension thereof. 10.2.16. Affiliate Transactions. Enter into or be
party to any transaction with an Affiliate, except (a) transactions expressly
permitted by the Loan Documents; (b) payment of reasonable compensation to
officers and employees for services actually rendered, and payment of customary
directors’ fees and indemnities; (c) transactions solely among Obligors; (d)
transactions with Affiliates that were consummated prior to the Closing Date, as
shown on Schedule 10.2.16; (e) transactions with Affiliates in the Ordinary
Course of Business, upon fair



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco094.jpg]
-89- and reasonable terms no less favorable than would be obtained in a
comparable arm’s-length transaction with a non-Affiliate; and (f) transactions
permitted under Section 10.2.8. 10.2.17. [Reserved]. 10.2.18. Amendments to
Subordinated Debt or Senior Notes Agreement. (a) Amend, supplement or otherwise
modify any document, instrument or agreement relating to any Subordinated Debt,
if such modification (i) increases the principal balance of such Debt, or
increases any required payment of principal or interest; (ii) accelerates the
date on which any installment of principal or any interest is due, or adds any
additional redemption, put or prepayment provisions; (iii) shortens the final
maturity date or otherwise accelerates amortization; (iv) increases the interest
rate; (v) increases or adds any fees or charges; (vi) modifies any covenant in a
manner or adds any representation, covenant or default that is more onerous or
restrictive in any material respect for any Borrower or Subsidiary, or that is
otherwise materially adverse to any Borrower, any Subsidiary of a Borrower or
Lenders; or (vii) results in the Obligations not being fully benefited by the
subordination provisions of any documentation relating to Subordinated Debt, or
(b) amend, supplement or otherwise modify the Senior Notes Agreement, if (i)
such Debt, as modified, (x) would not satisfy the Refinancing Conditions or
would have a maturity date prior to Revolver Termination Date or (y) would
require the payment of any principal amount of such Debt prior to the Revolver
Termination Date in any circumstance not required under the Senior Notes
Agreement as in effect on the Closing Date; (ii) such modifications would result
in the Obligations not constituting “Permitted Indebtedness” under the Senior
Notes Agreement, or (iii) such modifications would result in the credit facility
evidenced by this Agreement not constituting the “ABL Facility” under the Senior
Notes Agreement. 10.3. Financial Covenants. As long as any Commitments or
Obligations are outstanding, Borrowers shall: 10.3.1. Fixed Charge Coverage
Ratio. Maintain a Fixed Charge Coverage Ratio of at least 1.0 to 1.0 for each
period of twelve calendar months while a FCCR Trigger Period is in effect,
commencing with the most recent such period for which financial statements were,
or were required to be, delivered hereunder prior to the first day of such FCCR
Trigger Period. SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT 11.1. Events
of Default. Each of the following shall be an “Event of Default” if it occurs
for any reason whatsoever, whether voluntary or involuntary, by operation of law
or otherwise: (a) An Obligor fails to pay (i) any Obligations comprising
interest or principal on the Loans, LC Obligations or fees pursuant to Section
3.2 when due (whether at stated maturity, on demand, upon acceleration or
otherwise), or (ii) any other Obligations within three (3) days of the
applicable due date; (b) Any representation, warranty or other written statement
of an Obligor made in connection with any Loan Documents or transactions
contemplated thereby is incorrect or misleading in any material respect when
given; provided, however, (i) an incorrect



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco095.jpg]
-90- or misleading representation, warranty or other written statement relating
specifically to Accounts or Inventory shall not constitute an Event of Default
unless it relates to Accounts with an aggregate Value of greater than $250,000
or Inventory with an aggregate Value of greater than $250,000, as applicable,
and (ii) an incorrect or misleading representation, warranty or other written
statement relating specifically to Trucks or Machinery shall not constitute an
Event of Default unless it relates to Trucks with an aggregate Value of greater
than $500,000 or Machinery with an aggregate Value of greater than $500,000;
provided, further, however, the foregoing proviso shall not apply to any willful
breach by an Obligor; (c) An Obligor breaches or fail to perform any covenant
contained in Section 7.2, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2,
10.1.10, 10.2 or 10.3; (d) An Obligor breaches or fails to perform any other
covenant contained in any Loan Documents, and such breach or failure is not
cured within 30 days after a Senior Officer of such Obligor has knowledge
thereof or receives notice thereof from Agent, whichever is sooner; provided,
however, that such notice and opportunity to cure shall not apply if the breach
or failure to perform is not capable of being cured within such period or is a
willful breach by an Obligor; (e) (i) A Guarantor repudiates, revokes or
attempts to revoke its Guaranty; (ii) an Obligor denies or contests the validity
or enforceability of any Loan Documents or Obligations, or the perfection or
priority of any Lien granted to Agent; or (iii) any Loan Document ceases to be
in full force or effect for any reason (other than a waiver or release by Agent
and Lenders and other than, in each case, with respect to Collateral (except for
Collateral comprising Trucks, Accounts, Inventory or, after the occurrence of
the Machinery Qualifying Date, Machinery) having an aggregate Value not in
excess of $5,000,000, Trucks having an aggregate Value not in excess of $500,000
or, after the occurrence of the Machinery Qualifying Date, Machinery having an
aggregate Value not in excess of $500,000), provided, however, in the case of
the foregoing clause (iii), such occurrence shall not be deemed an Event of
Default unless such occurrence is not cured within three (3) Business Days of
such occurrence; provided, further, however, such opportunity to cure shall not
apply if such occurrence is not capable of being cured within such period or is
the result of a willful act by an Obligor; (f) Any breach or default of an
Obligor occurs under any Hedging Agreement, or under any instrument or agreement
to which it is a party or by which it or any of its Properties is bound,
relating to Debt (other than the Obligations) in an aggregate principal amount
in excess of $5,000,000, if the maturity of or any payment with respect to such
Debt may be accelerated or demanded due to such breach; (g) Any judgment or
order for the payment of money is entered against an Obligor in an amount that
exceeds, individually or cumulatively with all unsatisfied judgments or orders
against all Obligors, $5,000,000 (net of insurance coverage therefor that has
not been denied by the insurer), unless a stay of enforcement of such judgment
or order is in effect, by reason of a pending appeal or otherwise; (h) A loss,
theft, damage or destruction occurs with respect to any Collateral if the amount
not covered by insurance exceeds $5,000,000;



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco096.jpg]
-91- (i) An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or an Obligor is not Solvent; (j) An Insolvency
Proceeding is commenced by an Obligor; an Obligor makes an offer of settlement,
extension or composition to its unsecured creditors generally; a trustee is
appointed to take possession of any substantial Property of or to operate any of
the business of an Obligor; or an Insolvency Proceeding is commenced against an
Obligor and: the Obligor consents to institution of the proceeding, the petition
commencing the proceeding is not timely contested by the Obligor, the petition
is not dismissed within 60 days after filing, or an order for relief is entered
in the proceeding; (k) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or
that constitutes grounds for appointment of a trustee for or termination by the
PBGC of any Pension Plan or Multiemployer Plan, and that when taken together
with all other ERISA Events that have occurred, results in liability of
Obligors, other than liability that has been satisfied or otherwise is no longer
outstanding, exceeding $10,000,000 in the aggregate at any one time; an Obligor
or ERISA Affiliate fails to pay when due any installment payment with respect to
its withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan,
except as would not be reasonably expected to result in a Material Adverse
Effect; or any event similar to the foregoing occurs or exists with respect to a
Foreign Plan, except as would not reasonably be expected to result in a Material
Adverse Effect; (l) An Obligor or any of its Senior Officers is criminally
indicted or convicted for (i) a felony committed in the conduct of the Obligor’s
business, or (ii) violating any state or federal law (including the Controlled
Substances Act, Money Laundering Control Act of 1986 and Illegal Exportation of
War Materials Act) that could lead to forfeiture of any material Property or any
Collateral; (m) A Change in Control occurs; or (n) The occurrence of any “Event
of Default” under and as defined in the Senior Notes Agreement. 11.2. Remedies
upon Default. If an Event of Default described in Section 11.1(j) occurs with
respect to any Obligor, then to the extent permitted by Applicable Law, all
Obligations (other than Secured Bank Product Obligations) shall become
automatically due and payable and all Commitments shall terminate, without any
action by Agent or notice of any kind. In addition, or if any other Event of
Default exists, Agent may in its discretion (and shall upon written direction of
Required Lenders) do any one or more of the following from time to time: (a)
declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco097.jpg]
-92- diligence, presentment, demand, protest or notice of any kind, all of which
are hereby waived by Borrowers to the fullest extent permitted by law; (b)
terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base; provided, Agent may not require Issuing Bank or any Lender to
fund a Loan or issue a Letter of Credit during the continuance of an Event of
Default or otherwise take action pursuant to this clause (b) that would require
a Lender’s consent under Section 15.1.1 unless such requisite consents have been
obtained; (c) require Obligors to Cash Collateralize LC Obligations, Secured
Bank Product Obligations and other Obligations that are contingent or not yet
due and payable, and, if Obligors fail promptly to deposit such Cash Collateral,
Agent may (and shall upon the direction of Required Lenders) advance the
required Cash Collateral as Revolver Loans (whether or not an Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied); and (d)
exercise any other rights or remedies afforded under any agreement, by law, at
equity or otherwise, including the rights and remedies of a secured party under
the UCC. Such rights and remedies include the rights to (i) take possession of
any Collateral; (ii) require Obligors to assemble Collateral, at Borrowers’
expense, and make it available to Agent at a place designated by Agent; (iii)
enter any premises where Collateral is located and store Collateral on such
premises until sold (and if the premises are owned or leased by an Obligor,
Obligors agree not to charge for such storage); and (iv) sell or otherwise
dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Obligor agrees that 10 days’
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable, and that any sale conducted on the internet or to a licensor of
Intellectual Property shall be commercially reasonable. Agent may conduct sales
on any Obligor’s premises, without charge, and any sale may be adjourned from
time to time in accordance with Applicable Law. Agent shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Agent may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and set off the amount of such price against the
Obligations. 11.3. License. Agent is hereby granted an irrevocable,
non-exclusive license or other right, exercisable at any time an Event of
Default exists, to use, license or sub-license (without payment of royalty or
other compensation to any Person) any or all Intellectual Property of Obligors,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral. Each Obligor’s rights and interests under Intellectual Property
shall inure to Agent’s benefit. 11.4. Setoff. At any time during an Event of
Default, Agent, Issuing Bank, Lenders, and any of their Affiliates are
authorized, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency, but excluding deposits held by Obligors in a
fiduciary capacity) at any time held and other obligations (in whatever
currency) at any time owing by Agent, Issuing Bank,



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco098.jpg]
-93- such Lender or such Affiliate to or for the credit or the account of an
Obligor against any Obligations, irrespective of whether or not Agent, Issuing
Bank, such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, Issuing
Bank, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of Agent, Issuing
Bank, each Lender and each such Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have. 11.5. Remedies Cumulative; No Waiver. 11.5.1. Cumulative Rights. All
agreements, warranties, guaranties, indemnities and other undertakings of
Obligors under the Loan Documents are cumulative and not in derogation of each
other. The rights and remedies of Agent and Lenders are cumulative, may be
exercised at any time and from time to time, concurrently or in any order, and
are not exclusive of any other rights or remedies available by agreement, by
law, at equity or otherwise. All such rights and remedies shall continue in full
force and effect until Full Payment of all Obligations. 11.5.2. Waivers. No
waiver or course of dealing shall be established by (a) the failure or delay of
Agent or any Lender to require strict performance by Obligors with any terms of
the Loan Documents, or to exercise any rights or remedies with respect to
Collateral or otherwise; (b) the making of any Loan or issuance of any Letter of
Credit during a Default, Event of Default or other failure to satisfy any
conditions precedent; or (c) acceptance by Agent or any Lender of any payment or
performance by an Obligor under any Loan Documents in a manner other than that
specified therein. It is expressly acknowledged by Obligors that any failure to
satisfy a financial covenant on a measurement date shall not be cured or
remedied by satisfaction of such covenant on a subsequent date. SECTION 12.
AGENT 12.1. Appointment, Authority and Duties of Agent. 12.1.1. Appointment and
Authority. Each Secured Party appoints and designates Bank of America as Agent
under all Loan Documents. Agent may, and each Secured Party authorizes Agent to,
enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for the benefit of Secured Parties. Any action
taken by Agent in accordance with the provisions of the Loan Documents, and the
exercise by Agent of any rights or remedies set forth therein, together with all
other powers reasonably incidental thereto, shall be authorized by and binding
upon all Secured Parties. Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document; (c) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents, and for all other purposes stated therein; (d) manage, supervise or
otherwise deal with Collateral; and (e) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents, Applicable Law or otherwise. The duties of Agent are ministerial and
administrative in nature only, and Agent shall not have a fiduciary relationship
with any Secured



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco099.jpg]
-94- Party, Participant or other Person, by reason of any Loan Document or any
transaction relating thereto. Agent alone shall be authorized to determine
whether any Account or Inventory constitutes an Eligible Account or Eligible
Inventory, whether any Trucks or Machinery constitutes Eligible Trucks or
Eligible Machinery, whether to impose or release any reserve, or whether any
conditions to funding or to issuance of a Letter of Credit have been satisfied,
which determinations and judgments, if exercised in good faith, shall exonerate
Agent from liability to any Secured Party or other Person for any error in
judgment. 12.1.2. Duties. Agent shall not have any duties except those expressly
set forth in the Loan Documents. The conferral upon Agent of any right shall not
imply a duty to exercise such right, unless instructed to do so by Lenders in
accordance with this Agreement. 12.1.3. Agent Professionals. Agent may perform
its duties through agents and employees. Agent may consult with and employ Agent
Professionals, and shall be entitled to act upon, and shall be fully protected
in any action taken in good faith reliance upon, any advice given by an Agent
Professional. Agent shall not be responsible for the negligence or misconduct of
any agents, employees or Agent Professionals selected by it with reasonable
care. 12.1.4. Instructions of Required Lenders. The rights and remedies
conferred upon Agent under the Loan Documents may be exercised without the
necessity of joinder of any other party, unless required by Applicable Law.
Agent may request instructions from Required Lenders or other Secured Parties
with respect to any act (including the failure to act) in connection with any
Loan Documents or Collateral, and may seek assurances to its satisfaction from
Secured Parties of their indemnification obligations against Claims that could
be incurred by Agent. Agent may refrain from any act until it has received such
instructions or assurances, and shall not incur liability to any Person by
reason of so refraining. Instructions of Required Lenders shall be binding upon
all Secured Parties, and no Secured Party shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
pursuant to instructions of Required Lenders. Notwithstanding the foregoing,
instructions by and consent of specific parties shall be required to the extent
provided in Section 15.1.1. In no event shall Agent be required to take any
action that, in its opinion, is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to personal liability. 12.2. Agreements
Regarding Collateral and Borrower Materials. 12.2.1. Lien Releases; Care of
Collateral. Secured Parties authorize Agent to release any Lien with respect to
any Collateral (a) upon Full Payment of the outstanding Obligations and
termination of all Commitments; (b) that is the subject of a disposition or Lien
that Borrowers certify in writing is a Permitted Asset Disposition or a
Permitted Lien entitled to priority over Agent’s Liens (and Agent may rely
conclusively on any such certificate without further inquiry); (c) that does not
constitute a material part of the Collateral; or (d) subject to Section 15.1,
with the consent of Required Lenders. Secured Parties authorize Agent to
subordinate its Liens to any Purchase Money Lien or other Lien entitled to
priority hereunder. Agent shall have no obligation to assure that any Collateral
exists or is owned by an Obligor, or is cared for, protected or insured, nor to
assure that Agent’s Liens have been properly created, perfected or enforced, or
are entitled to any particular priority, nor to exercise any duty of care with
respect to any Collateral.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco100.jpg]
-95- 12.2.2. Possession of Collateral. Agent and Secured Parties appoint each
Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control. If any Lender obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with it in accordance with Agent’s instructions. 12.2.3. Reports. Agent
shall promptly provide to Lenders, when complete, any field audit, examination
or appraisal report prepared for Agent with respect to any Obligor or Collateral
(“Report”). Reports and other Borrower Materials may be made available to
Lenders by providing access to them on the Platform, but Agent shall not be
responsible for system failures or access issues that may occur from time to
time. Each Lender agrees (a) that Reports are not intended to be comprehensive
audits or examinations, and that Agent or any other Person performing an audit
or examination will inspect only specific information regarding the Obligations
or Collateral and will rely significantly upon Borrowers’ books, records and
representations; (b) that Agent makes no representation or warranty as to the
accuracy or completeness of any Borrower Materials and shall not be liable for
any information contained in or omitted from any Borrower Materials, including
any Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations. Each Lender shall indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any Claims arising as a direct or indirect result of
Agent furnishing same to such Lender, via the Platform or otherwise. 12.3.
Reliance By Agent. Agent shall be entitled to rely, and shall be fully protected
in relying, upon any certification, notice or other communication (including
those by telephone, telex, telegram, telecopy or e-mail) believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person.
Agent shall have a reasonable and practicable amount of time to act upon any
instruction, notice or other communication under any Loan Document, and shall
not be liable for any delay in acting. 12.4. Action Upon Default. Agent shall
not be deemed to have knowledge of any Default or Event of Default, or of any
failure to satisfy any conditions in Section 6, unless it has received written
notice from a Borrower or Required Lenders specifying the occurrence and nature
thereof. If any Lender acquires knowledge of a Default, Event of Default or
failure of such conditions, it shall promptly notify Agent and the other Lenders
thereof in writing. Each Secured Party agrees that, except as otherwise provided
in any Loan Documents or with the written consent of Agent and Required Lenders,
it will not take any Enforcement Action, accelerate Obligations (other than
Secured Bank Product Obligations), or exercise any right that it might otherwise
have under Applicable Law to credit bid at foreclosure sales, UCC sales or other
dispositions of Collateral, or to assert any rights relating to any Collateral.
12.5. Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its share of such
Obligation, determined on a Pro Rata basis or in accordance with Section 5.5.2,
as applicable, such Lender shall forthwith purchase from Agent, Issuing Bank and
the other Lenders such participations in the affected Obligation as are
necessary to share the excess payment or reduction on a Pro Rata



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco101.jpg]
-96- basis or in accordance with Section 5.5.2, as applicable. If any of such
payment or reduction is thereafter recovered from the purchasing Lender, the
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest. Notwithstanding the foregoing, if a
Defaulting Lender obtains a payment or reduction of any Obligation, it shall
immediately turn over the amount thereof to Agent for application under Section
4.2.2 and it shall provide a written statement to Agent describing the
Obligation affected by such payment or reduction. No Lender shall set off
against any Dominion Account without Agent’s prior consent. 12.6.
Indemnification. EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS AGENT INDEMNITEES
AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS, ON A PRO
RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT INDEMNITEE RELATES TO
OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY OF AGENT). In no
event shall any Lender have any obligation hereunder to indemnify or hold
harmless an Agent Indemnitee with respect to a Claim that is determined in a
final, non- appealable judgment by a court of competent jurisdiction to result
from the gross negligence or willful misconduct of such Agent Indemnitee. In
Agent’s Permitted Discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties. If Agent is sued by any
receiver, trustee or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Lender to the extent of its Pro Rata share. 12.7. Limitation on
Responsibilities of Agent. Agent shall not be liable to any Secured Party for
any action taken or omitted to be taken under the Loan Documents, except for
losses directly and solely caused by Agent’s gross negligence or willful
misconduct. Agent does not assume any responsibility for any failure or delay in
performance or any breach by any Obligor, Lender or other Secured Party of any
obligations under the Loan Documents. Agent does not make any express or implied
representation, warranty or guarantee to Secured Parties with respect to any
Obligations, Collateral, Loan Documents or Obligor. No Agent Indemnitee shall be
responsible to Secured Parties for any recitals, statements, information,
representations or warranties contained in any Loan Documents or Borrower
Materials; the execution, validity, genuineness, effectiveness or enforceability
of any Loan Documents; the genuineness, enforceability, collectibility, value,
sufficiency, location or existence of any Collateral, or the validity, extent,
perfection or priority of any Lien therein; the validity, enforceability or
collectibility of any Obligations; or the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
any Obligor or Account Debtor. No Agent Indemnitee shall have any obligation to
any Secured Party to ascertain or inquire into the existence of any Default or
Event of Default, the observance by any Obligor of any terms of the Loan
Documents, or the satisfaction of any conditions precedent contained in any Loan
Documents. 12.8. Successor Agent and Co-Agents. 12.8.1. Resignation; Successor
Agent. Subject to the appointment and acceptance of a successor Agent as
provided below, Agent may resign at any time by giving at



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco102.jpg]
-97- least 30 days written notice thereof to Lenders and Borrowers. Upon receipt
of such notice, Required Lenders shall have the right to appoint a successor
Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b) a
financial institution reasonably acceptable to Required Lenders and (provided no
Default or Event of Default exists) Borrowers. If no successor agent is
appointed prior to the effective date of Agent’s resignation, then Agent may
appoint a successor agent that is a financial institution acceptable to it,
which shall be a Lender unless no Lender accepts the role. Upon acceptance by a
successor Agent of its appointment hereunder, such successor Agent shall
thereupon succeed to and become vested with all the powers and duties of the
retiring Agent without further act, and the retiring Agent shall be discharged
from its duties and obligations hereunder but shall continue to have the
benefits of the indemnification set forth in Sections 12.6 and 15.2.
Notwithstanding any Agent’s resignation, the provisions of this Section 12 shall
continue in effect for its benefit with respect to any actions taken or omitted
to be taken by it while Agent. Any successor to Bank of America by merger or
acquisition of stock or this loan shall continue to be Agent hereunder without
further act on the part of any Secured Party or Obligor. 12.8.2. Co-Collateral
Agent. If necessary or appropriate under Applicable Law, Agent may appoint a
Person to serve as a co-collateral agent or separate collateral agent under any
Loan Document. Each right and remedy intended to be available to Agent under the
Loan Document shall also be vested in such agent. Secured Parties shall execute
and deliver any instrument or agreement that Agent may request to effect such
appointment. If the agent shall die, dissolve, become incapable of acting,
resign or be removed, then all the rights and remedies of such agent, to the
extent permitted by Applicable Law, shall vest in and be exercised by Agent
until appointment of a new agent. 12.9. Due Diligence and Non-Reliance. Each
Lender acknowledges and agrees that it has, independently and without reliance
upon Agent or any other Lenders, and based upon such documents, information and
analyses as it has deemed appropriate, made its own credit analysis of each
Obligor and its own decision to enter into this Agreement and to fund Loans and
participate in LC Obligations hereunder. Each Secured Party has made such
inquiries as it feels necessary concerning the Loan Documents, Collateral and
Obligors. Each Secured Party acknowledges and agrees that the other Secured
Parties have made no representations or warranties concerning any Obligor, any
Collateral or the legality, validity, sufficiency or enforceability of any Loan
Documents or Obligations. Each Secured Party will, independently and without
reliance upon any other Secured Party, and based upon such financial statements,
documents and information as it deems appropriate at the time, continue to make
and rely upon its own credit decisions in making Loans and participating in LC
Obligations, and in taking or refraining from any action under any Loan
Documents. Except for notices, reports and other information expressly requested
by a Lender, Agent shall have no duty or responsibility to provide any Secured
Party with any notices, reports or certificates furnished to Agent by any
Obligor or any credit or other information concerning the affairs, financial
condition, business or Properties of any Obligor (or any of its Affiliates)
which may come into possession of Agent or its Affiliates. 12.10. Remittance of
Payments and Collections. 12.10.1. Remittances Generally. All payments by any
Lender to Agent shall be made by the time and on the day set forth in this
Agreement, in immediately available funds. If no time for payment is specified
or if payment is due on demand by Agent and request for



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco103.jpg]
-98- payment is made by Agent by 11:00 a.m. on a Business Day, payment shall be
made by Lender not later than 2:00 p.m. on such day, and if request is made
after 11:00 a.m., then payment shall be made by 11:00 a.m. on the next Business
Day. Payment by Agent to any Secured Party shall be made by wire transfer, in
the type of funds received by Agent. Any such payment shall be subject to
Agent’s right of offset for any amounts due from such payee under the Loan
Documents. 12.10.2. Failure to Pay. If any Secured Party fails to pay any amount
when due by it to Agent pursuant to the terms hereof, such amount shall bear
interest, from the due date until paid in full, at the rate determined by Agent
as customary for interbank compensation for two Business Days and thereafter at
the Default Rate for Base Rate Revolver Loans. In no event shall Borrowers be
entitled to receive credit for any interest paid by a Secured Party to Agent,
nor shall any Defaulting Lender be entitled to interest on any amounts held by
Agent pursuant to Section 4.2. 12.10.3. Recovery of Payments. If Agent pays an
amount to a Secured Party in the expectation that a related payment will be
received by Agent from an Obligor and such related payment is not received, then
Agent may recover such amount from the Secured Party. If Agent determines that
an amount received by it must be returned or paid to an Obligor or other Person
pursuant to Applicable Law or otherwise, then, notwithstanding any other term of
any Loan Document, Agent shall not be required to distribute such amount to any
Secured Party. If any amounts received and applied by Agent to any Obligations
are later required to be returned by Agent pursuant to Applicable Law, each
Lender shall pay to Agent, on demand, such Lender’s Pro Rata share of the
amounts required to be returned. 12.11. Individual Capacities. As a Lender, Bank
of America shall have the same rights and remedies under the Loan Documents as
any other Lender, and the terms “Lenders,” “Required Lenders” or any similar
term shall include Bank of America in its capacity as a Lender. Agent, Lenders
and their Affiliates may accept deposits from, lend money to, provide Bank
Products to, act as financial or other advisor to, and generally engage in any
kind of business with, Obligors and their Affiliates, as if they were not Agent
or Lenders hereunder, without any duty to account therefor to any Secured Party.
In their individual capacities, Agent, Lenders and their Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and shall have
no obligation to provide such information to any Secured Party. 12.12. Titles.
Each Lender, other than Bank of America, that is designated (on the cover page
of this Agreement or otherwise) by Bank of America as an “Arranger,”
“Bookrunner” or “Agent” of any type shall have no right, power or duty under any
Loan Documents other than those applicable to all Lenders, and shall in no event
have any fiduciary duty to any Secured Party. 12.13. Bank Product Providers.
Each Secured Bank Product Provider, by delivery of a notice to Agent of a Bank
Product, agrees to be bound by Section 5.5 and this Section 12. Each Secured
Bank Product Provider shall indemnify and hold harmless Agent Indemnitees, to
the extent not reimbursed by Obligors, against all Claims that may be incurred
by or asserted against any Agent Indemnitee in connection with such provider’s
Secured Bank Product Obligations.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco104.jpg]
-99- 12.14. No Third Party Beneficiaries. This Section 12 is an agreement solely
among Secured Parties and Agent, and shall survive Full Payment of the
Obligations. Other than Section 12.8.1(b), this Section 12 does not confer any
rights or benefits upon Borrowers or any other Person. As between Borrowers and
Agent, any action that Agent may take under any Loan Documents or with respect
to any Obligations shall be conclusively presumed to have been authorized and
directed by Secured Parties. SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS 13.1.
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of Obligors, Agent, Lenders, Secured Parties, and their respective
successors and assigns, except that (a) no Obligor shall have the right to
assign its rights or delegate its obligations under any Loan Documents (except
in connection with a transaction permitted under Section 10.2.8); and (b) any
assignment by a Lender must be made in compliance with Section 13.3. Agent may
treat the Person which made any Loan as the owner thereof for all purposes until
such Person makes an assignment in accordance with Section 13.3. Any
authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender. 13.2. Participations. 13.2.1.
Permitted Participants; Effect. Subject to Section 13.3.3, any Lender may sell
to a financial institution (“Participant”) a participating interest in the
rights and obligations of such Lender under any Loan Documents. Despite any sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if it had not
sold such participating interests, and Borrowers and Agent shall continue to
deal solely and directly with such Lender in connection with the Loan Documents.
Each Lender shall be solely responsible for notifying its Participants of any
matters under the Loan Documents, and Agent and the other Lenders shall not have
any obligation or liability to any such Participant. A Participant that would be
a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.9 unless Borrowers agree otherwise in writing. 13.2.2. Voting Rights.
Each Lender shall retain the sole right to approve, without the consent of any
Participant, any amendment, waiver or other modification of a Loan Document
other than that which forgives principal, interest or fees, reduces the stated
interest rate or fees payable with respect to any Loan or Commitment in which
such Participant has an interest, postpones the Commitment Termination Date or
any date fixed for any regularly scheduled payment of principal, interest or
fees on such Loan or Commitment, or releases any Borrower, Guarantor or
substantially all Collateral. 13.2.3. Benefit of Set-Off. Obligors agree that
each Participant shall have a right of set-off in respect of its participating
interest to the same extent as if such interest were owing directly to a Lender,
and each Lender shall also retain the right of set-off with respect to any
participating interests sold by it. By exercising any right of set-off, a
Participant agrees to share with Lenders all amounts received through its
set-off, in accordance with Section 12.5 as if such Participant were a Lender.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco105.jpg]
-100- 13.3. Assignments. 13.3.1. Permitted Assignments. A Lender may assign to
an Eligible Assignee any of its rights and obligations under the Loan Documents,
as long as (a) each assignment is of a constant, and not a varying, percentage
of the transferor Lender’s rights and obligations under the Loan Documents and,
in the case of a partial assignment, is in a minimum principal amount of
$5,000,000 (unless otherwise agreed by Agent in its discretion) and integral
multiples of $1,000,000 in excess of that amount; (b) except in the case of an
assignment in whole of a Lender’s rights and obligations, the aggregate amount
of the Commitments retained by the transferor Lender is at least $5,000,000
(unless otherwise agreed by Agent in its discretion); and (c) the parties to
each such assignment shall execute and deliver to Agent, for its acceptance and
recording, an Assignment and Acceptance. Nothing herein shall limit the right of
a Lender to pledge or assign any rights under the Loan Documents to secure
obligations of such Lender, including a pledge or assignment to a Federal
Reserve Bank; provided, however, that no such pledge or assignment shall release
the Lender from its obligations hereunder nor substitute the pledge or assignee
for such Lender as a party hereto. 13.3.2. Effect; Effective Date. Upon delivery
to Agent of an assignment notice in the form of Exhibit B and a processing fee
of $3,500 (unless otherwise agreed by Agent in its discretion), the assignment
shall become effective as specified in the notice, if it complies with this
Section 13.3. From such effective date, the Eligible Assignee shall for all
purposes be a Lender under the Loan Documents, and shall have all rights and
obligations of a Lender thereunder. Upon consummation of an assignment, the
transferor Lender, Agent and Borrowers shall make appropriate arrangements for
issuance of replacement and/or new notes, if applicable. The transferee Lender
shall comply with Section 5.9 and deliver, upon request, an administrative
questionnaire satisfactory to Agent. 13.3.3. Certain Assignees. No assignment or
participation may be made to an Obligor, Affiliate of an Obligor, Defaulting
Lender or natural person. Any assignment by a Defaulting Lender shall be
effective only upon payment by the Eligible Assignee or Defaulting Lender to
Agent of an aggregate amount sufficient, upon distribution (through direct
payment, purchases of participations or other compensating actions as Agent
deems appropriate), to satisfy all funding and payment liabilities then owing by
the Defaulting Lender hereunder. If an assignment by a Defaulting Lender shall
become effective under Applicable Law for any reason without compliance with the
foregoing sentence, then the assignee shall be deemed a Defaulting Lender for
all purposes until such compliance occurs. 13.3.4. Register. Agent, acting as a
non-fiduciary agent of Borrowers (solely for tax purposes), shall maintain (a) a
copy of each Assignment and Acceptance delivered to it, and (b) a register for
recordation of the names, addresses and Commitments of, and the Loans, interest
and LC Obligations owing to, each Lender. Entries in the register shall be
conclusive, absent manifest error, and Borrowers, Agent and Lenders shall treat
each lender recorded in such register as a Lender for all purposes under the
Loan Documents, notwithstanding any notice to the contrary. The register shall
be available for inspection by Borrowers or any Lender, from time to time upon
reasonable notice. 13.4. Replacement of Certain Lenders. If a Lender (a) fails
to give its consent to any amendment, waiver or action for which consent of all
Lenders was required and Required Lenders consented, or (b) is a Defaulting
Lender, then, in addition to any other rights and



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco106.jpg]
-101- remedies that any Person may have, Agent or Borrower Agent may, by notice
to such Lender within 120 days after such event, require such Lender to assign
all of its rights and obligations under the Loan Documents to Eligible
Assignee(s), pursuant to appropriate Assignment and Acceptance(s), within 20
days after the notice. Agent is irrevocably appointed as attorney-in- fact to
execute any such Assignment and Acceptance if the Lender fails to execute it.
Such Lender shall be entitled to receive, in cash, concurrently with such
assignment, all amounts owed to it under the Loan Documents through the date of
assignment. SECTION 14. GUARANTY 14.1. Guaranty of the Obligations. Subject to
the provisions of Section 14.2, Guarantors jointly and severally hereby
irrevocably and unconditionally guaranty to Agent and Lenders the due and
punctual payment in full of all Obligations (other than Excluded Swap
Obligations) when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code) (collectively, the “Guaranteed
Obligations”). 14.2. Contribution by Guarantors. All Guarantors desire to
allocate among themselves (collectively, the “Contributing Guarantors”), in a
fair and equitable manner, their obligations arising under this Guaranty.
Accordingly, in the event any payment or distribution is made on any date by a
Guarantor (a “Funding Guarantor”) under this Guaranty such that its Aggregate
Payments exceeds its Fair Share as of such date, such Funding Guarantor shall be
entitled to a contribution from each of the other Contributing Guarantors in an
amount sufficient to cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor, to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by, (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 14.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (1)
the aggregate amount of all payments and distributions made on or before such
date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 14.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 14.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 14.2 shall not be construed in
any way to limit the liability of any



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco107.jpg]
-102- Contributing Guarantor hereunder. Each Guarantor is a third-party
beneficiary to the contribution agreement set forth in this Section 14.2. 14.3.
Payment by Guarantors. Subject to Section 14.2, Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which Lender may have at law or in equity against any Guarantor by
virtue hereof, that upon the failure of any Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code), Guarantors will upon demand
pay, or cause to be paid, in cash, to Agent, for the benefit of itself and the
Lenders, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for any Borrower’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against such
Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Agent and Lenders as aforesaid. 14.4.
Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows: 14.4.1. this Guaranty is a guaranty
of payment when due and not of collectability. This Guaranty is a primary
obligation of each Guarantor and not merely a contract of surety; 14.4.2. Agent
may enforce this Guaranty upon the occurrence of an Event of Default
notwithstanding the existence of any dispute between any Borrower and Agent or
any Lender with respect to the existence of such Event of Default; 14.4.3. the
obligations of each Guarantor hereunder are independent of the obligations of
Borrowers and the obligations of any other guarantor (including any other
Guarantor) of the obligations of Borrowers, and a separate action or actions may
be brought and prosecuted against such Guarantor whether or not any action is
brought against any Borrower or any of such other guarantors and whether or not
any Borrower is joined in any such action or actions; 14.4.4. payment by any
Guarantor of a portion, but not all, of the Guaranteed Obligations shall in no
way limit, affect, modify or abridge any Guarantor’s liability for any portion
of the Guaranteed Obligations which has not been paid. Without limiting the
generality of the foregoing, if Agent or any Lender is awarded a judgment in any
suit brought to enforce any Guarantor’s covenant to pay a portion of the
Guaranteed Obligations, such judgment shall not be deemed to release such
Guarantor from its covenant to pay the portion of the Guaranteed Obligations
that is not the subject of such suit, and such judgment shall not, except to the
extent satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Guaranteed Obligations;



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco108.jpg]
-103- 14.4.5. Agent and/or Lenders, upon such terms as they deem appropriate,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may (i)
renew, extend, accelerate, increase the rate of interest on, or otherwise change
the time, place, manner or terms of payment of the Guaranteed Obligations; (ii)
settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guaranteed Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of Agent for the benefit of itself and the Lenders in respect hereof
or the Guaranteed Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that Agent may have against any such
security, in each case as Agent in its discretion may determine consistent
herewith or any applicable security agreement, including foreclosure on any such
security pursuant to one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable, and even though such
action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any Borrower or
any security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Loan Documents; and 14.4.6. this Guaranty and the
obligations of Guarantors hereunder shall be valid and enforceable and shall not
be subject to any reduction, limitation, impairment, discharge or termination
for any reason (other than payment in full of the Guaranteed Obligations),
including the occurrence of any of the following, whether or not any Guarantor
shall have had notice or knowledge of any of them: (i) any failure or omission
to assert or enforce or agreement or election not to assert or enforce, or the
stay or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under the Loan Documents, at law, in equity or otherwise) with
respect to the Guaranteed Obligations or any agreement relating thereto, or with
respect to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Loan Documents or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Loan Document, or any agreement
relating to such other guaranty or security; (iii) the Guaranteed Obligations,
or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect; (iv) the application of payments
received from any source (other than payments received pursuant to the other
Loan Documents or from the proceeds of any security for the Guaranteed
Obligations, except to the extent such security also serves as collateral for
indebtedness other than the Guaranteed Obligations) to the payment of
indebtedness other than the Guaranteed Obligations, even though Agent or Lenders
might have elected to apply such payment to any part or all of the Guaranteed
Obligations; (v) Agent’s or Lenders’ consent to the change, reorganization or
termination of the corporate structure or existence of US Concrete or any of its
Subsidiaries and to any corresponding restructuring of the Guaranteed
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco109.jpg]
-104- any collateral which secures any of the Guaranteed Obligations; (vii) any
defenses, set-offs or counterclaims which any Borrower may allege or assert
against Agent or any Lender in respect of the Guaranteed Obligations, including
failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury; and (viii) any other
act or thing or omission, or delay to do any other act or thing, which may or
might in any manner or to any extent vary the risk of any Guarantor as an
Obligor in respect of the Guaranteed Obligations. 14.5. Waivers by Guarantors.
Each Guarantor hereby waives, for the benefit of Agent and each Lender: (a) any
right to require Agent or any Lender, as a condition of payment or performance
by such Guarantor, to (i) proceed against any Borrower, any other guarantor
(including any other Guarantor) of the Guaranteed Obligations or any other
Person, (ii) proceed against or exhaust any security held from any Borrower, any
such other guarantor or any other Person, (iii) proceed against or have resort
to any balance of any Deposit Account, Securities Account or Commodities Account
or credit on the books of Agent or any Lender in favor of any Borrower or any
other Person, or (iv) pursue any other remedy in the power of Agent or any
Lender whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of any Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
any Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon Agent’s or any Lender’s errors or omissions in the
administration of the Guaranteed Obligations, except behavior which amounts to
bad faith; (e) (i) any principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms hereof and any legal or
equitable discharge of such Guarantor’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting such Guarantor’s liability hereunder or
the enforcement hereof, (iii) any rights to set-offs, recoupments and
counterclaims, and (iv) promptness, diligence and any requirement that Agent or
any Lender protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrowers and notices of any of the matters referred to
in Section 14.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof other than Full Payment of the Obligations. 14.6. Guarantors’ Rights of
Subrogation, Contribution, etc. Until the Guaranteed Obligations shall have been
indefeasibly paid in full and the Commitments shall have terminated and all
Letters of Credit shall have expired or been cancelled, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against any Borrower or any other Guarantor or any of
its assets in connection with this Guaranty or the performance by such Guarantor
of its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against any
Borrower with



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco110.jpg]
-105- respect to the Guaranteed Obligations, (b) any right to enforce, or to
participate in, any claim, right or remedy that Agent or any Lender now has or
may hereafter have against any Borrower, and (c) any benefit of, and any right
to participate in, any collateral or security now or hereafter held by Agent or
any Lender. In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full and the Commitment shall have terminated and all
Letters of Credit shall have expired or been cancelled, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including, without limitation, any such right of contribution as
contemplated by Section 14.2. Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against any Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights Agent or any Lender may have against any
Borrower, to all right, title and interest Lender may have in any such
collateral or security, and to any right Agent or any Lender may have against
such other guarantor. If any amount shall be paid to any Guarantor on account of
any such subrogation, reimbursement, indemnification or contribution rights at
any time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for Agent and
Lenders and shall forthwith be paid over to Agent to be credited and applied
against the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof. 14.7. Subordination of Other Obligations. Any
indebtedness of any Borrower or any Guarantor now or hereafter held by any
Guarantor (the “Obligee Guarantor”) is hereby subordinated in right of payment
to the Guaranteed Obligations, and any such indebtedness collected or received
by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for Agent and Lenders and shall forthwith be
paid over to Agent to be credited and applied against the Guaranteed Obligations
but without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof. 14.8. Continuing Guaranty.
This Guaranty is a continuing guaranty and shall remain in effect until all of
the Guaranteed Obligations shall have been indefeasibly paid in full and the
Commitment shall have terminated and all Letters of Credit shall have expired or
been cancelled. Each Guarantor hereby irrevocably waives any right to revoke
this Guaranty as to future transactions giving rise to any Guaranteed
Obligations. 14.9. Authority of Guarantors or Borrowers. It is not necessary for
Agent or any Lender to inquire into the capacity or powers of any Guarantor or
any Borrower or the officers, directors or any agents acting or purporting to
act on behalf of any of them. 14.10. Financial Condition of Borrowers. Any Loan
may be made to Borrowers or continued from time to time, without notice to or
authorization from any Guarantor regardless of the financial or other condition
of Borrowers at the time of any such grant or continuation. Neither Agent nor
any Lender shall have any obligation to disclose or discuss with any Guarantor
its assessment, or any Guarantor’s assessment, of the financial condition of any
Borrower. Each Guarantor has adequate means to obtain information from each
Borrower on a continuing basis concerning the financial condition of such
Borrower and its ability to perform its obligations under the Loan Documents,
and each Guarantor assumes the responsibility for



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco111.jpg]
-106- being and keeping informed of the financial condition of Borrowers and of
all circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations. Each Guarantor hereby waives and relinquishes any duty on the part
of Agent or any Lender to disclose any matter, fact or thing relating to the
business, operations or conditions of any Borrower now known or hereafter known
by Agent or any Lender. 14.11. Bankruptcy, etc. So long as any Guaranteed
Obligations remain outstanding, no Guarantor shall, without the prior written
consent of Agent, commence or join with any other Person in commencing any
bankruptcy, reorganization or insolvency case or proceeding of or against any
Borrower or any other Guarantor. 14.11.1. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of any Borrower or any other Guarantor or by any defense which
any Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.
14.11.2. Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any case
or proceeding referred to in Section 14.11.1 above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Agent and Lenders that
the Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto
should be determined without regard to any rule of law or order which may
relieve any Borrower of any portion of such Guaranteed Obligations. Guarantors
will permit any trustee in bankruptcy, receiver, debtor in possession, assignee
for the benefit of creditors or similar person to pay Agent and Lenders, or
allow the claim of Agent and Lenders in respect of, any such interest accruing
after the date on which such case or proceeding is commenced. 14.11.3. In the
event that all or any portion of the Guaranteed Obligations are paid by any
Borrower, the obligations of Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from Agent or any Lender as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder. SECTION 15.
MISCELLANEOUS 15.1. Consents, Amendments and Waivers. 15.1.1. Amendment. No
modification of any Loan Document, including any extension or amendment of a
Loan Document or any waiver of a Default or Event of Default, shall be effective
without the prior written agreement of Agent (with the consent of Required
Lenders) and each Obligor party to such Loan Document; provided, however, that



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco112.jpg]
-107- (a) without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent; (b) without the prior written consent of
Issuing Bank, no modification shall be effective with respect to any LC
Obligations or any other provision in a Loan Document that relates to any
rights, duties or discretion of Issuing Bank; (c) without the prior written
consent of each affected Lender, including a Defaulting Lender, no modification
shall be effective that would (i) increase the Commitment of such Lender; (ii)
reduce the amount of, or waive or delay payment of, any principal, interest or
fees payable to such Lender (except as provided in Section 4.2); (iii) extend
the Revolver Termination Date applicable to such Lender’s Obligations; or (iv)
amend this clause (c); (d) without the prior written consent of all Lenders
(except any Defaulting Lender), no modification shall be effective that would
(i) alter Section 5.5.2, 7.1 (except to add Collateral) or 15.1.1; (ii) amend
the definition of Borrowing Base (or any defined term used in such definition),
Pro Rata or Required Lenders; (iii) increase any advance rate or decrease the
Availability Reserve; (iv) release all or substantially all Collateral; or (v)
except in connection with a merger, disposition or similar transaction expressly
permitted hereby, release any Obligor from liability for any Obligations; and
(e) without the prior written consent of a Secured Bank Product Provider, no
modification shall be effective that affects its relative payment priority under
Section 5.5.2. 15.1.2. Limitations. The agreement of Obligors shall not be
necessary to the effectiveness of any modification of a Loan Document that deals
solely with the rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves. Only the consent of the parties to any agreement relating to fees or
a Bank Product shall be required for modification of such agreement, and no Bank
Product provider (in such capacity) shall have any right to consent to
modification of any Loan Document other than its Bank Product agreement. Any
waiver or consent granted by Agent or Lenders hereunder shall be effective only
if in writing and only for the matter specified. Notwithstanding Section 15.1.1,
any amendments that Agent deems appropriate in connection with an increase in
Revolver Commitments pursuant to Section 2.1.7 shall not require the consent of
any Lender (other than Lenders that are increasing their Revolver Commitments at
such time). 15.1.3. Payment for Consents. No Obligor will, directly or
indirectly, pay any remuneration or other thing of value, whether by way of
additional interest, fee or otherwise, to any Lender (in its capacity as a
Lender hereunder) as consideration for agreement by such Lender with any
modification of any Loan Documents, unless such remuneration or value is
concurrently paid, on the same terms, on a Pro Rata basis to all Lenders
providing their consent. 15.2. Indemnity. EACH OBLIGOR SHALL INDEMNIFY AND HOLD
HARMLESS THE INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED
AGAINST ANY INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON
OR ARISING FROM THE



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco113.jpg]
-108- NEGLIGENCE OF AN INDEMNITEE; PROVIDED THAT, IN NO EVENT SHALL ANY PARTY TO
A LOAN DOCUMENT HAVE ANY OBLIGATION THEREUNDER TO INDEMNIFY OR HOLD HARMLESS AN
INDEMNITEE WITH RESPECT TO A CLAIM THAT IS DETERMINED IN A NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO RESULT FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE. 15.3. Notices and
Communications. 15.3.1. Notice Address. Subject to Section 4.1.4, all notices
and other communications by or to a party hereto shall be in writing and shall
be given to any Obligor, at Borrower Agent’s address shown on the signature
pages hereof, and to any other Person at its address shown on the signature
pages hereof (or, in the case of a Person who becomes a Lender after the Closing
Date, at the address shown on its Assignment and Acceptance), or at such other
address as a party may hereafter specify by notice in accordance with this
Section 15.3. Each communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 3.1.2, 4.1.1 or 4.3
shall be effective until actually received by the individual to whose attention
at Agent such notice is required to be sent. Any written communication that is
not sent in conformity with the foregoing provisions shall nevertheless be
effective on the date actually received by the noticed party. Any notice
received by Borrower Agent shall be deemed received by all Obligors. 15.3.2.
Electronic Communications; Voice Mail. Electronic mail and internet websites may
be used only for routine communications, such as delivery of Borrower Materials,
administrative matters, distribution of Loan Documents, and matters permitted
under Section 4.1.4. Agent and Lenders make no assurances as to the privacy and
security of electronic communications. Electronic and voice mail may not be used
as effective notice under the Loan Documents. 15.3.3. Platform. Borrower
Materials shall be delivered pursuant to procedures approved by Agent, including
electronic delivery (if possible) upon request by Agent to an electronic system
maintained by Agent (“Platform”). Borrowers shall notify Agent of each posting
of Borrower Materials on the Platform and the materials shall be deemed received
by Agent only upon its receipt of such notice. Borrower Materials and other
information relating to this credit facility may be made available to Lenders on
the Platform. The Platform is provided “as is” and “as available.” Agent does
not warrant the accuracy or completeness of any information on the Platform nor
the adequacy or functioning of the Platform, and expressly disclaims liability
for any errors or omissions in the Borrower Materials or any issues involving
the Platform. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY AGENT WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM.
Lenders acknowledge that Borrower Materials may include material non-public
information of Obligors and should not be made available to any personnel who do
not wish to receive such information or who may be



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco114.jpg]
-109- engaged in investment or other market-related activities with respect to
any Obligor’s securities. No Agent Indemnitee shall have any liability to
Obligors, Lenders or any other Person for losses, claims, damages, liabilities
or expenses of any kind (whether in tort, contract or otherwise) relating to use
by any Person of the Platform or delivery of Borrower Materials and other
information through the Platform. 15.3.4. Non-Conforming Communications. Agent
and Lenders may rely upon any communications purportedly given by or on behalf
of any Obligor even if they were not made in a manner specified herein, were
incomplete or were not confirmed, or if the terms thereof, as understood by the
recipient, varied from a later confirmation. Each Obligor shall indemnify and
hold harmless each Indemnitee from any liabilities, losses, costs and expenses
arising from any electronic or telephonic communication purportedly given by or
on behalf of a Obligor. 15.4. Performance of Obligors’ Obligations. Agent may,
in its Permitted Discretion at any time and from time to time, at Borrowers’
expense, pay any amount or do any act required of an Obligor under any Loan
Documents or otherwise lawfully requested by Agent to (a) enforce any Loan
Documents or collect any Obligations; (b) protect, insure, maintain or realize
upon any Collateral; or (c) defend or maintain the validity or priority of
Agent’s Liens in any Collateral, including any payment of a judgment, insurance
premium, warehouse charge, finishing or processing charge, or landlord claim, or
any discharge of a Lien. All payments, costs and expenses (including
Extraordinary Expenses) of Agent under this Section shall be reimbursed to Agent
by Borrowers, within five days after demand, with interest from the date
incurred until paid in full, at the Default Rate applicable to Base Rate
Revolver Loans. Any payment made or action taken by Agent under this Section
shall be without prejudice to any right to assert an Event of Default or to
exercise any other rights or remedies under the Loan Documents. 15.5. Credit
Inquiries. Agent and Lenders may (but shall have no obligation) to respond to
usual and customary credit inquiries from third parties concerning any Obligor
or Subsidiary. 15.6. Severability. Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law. If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect. 15.7. Cumulative
Effect; Conflict of Terms. The provisions of the Loan Documents are cumulative.
The parties acknowledge that the Loan Documents may use several limitations or
measurements to regulate similar matters, and they agree that these are
cumulative and that each must be performed as provided. Except as otherwise
provided in another Loan Document (by specific reference to the applicable
provision of this Agreement), if any provision contained herein is in direct
conflict with any provision in another Loan Document, the provision herein shall
govern and control. 15.8. Counterparts. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when Agent has received counterparts bearing the signatures of all
parties hereto. Delivery of a signature page of any Loan Document by



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco115.jpg]
-110- telecopy or other electronic means shall be effective as delivery of a
manually executed counterpart of such agreement. 15.9. Entire Agreement. Time is
of the essence with respect to all Loan Documents and Obligations. The Loan
Documents constitute the entire agreement, and supersede all prior
understandings and agreements, among the parties relating to the subject matter
thereof. 15.10. Relationship with Lenders. The obligations of each Lender
hereunder are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent, Lenders or any other
Secured Party pursuant to the Loan Documents or otherwise shall be deemed to
constitute Agent and any Secured Party to be a partnership, joint venture or
similar arrangement, nor to constitute control of any Obligor. 15.11. No
Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated by any Loan Document, Obligors acknowledge and agree
that (a)(i) this credit facility and any related arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between Obligors and such Person; (ii) Obligors have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate; and (iii) Obligors are capable of evaluating, and
understand and accept, the terms, risks and conditions of the transactions
contemplated by the Loan Documents; (b) each of Agent, Lenders, their Affiliates
and any arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Obligors, any of their
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Agent, Lenders, their Affiliates and any arranger may be
engaged in a broad range of transactions that involve interests that differ from
those of Obligors and their Affiliates, and have no obligation to disclose any
of such interests to Obligors or their Affiliates. To the fullest extent
permitted by Applicable Law, each Obligor hereby waives and releases any claims
that it may have against Agent, Lenders, their Affiliates and any arranger with
respect to any breach of agency or fiduciary duty in connection with any
transaction contemplated by a Loan Document. 15.12. Confidentiality. Each of
Agent, Lenders and Issuing Bank shall maintain the confidentiality of all
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates, and to its and their partners, directors, officers, employees,
agents, advisors and representatives (provided such Persons are informed of the
confidential nature of the Information and instructed to keep it confidential);
(b) to the extent requested by any governmental, regulatory or self-regulatory
authority purporting to have jurisdiction over it or its Affiliates; (c) to the
extent required by Applicable Law or by any subpoena or other legal process; (d)
to any other party hereto; (e) in connection with any action or proceeding
relating to any Loan Documents or Obligations; (f) subject to an agreement
containing provisions substantially the same as this Section, to any Transferee
or any actual or prospective party (or its advisors) to any Bank Product; (g)
with the consent of Borrower Agent; or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) is available to Agent, any Lender, Issuing Bank or any of their Affiliates
on a nonconfidential basis from a source other than Obligors that has not
obtained such information in breach of this



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco116.jpg]
-111- Section. Notwithstanding the foregoing, Agent and Lenders may publish or
disseminate general information concerning this credit facility for league
table, tombstone and advertising purposes, and may use Obligors’ logos,
trademarks or product photographs in advertising materials. As used herein,
“Information” means all information received from an Obligor or Subsidiary
relating to it or its business that is identified as confidential when
delivered. Any Person required to maintain the confidentiality of Information
pursuant to this Section shall be deemed to have complied if it exercises a
degree of care similar to that which it accords its own confidential
information. Each of Agent, Lenders and Issuing Bank acknowledges that (i)
Information may include material non-public information; (ii) it has developed
compliance procedures regarding the use of material non-public information; and
(iii) it will handle such material non-public information in accordance with
Applicable Law. 15.13. Certifications Regarding Senior Notes and Intercreditor
Agreement. Obligors certify to Agent and Lenders that neither the execution nor
performance of the Loan Documents or the incurrence of any Obligations by
Obligors violates any provision of any Senior Notes Document, or the
Intercreditor Agreement. Obligors further certify that (a) the Revolver
Commitments and Obligations constitute “ABL Debt” and the facility provided
hereunder constitutes an “ABL Facility” under the Senior Notes Agreement, (b)
this Agreement constitutes a “Replacement ABL Agreement” under the Intercreditor
Agreement, and (c) all the Trucks described in the April 2015 Trucks Appraisal
and the October 2015 Trucks Appraisal constitutes “Trucks” for the purposes of
the Intercreditor Agreement. 15.14. GOVERNING LAW. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT
GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS). 15.15. Consent to
Forum. EACH OBLIGOR HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER TEXAS, IN ANY
PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT
ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH
OBLIGOR IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15.3.1. Nothing herein shall limit
the right of Agent or any Lender to bring proceedings against any Obligor in any
other court, nor limit the right of any party to serve process in any other
manner permitted by Applicable Law. Nothing in this Agreement shall be deemed to
preclude enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction. 15.16. Waivers by Obligors. To the fullest extent permitted by
Applicable Law, each Obligor waives (a) the right to trial by jury (which Agent
and each Lender hereby also waives) in any proceeding or dispute of any kind
relating in any way to any Loan Documents, Obligations or Collateral; (b)
presentment, demand, protest, notice of presentment, default, non-payment,
notice of intent to accelerate, notice of acceleration, maturity, release,
compromise, settlement, extension or renewal of any commercial paper,



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco117.jpg]
-112- accounts, documents, instruments, chattel paper and guaranties at any time
held by Agent on which an Obligor may in any way be liable, and hereby ratifies
anything Agent may do in this regard; (c) notice prior to taking possession or
control of any Collateral; (d) any bond or security that might be required by a
court prior to allowing Agent to exercise any rights or remedies; (e) the
benefit of all valuation, appraisement and exemption laws; (f) any claim against
Agent, Issuing Bank or any Lender, on any theory of liability, for special,
indirect, consequential, exemplary or punitive damages (as opposed to direct or
actual damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance hereof.
Each Obligor acknowledges that the foregoing waivers are a material inducement
to Agent, Issuing Bank and Lenders entering into this Agreement and that they
are relying upon the foregoing in their dealings with Obligor. Each Obligor has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court. 15.17. Patriot Act Notice. Agent and
Lenders hereby notify Obligors that pursuant to the Patriot Act, Agent and
Lenders are required to obtain, verify and record information that identifies
each Obligor, including its legal name, address, tax ID number and other
information that will allow Agent and Lenders to identify it in accordance with
the Patriot Act. Agent and Lenders will also require information regarding each
personal guarantor, if any, and may require information regarding Obligors’
management and owners, such as legal name, address, social security number and
date of birth. 15.18. NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
15.19. Non-Applicability of Chapter 346. Obligors, Agent and Lenders hereby
agree that, except for the opt-out provisions of Section 346.004 thereof, the
provisions of Chapter 346 of the Texas Finance Code, as amended from time to
time (regulating certain revolving credit loans and revolving tri-party
accounts) shall not apply to this Agreement or any of the other Loan Documents.
15.20. OBLIGORS’ WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE PRACTICES ACT.
EACH OBLIGOR HEREBY WAIVES ANY RIGHTS UNDER THE DECEPTIVE TRADE
PRACTICES-CONSUMER PROTECTION ACT, SECTION § 17.41 ET SEQ. TEXAS BUSINESS &
COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER
CONSULTATION WITH AN ATTORNEY OF THE OBLIGORS’ OWN SELECTION, EACH OBLIGOR
VOLUNTARILY CONSENTS TO THIS WAIVER. EACH OBLIGOR EXPRESSLY WARRANTS AND
REPRESENTS THAT EACH OBLIGOR (A) IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING
POSITION RELATIVE TO AGENT AND LENDERS, AND (B) HAS BEEN REPRESENTED BY LEGAL
COUNSEL IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco118.jpg]
-113- 15.21. Intercreditor Agreement. Notwithstanding anything to the contrary
contained in this Agreement and each other Loan Document, the Liens, security
interests and rights granted pursuant to this Agreement or any other Loan
Document shall be subject to the terms, provisions and conditions of (and the
exercise of any right or remedy by the Agent hereunder or thereunder shall be
subject to the terms and conditions of), the Intercreditor Agreement. In the
event of any conflict between this Agreement and any other Loan Document or the
Intercreditor Agreement, as the case may be, the Intercreditor Agreement shall
control, and no right, power, or remedy granted to the Agent hereunder or under
any other Loan Document shall be exercised by the Agent, and no direction shall
be given by the Agent, in contravention of the Intercreditor Agreement. With
respect to any requirements herein or in any other Loan Document for any Obligor
to deliver originals of certificated Equity Interests, Instruments, or similar
documents constituting Collateral which is Senior Notes Priority Collateral,
such requirements shall be deemed satisfied to the extent the requirements to
deliver the same to the Senior Notes Agent in accordance with the Intercreditor
Agreement and the Senior Notes Documents are in effect and are satisfied by such
Obligor. To the extent that any covenants, representations or warranties set
forth in this Agreement or any other Loan Document are untrue or incorrect
solely as a result of the delivery to, or grant of possession or control to, the
Senior Notes Agent in accordance with this Section 15.21, such representation or
warranty shall not be deemed to be untrue or incorrect for purposes of this
Agreement or such other Loan Document. 15.22. Senior Notes Priority Collateral.
Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, if any deadline with respect to Senior Notes Priority
Collateral to provide any information, any agreements with third parties or a
perfected security interest to the Senior Notes Agent under any Senior Notes
Document is extended or waived thereunder, then any such corresponding deadline
under this Agreement or any other Loan Document (if any) shall also be
automatically extended or waived, as applicable, hereunder. 15.23. Amendment and
Restatement. This Agreement amends and restates in its entirety the Initial Loan
Agreement. This Agreement and the other Loan Documents govern the present
relationship between the Obligors, Agent and Lenders. This Agreement, however,
is in no way intended, nor shall it be construed, to affect, replace, impair or
extinguish the creation, attachment, perfection or priority of the security
interests in, and other Liens on, the Collateral, which security interests and
other Liens each of the Obligors, by this Agreement, acknowledges, reaffirms and
confirms to Agent and Lenders. In addition, except as otherwise provided herein,
all monetary obligations and liabilities and indebtedness created or existing
under, pursuant to, or as a result of, the Initial Loan Agreement, other than
Excluded Swap Obligations (the “Initial Loan Agreement Obligations”) shall
continue in existence within the definition of “Obligations” under this
Agreement, which obligations, liabilities and indebtedness the Obligors, by this
Agreement, acknowledge, reaffirm and confirm. The Obligors agree that any
outstanding commitment or other obligation to make advances or otherwise extend
credit or credit support to any Obligor pursuant to the Initial Loan Agreement
is superseded by, and renewed and consolidated under, this Agreement. The
Obligors represent and warrant that none of them have assigned or otherwise
transferred any rights arising under the Initial Loan Agreement. To the extent
not amended and restated as of the Closing Date, the Loan Documents executed in
connection with the Initial Loan Agreement and in effect prior to the Closing
Date (the “Existing Loan Documents”) shall continue in full force and effect,
are hereby ratified, reaffirmed and confirmed in all respects, and shall, for
the avoidance of doubt, constitute “Loan



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco119.jpg]
-114- Documents” under this Agreement. The terms of the Loan Documents that
correspond to the Existing Loan Documents that have been amended and restated as
of the Closing Date shall govern for any period occurring on or after the
Closing Date, and the terms of such Existing Loan Documents prior to their
amendment and restatement shall govern for any period beginning before the
Closing Date and ending on the day immediately preceding the Closing Date. In
furtherance of the foregoing, (i) each reference in any Loan Document to the
“Loan Agreement”, any other Loan Document that is being amended and restated as
of the Closing Date, “thereunder”, “thereof” or words of like import, is hereby
amended, mutatis mutandis, as applicable in the context, to be a reference to,
and shall thereafter mean, this Agreement or such other amended and restated
Loan Document, as applicable in the context (as each may be amended, modified or
supplemented and in effect from time to time) and (ii) the definition of any
term defined in any Loan Document by reference to the terms defined in the “Loan
Agreement” or any other Loan Document that is being amended and restated as of
the Closing Date is hereby amended to be defined by reference to the defined
term in this Agreement or such other amended and restated Loan Document, as
applicable (as each may be amended, modified or supplemented and in effect from
time to time). It is acknowledged and agreed that this Agreement is an “ABL
Agreement” for all purposes under the Intercreditor Agreement, and, as of the
date hereof, is the only “ABL Agreement” in existence for purposes of the
Intercreditor Agreement, and the Agent is the “ABL Representative” for all
purposes under the Intercreditor Agreement. In order to induce Lenders to enter
into this Agreement on the Closing Date, each Obligor hereby represents,
warrants and covenants to Lenders that it has determined that each Obligor will
benefit specifically and materially from the amendment and restatement of the
Initial Loan Agreement pursuant to this Agreement on the Closing Date and that
each Obligor requested and bargained for the structure and terms of and security
for the Loans contemplated by this Agreement on the Closing Date. 15.24.
Release. EACH OBLIGOR HEREBY ACKNOWLEDGES THAT AS OF THE DATE HEREOF IT HAS NO
DEFENSE, COUNTERCLAIM, OFFSET, CROSS COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM ANY LENDER. EACH OBLIGOR HEREBY VOLUNTARILY
AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT AND EACH LENDER AND THEIR
RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES (INCLUDING ALL STRICT LIABILITIES) WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE OF THIS AGREEMENT, WHICH ANY OBLIGOR MAY NOW OR HEREAFTER HAVE AGAINST
AGENT OR ANY LENDER OR ANY OF THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, TO
THE EXTENT ARISING FROM ANY “LOANS,” INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING,



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco120.jpg]
-115- RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST
LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE
INITIAL LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND NEGOTIATION FOR AND
EXECUTION OF THIS AGREEMENT. EACH OBLIGOR WAIVES THE BENEFITS OF ANY LAW, WHICH
MAY PROVIDE IN SUBSTANCE: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY IT MUST HAVE MATERIALLY AFFECTED ITS SETTLEMENT
WITH THE DEBTOR.” EACH OBLIGOR UNDERSTANDS THAT THE FACTS WHICH IT BELIEVES TO
BE TRUE AT THE TIME OF MAKING THE RELEASE PROVIDED FOR HEREIN MAY LATER TURN OUT
TO BE DIFFERENT THAN IT NOW BELIEVES, AND THAT INFORMATION WHICH IS NOT NOW
KNOWN OR SUSPECTED MAY LATER BE DISCOVERED. EACH OBLIGOR ACCEPTS THIS
POSSIBILITY, AND EACH OF THEM ASSUMES THE RISK OF THE FACTS TURNING OUT TO BE
DIFFERENT AND NEW INFORMATION BEING DISCOVERED; AND EACH OF THEM FURTHER AGREES
THAT THE RELEASE PROVIDED FOR HEREIN SHALL IN ALL RESPECTS CONTINUE TO BE
EFFECTIVE AND NOT SUBJECT TO TERMINATION OR RESCISSION BECAUSE OF ANY DIFFERENCE
IN SUCH FACTS OR ANY NEW INFORMATION. [Remainder of page intentionally left
blank; signatures begin on following page]



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco121.jpg]
[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT] IN
WITNESS WHEREOF, this Agreement has been executed and delivered as of the date
set forth above. BORROWERS: U.S. CONCRETE, INC. By: /s/ Paul M. Jolas Name: Paul
M. Jolas Title: Vice President, General Counsel and Corporate Secretary ALLIANCE
HAULERS, INC. ATLAS-TUCK CONCRETE, INC. BODE CONCRETE LLC BODE GRAVEL CO.
BRECKENRIDGE READY MIX, INC. CENTRAL CONCRETE SUPPLY CO., INC. CENTRAL PRECAST
CONCRETE, INC. COLONIAL CONCRETE, CO. EASTERN CONCRETE MATERIALS, INC. INGRAM
CONCRETE, LLC KURTZ GRAVEL COMPANY LOCAL CONCRETE SUPPLY & EQUIPMENT, LLC MASTER
MIX, LLC NEW YORK SAND & STONE, LLC PEBBLE LANE ASSOCIATES, LLC REDI-MIX, LLC
RIVERSIDE MATERIALS, LLC SAN DIEGO PRECAST CONCRETE, INC. SMITH PRE-CAST, INC.
SUPERIOR CONCRETE MATERIALS, INC. USC TECHNOLOGIES, INC. U.S. CONCRETE ON-SITE,
INC. By: /s/ Paul M. Jolas Name: Paul M. Jolas Title: Vice President and
Secretary



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco122.jpg]
[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT] 160
EAST 22ND TERMINAL LLC AGGREGATE & CONCRETE TESTING, LLC FERRARA BROS., LLC
FERRARA WEST LLC By: /s/ Kevin R. Kohutek Name: Kevin R. Kohutek Title: Vice
President RIGHT AWAY REDY MIX INCORPORATED ROCK TRANSPORT, INC. By: /s/ Kevin R.
Kohutek Name: Kevin R. Kohutek Title: President Address for Borrowers’ Agent and
each Borrower: 331 North Main Street Euless, Texas 76039 Attn: General Counsel
Telecopy: (817) 835-4165



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco123.jpg]
[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]
GUARANTORS: ALBERTA INVESTMENTS, INC. AMERICAN CONCRETE PRODUCTS, INC. ATLAS
REDI-MIX, LLC BEALL CONCRETE ENTERPRISES, LLC BEALL INDUSTRIES, INC. BEALL
INVESTMENT CORPORATION, INC. BEALL MANAGEMENT, INC. CONCRETE XXXIV ACQUISITION,
INC. CONCRETE XXXV ACQUISITION, INC. CONCRETE XXXVI ACQUISITION, INC.
CUSTOM-CRETE REDI-MIX, LLC HAMBURG QUARRY LIMITED LIABILITY COMPANY MASTER MIX
CONCRETE, LLC MG, LLC NYC CONCRETE MATERIALS, LLC PREMCO ORGANIZATION, INC.
REDI-MIX CONCRETE, L.P. REDI-MIX GP, LLC SIERRA PRECAST, INC. TITAN CONCRETE
INDUSTRIES, INC. USC ATLANTIC, INC. USC MANAGEMENT CO., LLC USC PAYROLL, INC.
U.S. CONCRETE TEXAS HOLDINGS, INC. By: /s/ Paul M. Jolas Name: Paul M. Jolas
Title: Vice President and Secretary Address for Borrowers’ Agent and each
Guarantor: 331 North Main Street Euless, Texas 76039 Attn: General Counsel
Telecopy: (817) 835-4165



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco124.jpg]
[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]
AGENT AND LENDERS: BANK OF AMERICA, N.A. as Agent and Lender By: /s/ Hance
VanBeber Name: Hance VanBeber Title: Senior Vice President Address: 901 Main
Street, 11th Floor Mailcode TX 1-492-11-23 Dallas, Texas 75202 Attn: Loan
Administration Manager Telecopy: 214-209-4766



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco125.jpg]
[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]
CAPITAL ONE BUSINESS CREDIT CORP., as a Lender By: /s/ Michael D. Gullo Name:
Michael D. Gullo Title: Vice President Address: 275 Broadhollow Road Melville,
NY 11747 Attn: Michael D. Gullo, Vice President Telecopy: (631) 531-2768



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco126.jpg]
[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]
JPMORGAN CHASE BANK, N.A. as a Lender By: /s/ Jennifer Heard Name: Jennifer
Heard Title: Authorized Officer Address: 2200 Ross Avenue, 9th Floor Mail Code
TX1-2921 Dallas, TX 75201 Attn: Jennifer Heard or U.S. Concrete Account
Executive Telecopy: (214) 965-2594



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco127.jpg]
[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT] MUFG
UNION BANK, N.A., as a Lender By: /s/ Adrian Avalos Name: Adrian Avalos Title:
Director Address: 445 S. Figueroa St., Floor 13 Mail Code: G13-300 Los Angeles,
California 90071 Attn: Adrian Avalos Telecopy: (213) 236-6089



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco128.jpg]
[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]
REGIONS BANK as a Lender By: /s/ Gregory Garbuz Name: Gregory Garbuz Title: Vice
President Address: 1717 McKinney Avenue, Suite 1100 Dallas, TX 75202 Attn:
Gregory Garbuz Telecopy: (972) 383-7505



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco129.jpg]
[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]
SUNTRUST BANK as a Lender By: /s/ Dan Clubb Name: Dan Clubb Title: Director
Address: 200 Crescent Court, Suite 850 Dallas, TX 75201 Attn: Dan Clubb
Telecopy: (214) 468-9218



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco130.jpg]
- 1 - EXHIBIT A to Second Amended and Restated Loan and Security Agreement
ASSIGNMENT AND ACCEPTANCE Reference is made to the Second Amended and Restated
Loan and Security Agreement dated as of November 18, 2015, as amended (“Loan
Agreement”), among 160 EAST 22ND TERMINAL LLC, a New Jersey limited liability
company (“160 East”), AGGREGATE & CONCRETE TESTING, LLC, a New York limited
liability company (“Aggregate”), ALLIANCE HAULERS, INC., a Texas corporation
(“Alliance”), ATLAS-TUCK CONCRETE, INC., an Oklahoma corporation (“Atlas”), BODE
CONCRETE LLC, a California limited liability company (“Bode Concrete”), BODE
GRAVEL CO., a California corporation (“Bode Gravel”), BRECKENRIDGE READY MIX,
INC., a Texas corporation (“Breckenridge”), CENTRAL CONCRETE SUPPLY CO., INC., a
California corporation (“Central Concrete”), CENTRAL PRECAST CONCRETE, INC., a
California corporation (“Central Precast”), COLONIAL CONCRETE, CO., a New Jersey
corporation (“Colonial”), EASTERN CONCRETE MATERIALS, INC., a New Jersey
corporation (“Eastern”), FERRARA BROS., LLC, a Delaware limited liability
company (“Ferrara Bros.”), FERRARA WEST LLC, a New Jersey limited liability
company (“Ferrara West”), INGRAM CONCRETE, LLC, a Texas limited liability
company (“Ingram”), KURTZ GRAVEL COMPANY, a Michigan corporation (“Kurtz”),
LOCAL CONCRETE SUPPLY & EQUIPMENT, LLC, a Delaware limited liability company
(“Local”), MASTER MIX, LLC, a Delaware limited liability company (“Master”), NEW
YORK SAND & STONE, LLC, a New York limited liability company (“NYSS”), PEBBLE
LANE ASSOCIATES, LLC, a Delaware limited liability company (“Pebble”), REDI-MIX,
LLC, a Texas limited liability company (“Redi-Mix”), RIGHT AWAY REDY MIX
INCORPORATED, a California corporation (“Right Away Redy Mix”), RIVERSIDE
MATERIALS, LLC, a Delaware limited liability company (“Riverside”), ROCK
TRANSPORT, INC., a California corporation (“Rock Transport”), SAN DIEGO PRECAST
CONCRETE, INC., a Delaware corporation (“San Diego”), SMITH PRE-CAST, INC., a
Delaware corporation (“Smith”), SUPERIOR CONCRETE MATERIALS, INC., a District of
Columbia corporation (“Superior”), USC TECHNOLOGIES, INC., a Delaware
corporation (“USC”), U.S. CONCRETE ON-SITE, INC., a Delaware corporation
(“On-Site”), and U.S. CONCRETE, INC., a Delaware corporation (“US Concrete”, and
together with 160 East, Aggregate, Alliance, Atlas, Bode Concrete, Bode Gravel,
Breckenridge, Central Concrete, Central Precast, Colonial, Eastern, Ferrara
Bros., Ferrara West, Ingram, Kurtz, Local, Master, NYSS, Pebble, Redi-Mix, Right
Away Redy Mix, Riverside, Rock Transport, San Diego, Smith, Superior, USC,
On-Site and US Concrete, collectively, “Borrowers”), the Guarantors party
thereto, BANK OF AMERICA, N.A., as agent (“Agent”) for the financial
institutions from time to time party to the Loan Agreement (“Lenders”), and such
Lenders. Terms are used herein as defined in the Loan Agreement.
______________________________________ (“Assignor”) and
_________________________ _____________ (“Assignee”) agree as follows: 1.
Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $________ of Assignor’s outstanding
Revolver Loans and $___________ of Assignor’s participations in LC Obligations
and (b) the amount of $__________ of Assignor’s Revolver Commitment (which
represents ____% of the total Revolver Commitments) (the foregoing items being,
collectively, the “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco131.jpg]
- 2 - Assignor, Assignee, Agent and Borrower Agent, if applicable. From and
after the Effective Date, Assignee hereby expressly assumes, and undertakes to
perform, all of Assignor’s obligations in respect of the Assigned Interest, and
all principal, interest, fees and other amounts which would otherwise be payable
to or for Assignor’s account in respect of the Assigned Interest shall be
payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date. 2. Assignor (a) represents that as of the date hereof,
prior to giving effect to this assignment, its Revolver Commitment is
$__________, the outstanding balance of its Revolver Loans and participations in
LC Obligations is $__________; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Agreement or any other instrument or document furnished pursuant
thereto, other than that Assignor is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers or the
performance by Borrowers of their obligations under the Loan Documents.
[Assignor is attaching the Note[s] held by it and requests that Agent exchange
such Note[s] for new Notes payable to Assignee [and Assignor].] 3. Assignee (a)
represents and warrants that it is legally authorized to enter into this
Assignment and Acceptance; (b) confirms that it has received copies of the Loan
Agreement and such other Loan Documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (c) agrees that it shall, independently and without
reliance upon Assignor and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender” under the Loan Documents;
and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA. 4.
This Agreement shall be governed by the laws of the State of Texas. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect. 5. Each notice or other
communication hereunder shall be in writing, shall be sent by messenger, by
telecopy or facsimile transmission, or by first-class mail, shall be deemed
given when sent and shall be sent as follows: (a) If to Assignee, to the
following address (or to such other address as Assignee may designate from time
to time): __________________________ __________________________



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco132.jpg]
- 3 - __________________________ (b) If to Assignor, to the following address
(or to such other address as Assignor may designate from time to time):
__________________________ __________________________ __________________________
__________________________ Payments hereunder shall be made by wire transfer of
immediately available Dollars as follows: If to Assignee, to the following
account (or to such other account as Assignee may designate from time to time):
ABA No. Account No. Reference: If to Assignor, to the following account (or to
such other account as Assignor may designate from time to time): ABA No. Account
No. Reference:



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco133.jpg]
- 4 - IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________. (“Assignee”) By Title: (“Assignor”) By Title:



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco134.jpg]
EXHIBIT B to Second Amended and Restated Loan and Security Agreement ASSIGNMENT
NOTICE Reference is made to (1) the Second Amended and Restated Loan and
Security Agreement dated as of November 18, 2015, as amended (“Loan Agreement”),
among 160 EAST 22ND TERMINAL LLC, a New Jersey limited liability company (“160
East”), AGGREGATE & CONCRETE TESTING, LLC, a New York limited liability company
(“Aggregate”), ALLIANCE HAULERS, INC., a Texas corporation (“Alliance”),
ATLAS-TUCK CONCRETE, INC., an Oklahoma corporation (“Atlas”), BODE CONCRETE LLC,
a California limited liability company (“Bode Concrete”), BODE GRAVEL CO., a
California corporation (“Bode Gravel”), BRECKENRIDGE READY MIX, INC., a Texas
corporation (“Breckenridge”), CENTRAL CONCRETE SUPPLY CO., INC., a California
corporation (“Central Concrete”), CENTRAL PRECAST CONCRETE, INC., a California
corporation (“Central Precast”), COLONIAL CONCRETE, CO., a New Jersey
corporation (“Colonial”), EASTERN CONCRETE MATERIALS, INC., a New Jersey
corporation (“Eastern”), FERRARA BROS., LLC, a Delaware limited liability
company (“Ferrara Bros.”), FERRARA WEST LLC, a New Jersey limited liability
company (“Ferrara West”), INGRAM CONCRETE, LLC, a Texas limited liability
company (“Ingram”), KURTZ GRAVEL COMPANY, a Michigan corporation (“Kurtz”),
LOCAL CONCRETE SUPPLY & EQUIPMENT, LLC, a Delaware limited liability company
(“Local”), MASTER MIX, LLC, a Delaware limited liability company (“Master”), NEW
YORK SAND & STONE, LLC, a New York limited liability company (“NYSS”), PEBBLE
LANE ASSOCIATES, LLC, a Delaware limited liability company (“Pebble”), REDI-MIX,
LLC, a Texas limited liability company (“Redi-Mix”), RIGHT AWAY REDY MIX
INCORPORATED, a California corporation (“Right Away Redy Mix”), RIVERSIDE
MATERIALS, LLC, a Delaware limited liability company (“Riverside”), ROCK
TRANSPORT, INC., a California corporation (“Rock Transport”), SAN DIEGO PRECAST
CONCRETE, INC., a Delaware corporation (“San Diego”), SMITH PRE-CAST, INC., a
Delaware corporation (“Smith”), SUPERIOR CONCRETE MATERIALS, INC., a District of
Columbia corporation (“Superior”), USC TECHNOLOGIES, INC., a Delaware
corporation (“USC”), U.S. CONCRETE ON-SITE, INC., a Delaware corporation
(“On-Site”), and U.S. CONCRETE, INC., a Delaware corporation (“US Concrete”, and
together with 160 East, Aggregate, Alliance, Atlas, Bode Concrete, Bode Gravel,
Breckenridge, Central Concrete, Central Precast, Colonial, Eastern, Ferrara
Bros., Ferrara West, Ingram, Kurtz, Local, Master, NYSS, Pebble, Redi-Mix, Right
Away Redy Mix, Riverside, Rock Transport, San Diego, Smith, Superior, USC,
On-Site and US Concrete, collectively, “Borrowers”), the Guarantors party
thereto, BANK OF AMERICA, N.A., as agent (“Agent”) for the financial
institutions from time to time party to the Loan Agreement (“Lenders”), and such
Lenders; and (2) the Assignment and Acceptance dated as of ____________, 20__
(“Assignment Agreement”), between __________________ (“Assignor”) and
____________________ (“Assignee”). Terms are used herein as defined in the Loan
Agreement. Assignor hereby notifies Borrowers and Agent of Assignor’s intent to
assign to Assignee pursuant to the Assignment Agreement (a) a principal amount
of $________ of Assignor’s outstanding Revolver Loans and $___________ of
Assignor’s participations in LC Obligations and (b) the amount of $__________ of
Assignor’s Revolver Commitment (which represents ____% of the total Revolver
Commitments) (the foregoing items being, collectively, the “Assigned Interest”),
together with an interest in the Loan Documents corresponding to the Assigned
Interest. This Agreement shall be effective as of the date (“Effective Date”)
indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower Agent, if applicable. Pursuant to the Assignment
Agreement, Assignee has expressly assumed



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco135.jpg]
all of Assignor’s obligations under the Loan Agreement to the extent of the
Assigned Interest, as of the Effective Date. For purposes of the Loan Agreement,
Agent shall deem Assignor’s Revolver Commitment to be reduced by $_________, and
Assignee’s Revolver Commitment to be increased by $_________. The address of
Assignee to which notices and information are to be sent under the terms of the
Loan Agreement is: The address of Assignee to which payments are to be sent
under the terms of the Loan Agreement is shown in the Assignment and Acceptance.
This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement. Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco136.jpg]
IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.
(“Assignee”) By Title: (“Assignor”) By Title: ACKNOWLEDGED AND AGREED, AS OF THE
DATE SET FORTH ABOVE: BORROWER AGENT:* _________________________________
By_______________________________ Title: *No signature required if Assignee is a
Lender, U.S.-based Affiliate of a Lender or Approved Fund, or if an Event of
Default exists. BANK OF AMERICA, N.A., as Agent
By_______________________________ Title:



--------------------------------------------------------------------------------



 
[a37538273v9activeuscseco137.jpg]
SCHEDULE 1.1 to Loan and Security Agreement COMMITMENTS OF LENDERS Commitments
of Lenders as of the Closing Date: Lender Revolver Commitment BANK OF AMERICA,
N.A. $75,000,000 CAPITAL ONE BUSINESS CREDIT CORP. $25,000,000 JPMORGAN CHASE
BANK, N.A. $37,500,000 MUFG UNION BANK, N.A. $37,500,000 REGIONS BANK
$37,500,000 SUNTRUST BANK $37,500,000 TOTAL: $250,000,000



--------------------------------------------------------------------------------



 